                    
CONFIDENTIAL TREATMENT REQUESTED              Exhibit 10.65

MASTER SERVICES AGREEMENT
BY AND BETWEEN
CUSTOMER AND PROVIDER
This Master Services Agreement (“Master Agreement”) is entered into as of
November 1, 2015 (the “Effective Date”), by and between:
1.Sabre GLBL Inc., a Delaware, on behalf of itself and its Affiliates;


AND


2.HP Enterprise Services, LLC, a Delaware limited liability company
(“Provider”).


The Parties agree to the terms and conditions set forth in this Master Agreement
(including the Exhibits referenced in this Master Agreement), and in each
Service Agreement (including the Schedules referenced in each Service Agreement)
executed by the Parties that references this Master Agreement. Capitalized terms
used herein have the meaning set forth in the “Definitions” Exhibit (Exhibit 1)
to this Master Agreement.


Signed for and on behalf of Customer:


                            
Signature:     /s/ Deborah Kerr            
Name:     Deborah Kerr                    
Title:     EVP, Chief Product & Technology Officer    
Date: November 20, 2015                


Signed for and on behalf of Provider:


                            
Signature:     /s/ Kevin Jones            
Name:     Kevin Jones                    
Title:     Senior Vice President                
Date: November 20, 2015                





CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



TABLE OF CONTENTS
1.
DEFINITIONS
1


2.
CONTRACT DOCUMENTS; STRUCTURE OF AGREEMENT
1


 
2.1.
Contract Documents
1


 
 
2.2.
International Agreements
1


 
 
2.3.
Priority
2


 
 
2.4.
Termination of Prior Agreement
3


 
3.
TERM OF AGREEMENT
3


 
3.1.
Term of Master Agreement
3


 
 
3.2.
Term of Service Agreement
4


 
 
3.3.
Extension of Service Agreement
4


 
4.
THE SERVICES
4


 
4.1.
Services
4


 
 
4.2.
New Services
6


 
 
4.3.
Performance and Service Levels
7


 
 
4.4.
Customer Policies
8


 
 
4.5.
Provider to Provide and Manage Necessary Resources
8


 
 
4.6.
Reports
8


 
 
4.7.
Development and Maintenance of Procedures Manual
9


 
 
4.8.
Provider Excused Performance
9


 
5.
SERVICE LOCATIONS
10


 
5.1.
Service Locations; Facilities
10


 
 
5.2.
Use of Customer Facilities
12


 
 
5.3.
Shared Service Locations
13


 
6.
CONTINUED PROVISION OF SERVICES
14


 
6.1.
Disaster Recovery and Business Continuity Services
14


 
 
6.2.
Force Majeure
14


 
 
6.3.
No Payment for Unperformed Services
15


 
 
6.4.
Allocation of Resources
15


 
7.
COMPLIANCE WITH LAWS
15


 
7.1.
Compliance Generally
15


 
 
7.2.
Changes in Laws
16


 
8.
CHARGES; NEW SERVICES; INVOICES; AND PAYMENTS
17


 
8.1.
Charges
17


 
 
8.2.
Invoices
18


 
 
8.3
Taxes
18


 
 
8.4.
Market Currency and Benchmarking Procedures
22


 
 
8.5.
Service Level Credits
22


 
 
8.6.
Rights of Set-Off
22


 
 
8.7.
Disputed Charges/Credits
22


 
 
8.8.
Changes in Customer Business
23


 
9.
PROVIDER OBLIGATIONS
24


 
9.1.
Cooperation and Good Faith
24


 


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



 
9.2.
Services
24


 
 
9.3.
Continuous Improvement
24


 
 
9.4.
Technology; Best Practices
25


 
 
9.5.
No Solicitation
25


 
 
9.6.
Export; Regulatory Approvals
25


 
 
9.7.
Malware
27


 
 
9.8.
Data
27


 
 
9.9.
Services Not to be Withheld
27


 
10.
REPRESENTATIONS AND WARRANTS
27


 
10.1.
Representative and Warranties of Customer
27


 
 
10.2.
Representative and Warranties of Provider
28


 
 
10.3.
Pass-Through Warranties
33


 
 
10.4.
Disclaimer
33


 
11.
TRANSITION AND TRANSFORMATION
33


 
11.1.
Transition Generally
34


 
 
11.2.
Transformation
35


 
12.
GOVERNANCE
36


 
12.1.
Account Governance
36


 
 
12.2.
Provider Client Executive
36


 
 
12.3.
Customer Technical Alliance Manager
37


 
 
12.4.
Provider Client Executive and Customer Technical Alliance Manager Meetings
37


 
 
12.5.
Governance and Committees
37


 
 
12.6.
Technology Governance; New Technology
37


 
13.
RELATIONSHIP PROTOCOLS
38


 
13.1.
Alternate Providers; Provider Cooperation
38


 
 
13.2.
Personnel Resources
39


 
 
13.3.
Use of Provider Agents
42


 
 
13.4.
Contract Management
43


 
 
13.5.
Required Consents
44


 
 
13.6.
Change Control Procedures
44


 
14.
INSPECTIONS AND AUDITS
46


 
14.1.
Audit Rights
46


 
 
14.2.
Audit Procedures
49


 
15.
TECHNOLOGY; INTELLECTUAL PROPERTY RIGHTS
53


 
15.1.
Technology - Allocation and Refresh
53


 
 
15.2.
Customer Materials
53


 
 
15.3.
Provider Materials
54


 
 
15.4.
Proprietary Rights
58


 
 
15.5.
Source Code
59


 
16.
CONFIDENTIALITY AND DATA
59


 
16.1.
Obligations
59


 
 
16.2.
Exclusions
60


 
 
16.3.
Residual Knowledge
61


 
17.
DATA OWNERSHIP AND SECURITY
61




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



 
17.1.
Data Ownership; Customer Data
61


 
 
17.2.
Loss of or Unauthorized Access to Company Information
62


 
 
17.3.
Limitation
64


 
 
17.4.
Data Privacy
65


 
 
17.5.
Legal Support
65


 
18.
TERMINATION
66


 
18.1.
Termination by Customer
66


 
 
18.2.
Termination by Provider
67


 
 
18.3.
Equitable Adjustments in the Event of Termination
68


 
 
18.4.
Winddown Expenses
68


 
 
18.5.
Termination Assistance Services
68


 
 
18.6.
Other Rights Upon Termination
70


 
 
18.7.
Effect of Termination/Survival of Selected Provisions
71


 
19.
LIABILITY
72


 
19.1.
Liability Caps
72


 
 
19.2.
Exclusions; Damages Calculation
74


 
 
19.3.
Remedies
76


 
20.
INDEMNITIES
76


 
20.1.
Indemnity by Provider
76


 
 
20.2.
Indemnity by Customer
79


 
 
20.3.
Indemnification Procedures
81


 
 
20.4.
Customer Assumption of Defense
82


 
21.
INSURANCE AND RISK OF LOSS
83


 
21.1.
Provider Insurance
83


 
 
21.2.
Risk of Property Loss
85


 
 
21.3.
Waiver of Subrogation
85


 
22.
GOVERNING LAW; DISPUTE RESOLUTION
85


 
22.1.
Governing Law
85


 
 
22.2.
Disputes in General
85


 
23.
GENERAL
86


 
23.1.
Relationship of Parties
86


 
 
23.2.
Entire, Updates, Amendments and Modifications
86


 
 
23.3.
Waiver
86


 
 
23.4.
Severability
86


 
 
23.5.
Counterparts
87


 
 
23.6.
Binding Nature and Assignment
87


 
 
23.7.
Notices
87


 
 
23.8.
No Third Party Beneficiaries
91


 
 
23.9.
Rules of Construction
91


 
 
23.10.
Further Assurances
91


 
 
23.11.
Expenses
91


 
 
23.12.
References to Sections, Exhibits, and Schedules
91


 


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



EXHIBITS TO THE MASTER AGREEMENT




1    DEFINITIONS
2    FORM OF SERVICE AGREEMENT
3    ACCOUNT GOVERNANCE
4    CHANGE CONTROL PROCEDURES
5    ACCEPTANCE TEST PROCEDURES
6    DISPUTE RESOLUTION PROCEDURES
7    INFORMATION SECURITY REQUIREMENTS
8    MARKET CURRENCY PROCEDURES
9    CUSTOMER POLICIES
10    BACKGROUND INVESTIGATIONS
11    PRIVACY REQUIREMENTS
12     INSURANCE REQUIREMENTS




 


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



1.DEFINITIONS
All capitalized terms used in this Master Agreement (or any Exhibit hereto) and
not defined shall have the meanings set forth in the “Definitions” Exhibit. All
capitalized terms used in a Service Agreement (or any Schedule thereto) and not
defined shall have the meanings set forth in the “Definitions” Exhibit or in the
“Definitions” Schedule to the applicable Service Agreement.
2.    CONTRACT DOCUMENTS; STRUCTURE OF AGREEMENT
2.1.    Contract Documents
(a)    Master Agreement
This Master Agreement, which includes the Exhibits hereto, sets forth the terms
and conditions pursuant to which the Parties may enter into Service Agreements
for the provision of Services.
(b)    Service Agreements
Services will be provided by Provider in accordance with this Master Agreement
and one or more supplements to this Master Agreement entered into by and between
Customer (or another member of the Customer Group) and Provider, each
substantially in the form of the “Form of Service Agreement” Exhibit, and
including the Schedules thereto (each, a “Service Agreement”). The terms and
conditions of a particular Service Agreement apply only to such Service
Agreement. The Customer Group member executing a Service Agreement hereunder
shall be individually liable for its obligations under such Service Agreement,
however, with respect to any individual Service Agreement, Customer will remain
liable for all members of the Customer Group receiving Services under such
Service Agreement, including the Charges therefor.
(c)    Agreement
The term “Agreement” means collectively, the Master Agreement, the Service
Agreements, the Procedures Manuals and all Change Orders, which documents are
incorporated into the “Agreement” by this reference.
2.2.    International Agreements
(a)    Implementation
To implement the Agreement for Services provided by Provider outside the United
States, as mutually agreed to by Customer and Provider, and to implement changes
as appropriate to reflect differences in local laws, regulations and taxes or
customary business practices or the scope of Services provided in each such
country in which a Service Agreement is to be implemented (“Local Differences”):
(i) the respective Affiliates of Customer and Provider in each such country may
execute an agreement or, in the case of jurisdictions where such an agreement
already exists in respect of the Original Agreement

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



or Prior Agreement, an amendment (each, as amended from time to time, an
“International Agreement”) acceding to some or all of the terms and conditions
of the Agreement in order to document agreed Local Differences or the
performance of the Agreement between specific Affiliates of each of Customer and
Provider on a local level, or (ii) Customer and Provider may adopt an amendment
to the Agreement to be applicable for only specifically agreed countries in
order to document agreed Local Differences to be applicable with respect to the
performance of the Agreement in each such country. No such International
Agreement is intended, nor shall any International Agreement be interpreted, to
duplicate, enlarge, reduce or eliminate any responsibilities of either of the
Parties under the Agreement except as required by local law or regulation.
Performance or fulfillment by a Party or, on behalf of Provider by its delegate,
of any obligation under the Agreement shall be considered performance or
fulfillment of the corresponding obligation under the relevant International
Agreement. Performance or fulfillment of any obligation by a party to the
relevant International Agreement shall be considered performance or fulfillment
of the corresponding obligation under this Agreement. Correspondingly, any
defense, excuse or remedy available under the Agreement shall be available as a
defense, excuse or remedy to the corresponding obligation under any
International Agreement, provided that any such defenses, excuses or remedies
and any and all claims under any International Agreement shall be exercised,
invoked or asserted exclusively by the Parties to the Agreement under the
procedures set forth in the Agreement. Any claim, defense, excuse or remedy
available under any International Agreement shall be available to the Parties as
a claim, defense, excuse or remedy to the corresponding obligation under the
Agreement, provided, however, that the Parties hereby waive, to the fullest
extent permitted by law, any claims, defenses, excuses or remedies available
under local law of the country in which the International Agreement is to be
performed and not set forth in the Agreement or the International Agreement at
issue or otherwise provided by the laws of the United States or the State of
Texas. Except as mandated by local laws or regulations, any International
Agreements entered into are not intended to change in any substantive manner the
terms and conditions of the Agreement, and any such purported changes shall not
be effective without a written agreement between Customer Technical Alliance
Manager and Provider Client Executive.
(b)    Original Agreement and Prior Agreement
After the Effective Date, if either Party perceives the need therefor, the
Parties agree to discuss in good faith the implementation of additional
International Agreements or additional amendments to the Agreement to document
Local Differences. The Parties agree and acknowledge that references to the
Prior Agreement (as defined below) in each International Agreement shall be
deemed to be references to this Agreement after the Effective Date, and that the
Parties will take any steps reasonably necessary to carry out this intent in the
local jurisdictions (if any).
2.3.    Priority
In the event of a conflict: (i) the terms of this Master Agreement shall govern
over the terms of the Exhibits; (ii) the terms of a Service Agreement shall
govern over the terms of its

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



Schedules; (iii) the terms of this Master Agreement shall govern over the terms
of each Service Agreement, unless the Service Agreement expressly and
specifically notes the deviation(s) from the terms of this Master Agreement on a
“Deviations From Master Agreement” Schedule to such Service Agreement; and (iv)
this Master Agreement and the applicable Service Agreement(s) shall govern any
Change Order, unless the Change Order expressly and specifically references the
provisions of such documents which are to be superseded or amended.
2.4.    Termination of Prior Agreement
Customer and Provider are parties to that certain Second Amended and Restated
Information Technology Services Agreement, dated January 31, 2012, as amended
and including the Schedules thereto (the “Prior Agreement”). The Parties hereby
agree that, as of the Effective Date of this Master Agreement, the Prior
Agreement is hereby terminated in its entirety and all outstanding Project Plans
issued thereunder (“Prior Project Plans”) shall be amended and restated to be
Project Plans under Service Agreement No. 1 (“Restated Project Plans”). Pursuant
to Section 13.1 of the Prior Agreement, those provisions of the Prior Agreement
that would require survival in order to give it full force and effect after
termination of the Prior Agreement shall so survive, but only with respect to
the Parties’ respective rights and obligations pertaining to periods during the
term of the Prior Agreement. [ * * * ]
For the avoidance of doubt, neither Party, as a result of entering into this
Master Agreement, will be deemed to have waived, or to have released the other
Party from, any claim, issue or dispute arising after the Effective Date of this
Master Agreement but relating to periods during the term of the applicable Prior
Agreement, which such claims, issues or disputes shall be governed by the Prior
Agreement (except as otherwise set forth in this Agreement). Except as expressly
set forth in the preceding sentence, the Agreement shall govern all other
claims, issues and disputes hereunder arising after the Effective Date.
Notwithstanding anything to the contrary herein or in the Prior Agreement, any
Company Information of one Party or its Affiliates that is, as of the Effective
Date of this Master Agreement, in the possession of or under the control of the
other Party shall become subject to the terms of Section 16 of this Master
Agreement.
3.    TERM OF AGREEMENT
3.1.    Term of Master Agreement
Unless earlier terminated in accordance with the provisions of this Master
Agreement, this Master Agreement will commence as of the Effective Date and will
remain in effect until the later of: (i) December 31, 2022; or (ii) the
anniversary of the first date on which no Service Agreement is in effect between
the Parties (the “Term”).

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



3.2.    Term of Service Agreement
The term for each Service Agreement shall be as set forth therein, unless such
Service Agreement is earlier terminated or extended in accordance with the
provisions of this Master Agreement or such Service Agreement (the “Service
Agreement Term”).  
3.3.    Extension of Service Agreement
Customer may, at its sole option, extend the Service Agreement Term for a
particular Service Agreement for up to three additional terms of up to 12 months
each (each, an “Extension Period”), by providing Notice to Provider at least 60
days prior to the scheduled expiration of the then-current Service Agreement
Term. Any such Extension Period shall be on the terms, conditions and pricing in
effect at the time of the commencement of such Extension Period, subject to any
annual cost of living or other adjustment provided for in the “Charges” Schedule
to such Service Agreement, and shall be considered an extension of the Service
Agreement Term.
4.    THE SERVICES
4.1.    Services
(a)    Obligation to Provide Services
Starting on the Commencement Date of each Service Agreement and continuing
throughout the Service Agreement Term, Provider shall provide the Services to
Customer and to other members of the Customer Group designated by Customer. The
Parties acknowledge and agree that there are functions, responsibilities,
activities and tasks not specifically described in the Agreement that are
required for the proper performance and provision of the Services and are a
necessary, customary part of the Customer Group’s business or an inherent part
of, or a necessary sub-part included within (i) any New Service, or (ii) with
respect to the Services provided under Service Agreement No. 1, any Service as
of the Effective Date that is consistent with historical practices and, with
respect to Services provided under any other Service Agreement, the Commencement
Date of the applicable Service Agreement. Such functions, responsibilities,
activities and tasks, shall be deemed to be implied and included within the
scope of the Services to the same extent and in the same manner as if
specifically described in the Agreement, and shall include (without limitation)
all of the services, functions, processes, and responsibilities performed by
Provider under the Prior Agreement at any time during the twelve (12) month
period prior to the Effective Date unless and when (A) expressly changed in this
Agreement or (B) clearly no longer applicable due to the changes in the Services
under the Transformation Plan or other evolution of Services hereunder.
(b)    Affiliate Participation
(i)
If Customer or any Affiliate of Customer merges with or otherwise acquires a
Person or assets from a Third Party (an “Acquired Business”), then, at
Customer’s election, such Acquired Business will become subject to this


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



Agreement as a member of the Customer Group and: (i) the Services shall be
provided to the Acquired Business; and (ii) (A) the Charges shall be adjusted in
accordance with the terms of the Agreement and the applicable charging
methodologies; or (B) if there are material changes in volumes of Services
requested, the costs to deliver the Services, or the manner in which Services
are delivered, resulting from the integration of such Acquired Business that are
not contemplated by clause (A), the Parties will renegotiate in good faith all
affected Charges to account for those material changes in accordance with the
Change Control Procedures. Charges for the integration of such Acquired Business
will be handled on a Project basis, according to the terms and pricing under the
applicable Service Agreement. If the Acquired Business is a party to an
agreement with Provider and the services under such agreement are integrated
with the Services, then any termination charges under such agreement shall be
waived.
(ii)
If Customer or any Affiliate of Customer divests or no longer Controls one or
more Affiliates or other asset, operation or entity that was receiving Services
under the Agreement (a “Divested Business”), then, at Customer’s election,
Provider shall continue to provide Services to such Divested Business, pursuant
to a subcontract between Customer and the Divested Business, for the period
requested by Customer, not to exceed 24 months after the closing date of such
transaction (the “Divestiture Period”). Provider shall provide the Services to
the Divested Business in accordance with the terms and conditions (including
pricing) of the Agreement (the terms of which, notwithstanding anything to the
contrary set forth in the Agreement, may be disclosed to such Divested Business
and its acquirer). Customer will continue to be responsible for the Divested
Business under the Service Agreement, including the Charges for such Services
(based on existing charging methodologies), unless Provider and the Divested
Business (or the acquirer of such Divested Business) enter into a separate
agreement for provision of such Services. In such event, or upon the conclusion
of the Divestiture Period, the applicable Service Agreement(s) shall be modified
to reflect the reduction in Services and Charges.

(c)    Authorized Recipients
Customer Group’s rights under this Agreement include, without limitation, the
right for Customer Group to: (i) include any Services in, or use any Services to
offer or provide, any offering of products, services, information or associated
access rights that are offered or provided by Customer Group to Authorized
Recipients (or to perform contractual obligations to Authorized Recipients); or
(ii) use any Services to receive products, services, information or associated
access rights from Authorized Recipients (or to receive performance of
contractual obligations by Authorized Recipients). Customer shall be responsible
to Provider for any such use or access by Authorized Recipients.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



4.2.    New Services
(a)    Procedures
If Customer requests that Provider perform any New Services reasonably related
to the Services or other services generally provided by Provider, Provider
shall, after receiving each request for New Services from Customer, either (i)
promptly provide Notice to Customer that Provider will not bid on the New
Services (each, a “No Bid”), or (ii) prepare, at no additional charge to
Customer, a New Services proposal for Customer’s consideration within ten
Business Days of Customer’s request (unless a longer period of time is agreed
upon by the Parties). Provider’s New Services proposal shall include the
elements set forth in Section 4.2(b) below, unless otherwise agreed by the
Parties. Customer may accept or reject any New Services proposal in its sole
discretion and Provider shall not be obligated to perform any New Services to
the extent the proposal is rejected. If Customer accepts Provider’s proposal,
Provider will perform the New Services and will be paid in accordance with the
proposal submitted by Provider, or other terms as may be agreed upon by the
Parties, and the applicable provisions of the Agreement. Upon Customer’s
acceptance of a New Services proposal, the scope of the Services will be
expanded to include such New Services and such accepted New Services proposal
will be documented in a Change Order or in a new Service Agreement, as
applicable. Notwithstanding any provision to the contrary: (i) Provider shall
act reasonably and in good faith in formulating its pricing proposal, (ii)
Provider shall use commercially reasonable efforts to identify potential means
of reducing the cost to Customer, including utilizing Provider Agents as and to
the extent appropriate, (iii) such pricing proposal shall be no less favorable
to Customer than the lowest pricing and labor rates set forth in the Agreement
for comparable or similar Services, and (iv) such pricing proposal shall take
into account the existing and future volume of business between Customer and
Provider.
(b)    New Service Proposal
Provider’s proposal for New Services requested by Customer shall include the
following, as applicable:
(i)
a detailed description of the implementation services and on-going services that
Provider anticipates performing in connection with such New Services;

(ii)
a commercially reasonable schedule and Transition Plan for implementing the New
Services;

(iii)
Provider’s proposed charges for such New Services (in accordance with Section
4.2(a)), including a detailed breakdown of any such charges (which shall be
quoted as a fixed fee or on a “time and materials” basis, as requested by
Customer);

(iv)
an estimate of Provider’s human resources necessary to provide such new
Services, including implementation and on-going services;


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



(v)
a description of any new or additional Software, tools, Equipment or other
resources required for Provider to implement and provide such New Services; and

(vi)
any other information reasonably requested by Customer.

4.3.
Performance and Service Levels

(a)
Service Levels

Provider agrees that the performance of the Services will meet or exceed each of
the applicable Service Levels set forth in the “Service Level Agreement”
Schedule to each Service Agreement, subject to the limitations and in accordance
with the provisions set forth in the Agreement. In addition, Provider will, on a
continuous basis, and at no additional charge (i) identify ways to improve the
Service Levels and (ii) identify and apply proven techniques and tools from
other installations within its operations that would benefit Customer Group
either operationally or financially. Any changes to the Service Levels are
subject to Customer’s approval. Provider will provide all Services without
expressly defined Service Levels with at least the same degree of accuracy,
quality, completeness, timeliness, responsiveness and efficiency as the level
provided prior to the Effective Date by or for Customer Group. Provider will
perform all tasks necessary to complete the Services in a timely and efficient
manner, using standard methodology and tools.
(b)    Modification of Service Levels
The Service Level Agreement for each Service Agreement will include procedures
for implementing changes, modifications, deletions and replacements of and
additions to, the Service Level and associated Service Level Credits.
(c)    Performance Monitoring
Provider shall implement and operate all measurement and monitoring tools and
procedures required to measure and report its performance relative to the
applicable Service Levels, such that such measurement and reporting is clear and
unambiguous and reasonably supported by objective data. To the extent not
specified in the Service Level, Provider will use market standard measurement
and monitoring tools where available, so long as such measurement and reporting
tools provide clear and unambiguous reporting reasonably supported by objective
data. The Service Level measurement, monitoring and reporting processes will be
subject to audit by Customer in accordance with Section 14.
(d)    Performance Reports
Each Service Level will be measured on at least a monthly basis, unless
otherwise indicated in the applicable Service Agreement. Provider shall provide,
as part of Provider’s monthly performance reports, a set of hard- and soft-copy
reports to verify Provider’s performance and compliance with the Service Levels
(“Performance Reports”). Provider

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



shall provide Customer Group access to any details or supporting information
used to generate such Performance Reports.
4.4.    Customer Policies
Provider shall perform the Services in accordance with all policies and
procedures of general application of Customer Group as set forth in the
“Customer Policies” Exhibit, (collectively, “Customer Policies”) and, subject to
the Change Control Procedures, such amendments, updates and changes thereto, as
published by Customer Group from time to time. For the avoidance of doubt, the
Change Control Procedures shall govern the method of implementation and pricing
with respect to amendments, updates and changes to the Customer Policies, but
will not grant Provider any right to refuse to implement changes necessary to
comply with amendments, updates and changes to the Customer Policies.
4.5.    Provider to Provide and Manage Necessary Resources
Except as otherwise provided in the Agreement, Provider will have the
responsibility and obligation to provide and administer, manage, support,
maintain and pay for all resources (including personnel, hardware, software,
facilities, furniture, fixtures, Equipment, space and all upgrades,
improvements, replacements services and other items, however described)
necessary or appropriate for Provider to provide, perform and deliver the
Services.
4.6.
Reports

Provider will provide those reports generally identified in the Agreement,
including in the “Reports” Schedule to each Service Agreement, and such
additional reports as agreed by the Customer Technical Alliance Manager and the
Provider Client Executive during the Transition period and from time to time
during the applicable Service Agreement Term (“Reports”), in accordance with the
requirements (including any timing requirements) set forth in the Agreement,
including in the “Reports” Schedule to each Service Agreement. Such Reports
shall include: (i) reports detailing Provider’s compliance with the Agreement,
including the Performance Reports, and Provider’s compliance with its
responsibilities under the Service Agreement(s), Provider’s regulatory
requirements, Customer Compliance Requirements, Security Requirements, and such
other aspects of the Services that Customer reasonably requests; and (ii)
reports regarding Software compliance, Asset inventory, Software usage and Asset
usage. For any Reports to be provided with a frequency of monthly or longer,
such Reports and other documentation must be available in electronic format and
provided to Customer in accordance with the agreed schedule for such Reports.
With regard to Reports documenting Provider’s performance, Provider will set
forth any deviations from the performance requirements and include a plan for
corrective action where such deviations are material. Provider will provide
those Reports identified in the “Reports” Schedule as being “current” or
“standard” during the first month following the applicable Commencement Date.
Provider will provide all other reports identified in the “Reports” Schedule
within the time frame identified therein or, if not identified, within 60 days
of the applicable Commencement Date, except to the extent that such Reports are
to be provided less frequently than monthly, which Reports will be provided at
the next scheduled time thereafter.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



4.7.
Development and Maintenance of Procedures Manual

The operational policies and procedures applicable to the provision of the
Services described in each Service Agreement shall be set forth in an
operational procedures manual to be developed by Provider in accordance with the
“Procedures Manual Requirements” Schedule and the “Transition” Schedule, subject
to the review and written approval of Customer (each, as approved by Customer, a
“Procedures Manual”). Provider will be responsible for the preparation,
accuracy, maintenance and currency of the Procedures Manuals and will prepare
and provide to Customer, in both print and electronic formats, proposed updates
thereto as necessary to reflect any substantive changes therein or improvements
thereto within a reasonable time prior to the implementation of such changes.
Either Party may, from time to time, request updates or amendments to the
Procedures Manuals. Changes to the Procedures Manuals will be made in accordance
with the Change Control Procedures. Provider will perform its obligations under
this Section 4.7, including any obligations required through the Change Control
Procedures, at no cost to Customer. To the extent any portion of the Procedures
Manuals does not constitute Work Product, and notwithstanding any other
provisions in the Agreement to the contrary, Provider hereby grants to Customer
Group an irrevocable, perpetual, nonexclusive, worldwide, paid-up license to
use, execute, operate, reproduce, display, perform, modify, develop, and
personalize the Procedures Manuals.
4.8.
Provider Excused Performance

Except as provided in the remainder of this Section, Provider shall be
responsible for the performance of the Services in accordance with the Agreement
even if such Services are actually performed or dependent upon services
performed by Provider Agents or Third Party Providers for whom Provider is
financially or operationally responsible under the Agreement. Customer will
perform its duties, obligations and responsibilities (“Responsibilities”) set
forth in the Agreement. An act (other than in accordance with this Agreement),
error or omission by Customer (or by a third party supplier independently hired
by Customer in connection with performance of a Responsibility), or a failure by
Customer to perform any Responsibilities (in each instance, a “Customer
Failure”), will excuse Provider’s obligation to perform its obligations under
the Agreement only if and to the extent Provider: (i) provides Notice to
Customer of such Customer Failure within 72 hours after it first knew of, or
should have known of (given the scope of its responsibilities), such Customer
Failure (which Notice shall describe the effect of such Customer Failure on
Provider’s performance); (ii) provides Customer with every reasonable
opportunity to correct such Customer Failure and mitigate the effect of such
Customer Failure on Provider’s performance; (iii) demonstrates that such
Customer Failure was the direct cause of Provider’s inability to perform and
that neither Provider nor any Provider Agent contributed to or caused such
Customer Failure; (iv) identifies and pursues all commercially reasonable means
to avoid or mitigate the impact of such Customer Failure; and (v) uses
commercially reasonable efforts to perform notwithstanding such Customer
Failure. Provider’s sole remedy for any Customer Failure shall be the excuse
provided for in this paragraph.
5.    SERVICE LOCATIONS
5.1.
Service Locations; Facilities


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



(a)    Service Locations
Provider shall support, and provide Services to, the Service Locations specified
in the applicable Service Agreement.
(b)    Facilities
Provider shall provide the Services only at or from the Facilities specified in
the applicable “Facilities” Schedule.
(c)    Offshore Plan
Each Service Agreement that contemplates the provision of Services from any
offshore Facilities shall include an offshore plan as part of the “Facilities”
Schedule that provides, in reasonable detail: (i) the specific Services to be
provided at each offshore Facility; (ii) the percentage of each Service that
will be migrated to such offshore Facility; (iii) the timeframe within which
each Service will migrate from the onshore Facility to such offshore Facility;
(iv) the quality control and risk mitigation procedures to be followed by
Provider in migrating Services offshore; and (v) any other relevant detail
agreed upon by the Parties (the “Offshore Plan”). Provider is not required to
obtain Customer’s approval to migrate Services offshore to the extent such
migration is part of the Offshore Plan and is conducted in accordance with the
Offshore Plan. Any material changes to the Offshore Plan will be subject to the
Change Control Procedures.
(d)    Other Offshore Considerations
In addition to the above, the Offshore Plan may include a maximum percentage of
each Service that may be migrated to a particular offshore Facility. In such
event, Provider may continue to migrate such Services (up to the maximum
percentage) from an onshore Facility to such offshore Facility upon Notice to
Customer (but without requiring Customer approval), even if such migration
occurs after the date set forth in the Offshore Plan, provided the migration is
in accordance with the other requirements of the Offshore Plan, including the
quality control and risk mitigation procedures.
(e)    Storage and Processing of Customer Data
[ * * * ]. For the avoidance of doubt, Provider may Process any Customer Data
which is not Personally Identifiable Information solely at or from a Facility.
In addition to and without limitation of the foregoing, any and all Processing
of Customer Data by Provider and Provider Agents shall be limited to such
Processing as is necessary to perform and provide the Services to Customer Group
and to otherwise fulfill Provider’s obligations under the Agreement.
(i)    Facility Relocation
The Parties shall use the Change Control Procedures to add, change or delete
Facilities (each, a “Facility Relocation”), provided, however, that Customer may
withhold

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



its consent, in its sole discretion, (i) to any Facility Relocation involving a
Data Center (or any physical assets within the Data Center or any Services
provided via operation of those physical assets); (ii) as set forth in paragraph
(e) above with respect to storage or Processing of Personally Identifiable
Information. In connection with any proposed Facility Relocation or Service
Relocation, Provider shall address in writing to Customer the impact of any such
move on Customer (including cost and timing of any such move and any potential
impact of such move on the Disaster Recovery Services).
(g)    Services Relocation
The Offshore Plan may include a list of those Services that are approved for
Provider performance at or from each Facility. The Parties shall use the Change
Control Procedures to move Services to another Facility (a “Service Relocation”)
and any such move shall require Customer’s prior written consent, in its
reasonable discretion and in accordance with the Change Control Procedures,
unless such Service Relocation is provided for and conducted in accordance with
the Offshore Plan, in which case Provider shall Notify Customer prior to the
Service Relocation, but no such consent from Customer shall be required.
Provider shall be financially responsible for all additional costs, taxes or
expenses resulting from any Provider-initiated Facility Relocation, Service
Relocation or relocation to an Alternate Facility (as defined in the applicable
Offshore Plan), including any costs or expenses incurred or experienced by
Customer Group as a result of such relocation. Customer shall be financially
responsible for all additional costs, taxes or expenses resulting from any
Customer-initiated Facility Relocation or Service Relocation. The consent
requirements of this Section 5.1(g) are in addition to and without limitation of
the other consent requirements set forth in this Section 5.
(h)    Physical Safety and Security
Provider will maintain and enforce at the Provider Facilities physical safety
and security procedures that are at least equal to industry standards for
locations similar to the Provider Facilities and any higher standard agreed on
by the Parties, and that otherwise comply with the Security Requirements.
(i)    Offshore Facilities; Customer-Required Relocation.
(i)
Without limitation of the other provisions of this Section 5, no Services will
be provided in any offshore Facility without the prior written consent of
Customer, in its reasonable discretion (or, in those cases in which Customer’s
sole consent is required, in its sole consent), unless and to the extent
specified in the “Facilities” Schedule. Provider will be responsible for
obtaining any and all necessary approvals, and for complying with any and all
necessary approvals, and for complying with any and all applicable Laws,
including any export and import control Laws, associated with providing Services
from an offshore Facility, in each case to the extent applicable to Provider.


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



(ii)
Customer may require a Facility Relocation upon: (a) the occurrence or threat of
one or more acts of terrorism in any jurisdiction in which a Provider Facility
is located; or (b) the declaration or initiation of war (digital or physical) or
acts related to war (digital or physical) or the threat thereof, in or related
to any jurisdiction in which a Provider Facility is located, where Customer
determines in its reasonable and good faith discretion that the events in (a) or
(b) will: (y) cause or reasonably threaten to cause material damage or
disadvantage to Customer Group, or any Assets, business or personnel of Customer
Group; or (z) materially limit or reasonably threaten to materially limit
Provider’s ability to provide such Services or Customer Group’s ability to
receive and use such Services (“Customer Required Relocation”). In such event,
the Parties will use the Change Control Procedures to document the relocation
and any costs or Charges adjustments in connection with same. Both Parties will
use commercially reasonable efforts to minimize costs and expenses incurred in
connection with the foregoing.

(j)    Changes to Service Locations
At any time during the Service Agreement Term, Customer may add, change or
remove a Service Location and, in accordance with the applicable “Service
Description” Schedule, and the Change Control Procedures, Provider shall assist
Customer with such addition, change or removal in accordance with this Section
5.1.
5.2.    Use of Customer Facilities
Customer shall provide Provider with access to and the use of Customer
Facilities identified in the applicable Service Agreement for the periods and
Services specified therein, subject to the following:
(a)    Customer Facility Restrictions
(i)
Provider may occupy such space solely for purposes of providing the Services and
not for the provision or marketing of services to other customers of Provider.

(ii)
In the use of such space, Customer agrees to supply reasonable office services
and supplies, such as water, sewer, heat, lights, air conditioning, electricity
and office equipment for Provider Personnel; provided, however, that Provider
Personnel will supply their own cell phones and internet access. Office space
will be provided in accordance with Customer’s space standards, which Customer
may revise from time to time in its sole discretion.

(iii)
Provider will be solely responsible for the conduct, welfare and safety of the
Provider Personnel while in Customer Facilities and will take all necessary
precautions to prevent the occurrence of any injury to persons or property or


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



any interference with Customer Group’s operations while occupying such space.
(iv)
When working at any Customer Facility, Provider Personnel will comply with
Customer Group’s security, information security, administrative, safety and
other rules, regulations, policies and procedures, including the Security
Requirements. Customer will make such policies and procedures available to
Provider prior to Provider Personnel entering any Customer Facility, and will
notify Provider of any subsequent modifications or amendments thereto.

(v)
No interest in any such Customer owned or leased Facility is conferred upon
Provider beyond the limited right to use such Facility for purposes of the
Agreement. Provider will not take any action that results in the placement of
any lien on any Customer Facility or any Customer Group property.

(vi)
Provider recognizes that Customer Group’s resources, including office equipment
and supplies, computer software and hardware, and data/voice/image storage and
transmission equipment, are intended for Customer Group business use only.
Provider shall use any such resources only in connection with the performance of
Services under the Agreement.

(vii)
Provider recognizes that Customer does not guarantee the privacy or security of
documents and messages stored in Customer Group-owned files, desks, storage
areas, or electronic media and that Provider shall have no expectation of
privacy or security in such documents and messages. Customer Group personnel
shall have access to information stored in or on property or equipment owned or
leased by Customer Group.

(b)
No Warranty

THE CUSTOMER FACILITIES ARE PROVIDED BY CUSTOMER TO PROVIDER ON AN AS-IS,
WHERE-IS BASIS. CUSTOMER EXPRESSLY DISCLAIMS ANY WARRANTIES, EXPRESS OR IMPLIED,
AS TO THE CUSTOMER FACILITIES, OR THEIR CONDITION OR SUITABILITY FOR USE BY
PROVIDER.
5.3.
Shared Service Locations

If (i) Provider provides the Services to Customer Group from a Provider Facility
that is shared with a Third Party or Third Parties or from a Provider Facility
from which Provider provides services to a Third Party or Third Parties, or (ii)
any part of the business of Provider or any such Third Party is now or is in the
future competitive with any part of the business of Customer Group, then
Provider shall develop a process, subject to Customer’s written consent, to
restrict physical and logical access in any such shared environment to Customer
Group’s Company Information so that Provider Personnel providing services to any
competitor of Customer Group do not have access to Customer Group’s Company
Information. Such process shall be in compliance with Section 16.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



6.    CONTINUED PROVISION OF SERVICES
6.1.
Disaster Recovery and Business Continuity Services

(a)    Disaster Recovery Services
Disaster Recovery Services and responsibilities shall be provided pursuant to a
Service Agreement and subject to the applicable Charges set forth therein.
(b)    Disaster
Upon Provider’s determination that a disaster or business disruption has
occurred or is imminent, Provider shall promptly notify Customer and undertake
all applicable actions and precautions required pursuant to the “Disaster
Recovery and Business Continuity Requirements” Schedule, or the applicable
disaster recovery or business continuity plan developed pursuant thereto, and
diligently pursue them as necessary to avoid or, if unavoidable, minimize any
interruption of Services. During any disaster, Provider will notify Customer at
least daily of the status of the disaster or business disruption. Upon
completion of a disaster or business disruption, Provider will, as soon as
reasonably practicable, provide Customer with an incident report detailing the
reason for the disaster or business disruption and all actions taken by Provider
to resolve the disaster or business disruption.
6.2.
Force Majeure

(a)    Generally
If and to the extent that a Party’s performance is prevented or delayed as a
result of a Force Majeure Event, then the affected performance will be excused
for so long as the Force Majeure Event continues to prevent or delay performance
and the Party continues efforts to recommence performance to the extent possible
without delay, including through the use of alternate sources and workaround
plans. The affected Party will promptly notify the other Party verbally (to be
confirmed in writing within 24 hours of the inception of the delay), describing
the Force Majeure Event and the affected performance obligations in reasonable
detail, and shall thereafter provide the other Party with daily updates (and
more frequent updates if requested) as to the status of its efforts to
recommence performance and Notice upon conclusion of the Force Majeure Event.
(b)    Alternate Source
If any Force Majeure Event substantially prevents, hinders, or delays
performance of the Services necessary for the performance of Customer Group’s
critical functions for more than three consecutive days or a total of five days
within any 30-day period, then Customer may:
(i)
procure such Services from an alternate source until Provider is able to provide
the Services. During the Force Majeure Event, Customer shall not be obligated to
pay the Charges or any other amounts to Provider for the


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



relevant Services, and, to the extent that payments charged by the alternate
source for such replacement services exceed what Provider’s Charges hereunder
for the Services so provided would have been, Provider and Customer will equally
share such incremental charges until such time as Provider is able to restore
the Services and meet the Service Levels, but in no event for more than 180
days; and
(ii)
both Parties shall use commercially reasonable efforts to minimize any charges
to be incurred from an alternate source. At such time as Provider is able to
restore the Services and meet the Service Levels, Provider shall no longer be
obligated to pay an alternate source for the provision of Services to Customer
Group.

(c)    Non-Excused Obligations
Notwithstanding Section 6.2(a) or 6.2(b), Force Majeure Events do not excuse any
of Provider’s disaster recovery and business continuity obligations under
Section 6.1 or its obligations to meet the Security Requirements, except to the
extent such failure to meet Provider’s disaster recovery or business continuity
obligations is the direct result of the Force Majeure Event and provided
Provider continues to use commercially reasonable efforts to mitigate the impact
or consequence of the event on Customer Group and to recommence performance
whenever and to whatever extent possible without delay. In no event shall the
non-performing Party be excused under this Section 6.2 for (i) any
non-performance of its obligations under the Agreement having a greater scope or
longer period than is justified by the Force Majeure Event; or (ii) the
performance of obligations that should have been performed prior to the Force
Majeure Event.
6.3.    No Payment for Unperformed Services
Customer is not required to pay for those Services that are not performed,
whether because of a disaster, Force Majeure Event or otherwise, regardless of
whether such non-performance is excused.
6.4.    Allocation of Resources
Whenever a Force Majeure Event or a disaster causes Provider to allocate limited
resources among Provider’s customers, Provider will not give other customers to
which Provider provides a similar scope of services priority over Customer or
redeploy or reassign any Key Personnel (except as permitted under this
Agreement) to another Provider customer.
7.    COMPLIANCE WITH LAWS
7.1.    Compliance Generally
(a)    Compliance with Laws

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



Provider shall perform the Services in compliance with:
(i)
all Laws applicable to Provider as a provider of data processing services in its
performance and delivery of the Services;

(ii)
all Laws (including any guidance, bulletins, white papers, pronouncements,
reports or similar communications issued by any Governmental Authority or
applicable self-regulatory or industry body, that have the force of law or are
treated in the industry as having the force of law, [ * * * ]) applicable to the
portion of the operations of Customer Group performed by Provider as part of the
Services, just as if Customer Group performed the Services themselves, as
interpreted, augmented and modified by the Customer Compliance Directives
(collectively, the “Customer Compliance Requirements”); and

(iii)
subject to the provisions of Section 7.2 below, all Customer Compliance
Directives issued to Provider by Customer in writing.

(b)    Privacy Laws
Without limiting Provider’s other obligations under this Section 7, Provider (i)
acknowledges that the Customer Data may be subject to Privacy Laws, and (ii)
will comply with all Privacy Laws applicable to the Customer Data and the
Services, as more particularly set forth in the “Privacy Requirements” Exhibit.
7.2.    Changes in Laws
Provider and Customer will work together to identify the effect of changes in
Laws or Customer Compliance Requirements on the provision and receipt of the
Services and will promptly discuss the changes to the Services, if any, required
to comply with all Laws and Customer Compliance Requirements. Any changes
required as a result of a change in Laws shall be implemented in accordance with
the provisions of Sections 7.2(a) and 7.2(b) and the Change Control Procedures.
(a)    Provider Laws
Provider shall conform the Services in a timely manner to any changes in Laws
referred to in Section 7.1(a)(i) at no additional charge to Customer.
(b)    Customer Compliance Requirements
Provider shall conform the Services in a timely manner to any change in Customer
Compliance Requirements (including new or revised Customer Compliance
Directives), subject to Customer’s approval as to the manner of such
conformance. Provider is authorized to act and rely on each Customer Compliance
Directive in the performance and delivery of the Services.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



(i)
With respect to any such modifications in Customer Compliance Requirements, [ *
* * ]

(ii)
In a quote submitted to Customer for review and acceptance, Provider shall
identify the changes to the Services necessary to comply with such new or
revised Customer Compliance Requirement and propose a method of integrating such
changes, pursuant to the Change Control Procedures. Such changes shall: (x) be
integrated in a cost-effective manner and without unnecessary disruption of
Customer Group’s ongoing operations (as modified by such changes); (y) equitably
account for any efficiencies, economies or reduced or increased resource
requirements resulting from any changes in the Services (including any
efficiencies resulting from Provider’s implementation of applicable changes for
its other affected customers) or Service Levels resulting from such changes; and
(z) include modified Charges that have been determined based on the rates agreed
in the applicable Service Agreement and where no such rates are agreed, on a
commercially reasonable basis consistent with the other Charges.

8.    CHARGES; NEW SERVICES; INVOICES; AND PAYMENTS
8.1.    Charges
In consideration of the Services under each Service Agreement, Customer will pay
Provider the Charges set forth in the “Charges” Schedule to each Service
Agreement, which will include the payments and payment-related terms. Except as
expressly set forth in the Agreement, including the “Charges” Schedule, to the
applicable Service Agreement, no other amounts are payable under the Agreement.
Undisputed Charges are due and payable 60 days after receipt of invoice from
Provider. Customer’s payment shall be made by wire transfer to an account
designated by Provider. Any unused credits against future payments (including
Service Level Credits) owed to either Party by the other pursuant to a Service
Agreement will be paid to the applicable Party within 60 days after the
expiration or termination of the Service Agreement.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



8.2.
Invoices

Provider will invoice the Charges under each Service Agreement as set forth in
the “Charges” Schedule, with invoices to include such detail as provided in the
Service Agreement. No invoice for Charges for any of the Services shall be
delivered to Customer until after the Services that are the subject of such
invoice have been provided to Customer Group. However, any Services that are
expressly stated in the applicable “Charges” Schedule as prepaid or paid in
advance shall be excluded from the limitation of this provision to the extent,
but only to the extent, expressly set forth in the Agreement. Provider shall not
invoice, and Customer is not liable to pay, any Charges not invoiced within 90
days (or 180 days with respect to any Pass Through Charges) after the end of the
month to which such Charges correspond. [ * * * ]
8.3.
Taxes

(a)
Responsibility

Customer shall be responsible and liable for Taxes arising from any provision of
services or any transfer or lease of property by Provider to Customer, or
imposed on any Charges, pursuant to this Agreement. Provider shall be
responsible for all Taxes that are imposed on acquisition, ownership, or use of
property or services by Provider or a Provider Affiliate in the course of
providing property or services to Customer, it being understood and agreed that
this provision shall not relieve Customer of its responsibility and liability
for Taxes under this Section 8.3(a) which are imposed upon any transfer or lease
of such property from Provider to Customer. Customer shall not be responsible
for any Taxes (i) on Taxes previously paid or incurred by Provider or a Provider
Affiliate, (ii) on Taxes imposed by a third party where Provider or a Provider
Affiliate is acting as an agent and Customer has the responsibility to pay Taxes
on charges associated with Managed Agreements; (iii) that are non-recoverable by
Customer based on failure by Provider or a Provider Affiliate to register in
foreign jurisdictions or provide an invoice in compliance with applicable law;
or (iv) arising from the provision of services or the transfer or lease of
property that are erroneously charged by Provider or a Provider Affiliate or
third party provider where Provider or a Provider Affiliate serves as a pass
through agent and are otherwise nontaxable or exempt under applicable Tax law.
Customer shall be responsible and liable for all customs fees, duties and
tariffs imposed on the importation of any goods provided by Provider or any
Provider Affiliate to Customer or any Customer Affiliate hereunder. Provider
shall be responsible and liable for all value added taxes, goods and services
taxes, and similar types of taxes in the nature of a value added or goods and
services tax, which are imposed upon the importation into any taxing
jurisdiction of any property by Provider or a Provider Affiliate.
(b)    Withholding Taxes
If a member of the Customer (i) receives notice or other instructions from a
taxing authority that such Customer member is required to withhold Withholding
Taxes or (ii) otherwise reasonably believes that it is required under applicable
law to withhold Withholding Taxes from payments to Provider or any Affiliate of
Provider, Customer (or

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



such Customer member) may withhold Withholding Taxes from such payments, in
which case it will timely (a) remit such Withholding Taxes to the appropriate
taxing authority and (b) provide to Provider copies of official tax receipts or
other evidence sufficient to establish that any such Withholding Taxes have been
remitted to appropriate taxing authorities. Provider may provide to Customer an
exemption certificate acceptable to Customer and to the relevant taxing
authority, in which case Customer will not withhold the Withholding Taxes
covered by such certificate. Provider acknowledges that it will be responsible
for all Withholding Taxes.
(c)    Exemptions
Customer and each member of Customer shall pay or reimburse Provider for any
Taxes for which it is responsible or liable under this Agreement that are
invoiced by Provider or charged under a Managed Agreement by Provider to
Customer or a member of Customer, or that are otherwise determined to be due and
payable by a relevant taxing authority, unless Customer or the Customer member
provides Provider or a Provider Affiliate with a valid and applicable exemption
certificate, multi-state benefit certificate, or resale certificate or written
explanation explaining why Customer or the Customer member believes the Tax is
not applicable. In the event that Customer provides such a written explanation
to Provider or a Provider Affiliate, Provider may at any time require Customer
to deliver an opinion letter from outside counsel, selected by Customer and
reasonably acceptable to Provider, that Customer’s position is reasonable under
the applicable tax law. The cost of such letter shall be paid by Customer. If
such a letter is not delivered within 30 days of the request, Customer must pay
the Taxes invoiced. Such certificate or written explanation does not relieve
Customer or the Customer member of ultimate liability for the Tax to the extent
the taxing authority disagrees with the Customer or the Customer member’s
position that no such Tax is due; provided, that Customer shall have no
liability for Taxes either not yet due and payable or Taxes being contested
(unless payment is a condition to contest) in accordance with subsection (e) of
this Section.
(d)    Reporting and Payment
Provider shall be responsible for reporting and payment of any real or personal
property or ad valorem taxes due on property Provider or a Provider Affiliate
owns and property taxes Provider or a Provider Affiliate otherwise has a
responsibility to remit, and Customer and each member of the Customer shall be
responsible for reporting and payment of any real or personal property or ad
valorem taxes due on property it owns and property taxes it otherwise has a
responsibility to remit.
(e)    Tax Claims
If Provider or a Provider Affiliate receives notice from any taxing authority
with respect to an assessment or potential assessment or imposition of any Tax
that Customer would be responsible for paying pursuant to Section 8.3(a) or
8.3(c) of this Agreement, Provider shall immediately send Notice to Customer of
such notice. To the extent directed by Customer in a Notice sent to Provider
within 30 days of Customer’s receipt of the Notice

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



from Provider (as described above), Provider and any relevant Provider Affiliate
shall timely contest at Customer’s direction relating to all actions to be taken
to contest such proposed Tax and with Customer’s participation, or, if Customer
so directs and it is feasible for Provider and any relevant Provider Affiliate
to segregate out the portion of the Tax claim that relates solely to Customer,
permit Customer to contest, to the extent permissible under applicable Tax law
and procedures, such proposed Tax, at Customer’s expense and in a forum selected
by Customer and with counsel selected by Customer and reasonably acceptable to
Provider, until such assessment has been upheld by the decision of an appellate
court; except that prior to any judicial contest Provider may require (as a
condition to such judicial contest) an opinion letter from counsel selected by
Customer and reasonably acceptable to Provider that there is a reasonable tax
basis for such contest. Any Notice to a Party under this Section 8.3(e) shall
also be copied directly to the tax department of that Party, in care of the Vice
President-Tax Administration. To the extent Provider or a Provider Affiliate
contests a proposed Tax at Customer’s direction, and such contest involves
claims with respect to Taxes for which Customer would not be responsible under
Section 8.3(a) or 8.3(c), Customer shall be responsible only for that portion of
expenses of Provider and any relevant Provider Affiliate as are reasonably
allocable to the contest of Taxes for which Customer would be responsible under
Section 8.3(a) or 8.3(c). Provider and any relevant Provider Affiliate may
compromise, settle, or resolve such a Tax contest under this Section 8.3(e)
without Customer’s consent (provided such compromise, settlement, or resolution
is limited only to the Taxes for the tax period involved) if Provider waives any
indemnity rights Provider and any relevant Provider Affiliate has against
Customer with respect to the Taxes being contested. Otherwise, neither Provider
nor any relevant Provider Affiliate may compromise, settle, or resolve such Tax
contest without Customer’s consent. Notwithstanding the foregoing, should
Customer (i) not direct Provider either to contest or permit Customer to
contest, a proposed Tax within 30 days of Customer’s receipt of the Notice from
Provider described in the first sentence of this paragraph or (ii) revoke its
Notice directing Provider to either contest or permit Customer to contest a
proposed Tax, Provider shall be entitled to contest such proposed Tax at
Provider’s expense or compromise, settle, or resolve any contest with respect to
such proposed Tax and Customer will be responsible for and liable for such Tax,
as otherwise provided for in Section 8.3(a) or 8.3(c).
(f)    Refunds
Customer and each member of the Customer shall be entitled to any Tax refunds or
rebates granted to the extent such refunds or rebates are of Taxes that were
borne by Customer or a Customer member. Customer or each Customer member may
require Provider and any relevant Provider Affiliate, at the sole expense of
Customer, to (i) apply for and diligently pursue a refund of Taxes otherwise
payable by Customer or the Customer member, or (ii) if permitted by law, assign
its rights to a refund claim for such Taxes to Customer or the Customer member.
(g)    Cooperation

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



The Parties agree to reasonably cooperate with each other to enable each to more
accurately determine its own tax liability (including Taxes, Withholding Taxes
and property taxes) and to minimize such liability to the extent legally
possible. Invoices issued by Provider or a Provider Affiliate shall separately
state the amounts of any Taxes Provider or a Provider Affiliate is collecting
from Customer. In the case of Customer, such cooperation shall include providing
Provider or any relevant Provider Affiliate any applicable exemption or resale
certificates, and information regarding out-of-province or out-of-country sales
and use of equipment. In the case of Provider, such cooperation shall include
providing Customer, at the reasonable and written request of Customer, with
applicable information regarding delivery or use of materials, services, or
sales, and taking reasonable additional steps to minimize Taxes, examples of
which include providing Customer with thorough invoices and/or additional
billing information that may be reasonably requested in order to determine the
taxability of specific goods and services provided under this Agreement. If any
Taxes are assessed on the provision of any of the Services, including
telecommunications, or any portion of the Services that is treated as a sale or
rental of tangible personal property to Customer, the Parties will work together
to segregate all payments under this Agreement into three (3) payment streams:
(i) those for taxable Services (separated into types of taxable Services) and
taxable sale or rental of tangible personal property; (ii) those for nontaxable
services; and (iii) those in which Provider or a Provider Affiliate functions
merely as a payment agent for Customer in receiving goods, supplies or services
(including telecommunications) that otherwise are nontaxable or have previously
been subject to tax.
(h)    Stamp Taxes
Responsibility for any stamp taxes (in all cases including any interest and
penalties thereon) incurred with respect to International Agreements shall be as
follows:
(i)
Except as otherwise provided in Section 8.3(h)(ii) below or as otherwise
specified in an International Agreement, Customer shall be responsible for any
stamp taxes incurred with respect to International Agreements.

(ii)
Provider shall be responsible for any stamp taxes incurred with respect to an
International Agreement if such stamp taxes arise in connection with any of the
following actions by Provider or any Provider Affiliate.

(1)    [ * * * ]
(2)    [ * * * ]
(A)    [ * * * ]
(B)    [ * * * ]
(C)    [ * * * ]

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



(D)    [ * * * ]
(E)    [ * * * ]
(F)    [ * * * ]
8.4.    Market Currency and Benchmarking Procedures
Provider will perform annual reviews of the competitiveness of the Services and
the Charges with respect to price and technology and process best practices, and
Customer may require a benchmarking assessment and related adjustment of Charges
as set forth in the “Market Currency Procedures” Exhibit.
8.5.    Service Level Credits
If Provider fails to provide the Services in accordance with the Service Levels
set forth in any “Service Level Agreement” Schedule to a Service Agreement,
Provider shall apply the resulting Service Level Credits against the Charges
owed to Provider for the month following the month in which the Service Level
Credits were incurred, or as otherwise described in such “Service Level
Agreement” Schedule. Provider acknowledges and agrees that (i) the Service Level
Credits shall not be deemed or understood to be liquidated damages and
(ii) neither the Service Level Credits nor any express non-financial remedy
hereunder shall be deemed or understood to be a sole and exclusive remedy or in
derogation of any other rights and remedies Customer has hereunder or otherwise
at law or at equity.
8.6.    Rights of Set-Off
Customer shall have the right to set off against amounts owed by Customer under
the Agreement any amount that Provider is obligated to pay or credit Customer
under this Agreement, including Service Level Credits, except to the extent such
setoffs occur across different countries. Any such set-off shall not be treated
as disputed under Section 8.7 or otherwise count towards the Aggregate Disputed
Amount unless it is in fact the subject of a dispute.
8.7.    Disputed Charges/Credits
Customer may withhold payment of any portion of an invoice that it disputes in
good faith, up to an aggregate amount of [ * * * ] per Service Agreement (unless
the Service Agreement provides for a different amount) (“Aggregate Disputed
Amount”). Customer shall notify Provider of any such Dispute as soon as
practicable after the discrepancy has been discovered. The Parties will
investigate and resolve the Dispute using the Dispute Resolution Procedures.
Unpaid amounts that are the subject of a good faith Dispute may be withheld by
Customer and will not be considered a basis for monetary default under, or a
breach of, the Agreement. Any undisputed amounts will be paid by Customer in
accordance with Section 8.1. Customer’s failure to dispute or withhold a payment
will not operate as a waiver of the right to dispute and recover such amount.
Customer shall deposit into an interest-bearing escrow account any disputed
amount in excess of the Aggregate Disputed Amount within three Business Days
after such disputed amounts are due, provided that

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



Customer shall retain any and all rights to contest Provider’s entitlement to
such disputed amount. Customer shall promptly furnish evidence of any escrow
deposit to Provider. The escrow account will be established pursuant to an
escrow agreement with a major national bank that provides that (i) the costs of
such escrow account will be shared equally by the Parties, and (ii) the funds
therein (including Charges and Taxes), including the accrued interest, will be
disbursed to Customer or Provider, as applicable, in accordance with the results
of the Dispute Resolution Procedures or by mutual agreement of the Parties. If
Customer fails to escrow disputed amounts in accordance with this Section 8.7
within 30 days after Notice from Provider of Customer’s failure to do so,
Provider may, after giving Customer at least 15 days prior Notice, apply to a
court of competent jurisdiction to seek injunctive relief for such failure.
8.8.    Changes in Customer Business
(a)    Changes
If Customer Group experiences or reasonably anticipates significant changes in
the scope or nature of its business which have caused or are reasonably expected
to cause an increase or decrease in the utilization of Services under any
Service Agreement by more than [ * * * ], for a period of three months or more,
such changes shall be governed by this Section 8.8; provided, that such
decreases are not due to Customer’s resuming the provision of such Services by
itself or Customer transferring the provision of such Services to another Third
Party Provider. Examples of the kinds of events that might cause such
substantial increases or decreases include but are not limited to: (i) changes
in Customer Group’s products or markets; (ii) mergers, acquisitions or
divestitures; (iii) changes in market priorities; (iv) reduction in demand for
Customer Group’s products or services; or (v) general business or economic
downturn.
(b)    Plan for Adjustment
Customer will notify Provider of any event or discrete set of events which
qualifies under this Section 8.8, and Provider will identify any changes that
can be made to accommodate such decrease or increase of resource requirements in
a cost-effective manner without disruption to Customer Group’s ongoing
operations, and the cost savings that will result therefrom, in a plan that will
be submitted to Customer for review and acceptance. Such changes shall:
(i)
equitably account for any efficiencies, economies or reduced or increased
resource requirements resulting from any changes in the Services proposed by
Provider; and

(ii)
provide for changes to the Charges and other terms that have been determined on
a commercially reasonable basis consistent with the other Charges and terms.

(c)    Implementation of Adjustment

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



Upon acceptance by Customer, Provider will make any applicable adjustments to
the Charges and the related Resource Unit volumes (if applicable) and other
terms to reflect the foregoing and distribute an amended “Charges” Schedule and
executed a Change Order to the affected Service Agreements to Customer.
9.    PROVIDER OBLIGATIONS
9.1.    Cooperation and Good Faith
The Parties covenant to timely and diligently cooperate in good faith to effect
the purposes and objectives of the Agreement. Except as otherwise provided
herein, neither Party shall unreasonably withhold or delay any consent, approval
or request by the other Party required under the Agreement. Each Party
recognizes that Provider Personnel providing Services to Customer Group under
this Agreement may perform similar services for others, except as otherwise
specified in the Agreement or as otherwise agreed to by the Parties in writing.
Provider shall not without the prior written consent of Customer use any of the
assets owned, licensed or leased by Customer on or after the Effective Date to
perform services for others.
9.2.    Services
Provider shall render Services using personnel that have the necessary
knowledge, training, skills, experience, qualifications and resources to provide
and perform the Services in accordance with the Agreement, and shall render
Services in a prompt, professional, diligent, and workmanlike manner, consistent
with industry standards applicable to the performance of such Services.
9.3.    Continuous Improvement
Provider shall diligently and continuously improve the performance and delivery
of the Services by Provider and the elements of the policies, processes,
procedures and systems that are used by Provider to perform and deliver the
Services, including re-engineering, tuning, optimizing, balancing and
reconfiguring the processes, procedures and systems used to perform, deliver,
track and report on, the Services, subject to the approval of Customer in
accordance with the Change Control Procedures. From time to time, Customer may
request that Provider work together with Customer or Third Parties to identify
ways to achieve reductions in the cost of, and greater efficiencies with,
delivering the Services and corresponding reductions in the Charges and provide
a report to Customer regarding the same. If so requested by the Customer
Technical Alliance Manager, Provider will, at its own expense, promptly prepare
and deliver to Customer, within 60 days (or such longer period as may be
agreed), a detailed proposal identifying all viable means of achieving the
desired reductions without, to the extent practically possible, adversely
impacting business objectives or requirements identified by Customer. Customer
will not be obligated to accept or implement any such proposal.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



9.4.    Technology; Best Practices
Provider will: (i) provide the Services using technology at a level current with
the technology that Provider implements for its general internal operations and
at least comparable to the level of technology generally adopted from time to
time for provision of similar services in the information technology industry;
(ii) keep knowledgeable about changes and advancements over time in the
technology necessary to provide the Services; and (iii) in performing the
Services, utilize processes, procedures and practices that are consistent with
the best practices it utilizes in performing services similar to the Services
for its other customers, which practices will, at a minimum, be consistent with
the best practices of similarly situated providers offering similar services
within the information technology industry.
9.5.    No Solicitation
During the Term, neither Party shall knowingly solicit any employee or
subcontractor of the other Party or its Affiliates who is or was actively
involved in the performance, provision or use of any of the Services, or
knowingly hire any employee or subcontractor of the other Party or its
Affiliates who is or was actively involved in the performance, provision or use
of any of the Services, unless otherwise agreed in writing by the Parties and
except as permitted upon termination or expiration as provided for in Section
18.6(b). Notwithstanding the foregoing, the Parties acknowledge and agree that
this Agreement will not prohibit (i) solicitations through general public
advertisements or other publications of general public circulation not targeted
directly or indirectly at the other Party’s employees, or (ii) the solicitation
for employment or employment by one Party of a former employee or an individual
subcontractor of the other Party who, at the date of such solicitation or
employment, was not an employee or an individual subcontractor of such Party and
either (a) had not been an employee or individual subcontractor of such Party at
any time during the previous 12 months or (b) had been an employee or individual
subcontractor of such Party at some time during the previous 12 months, but had
been laid off or had their employment otherwise involuntarily terminated by such
Party.
9.6.    Export; Regulatory Approvals
(a)    Export Laws
(i)
The Parties acknowledge that the export, re-export, transfer, provision or
release of products, services, technology, technical data and software (“items”)
undertaken pursuant to this Agreement may be subject to licensing requirements
or other restrictions under export and sanctions laws and regulations of the
United States and other national governments, which include, without limitation,
the Export Administration Regulations, 15 C.F.R. Parts 730-774, administered by
the U.S. Department of Commerce’s Bureau of Industry and Security and the
regulations and sanctions programs administered by the U.S. Department of the
Treasury’s Office of Foreign Assets Control, 31 C.F.R. Parts 500-599; and the
laws and regulations of other countries with jurisdiction over the export,
re-export, or in-country transfer of items. Each Party agrees to comply with
their respective


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



responsibilities under applicable export and sanctions laws and regulations
when, directly or indirectly, exporting, re-exporting, or transferring items
pursuant to this Agreement.
(ii)
For any items provided by Customer Group to Provider (“Customer Export
Materials”), Customer shall be responsible for obtaining all reviews, licenses
or other authorizations necessary for the export, re-export, transfer, provision
or release of such Customer Export Materials from Customer Group to Provider or
Provider Agents, where Provider has directed, the Agreement provides, or the
Parties have otherwise agreed that Customer Group will export such Customer
Export Materials directly to a member of Provider’s enterprise or a Provider
Agent. Provider shall be responsible for obtaining all reviews, licenses or
other authorizations necessary for the export, re-export, transfer, provision or
release of such Customer Export Materials (i) within Provider’s enterprise; (ii)
from Provider to Provider Agents; or (iii) from Provider Agents to Provider.

(iii)
Customer will provide to Provider not less than 30 days prior written notice in
the event that any Customer Export Materials that must be used or accessed by
Provider in providing the Services is controlled for export and will, if
requested by Provider, provide ECCN classification of any such item or the
similar classification as appropriate under other applicable law (unless
Provider otherwise has such ECCNs).

(iv)
Provider shall be responsible for determining applicable export requirements and
obtaining all reviews, licenses, or other authorizations necessary for the
export, re-export, transfer, provision or release of any items provided by
Provider or Provider Agents to Customer Group.

(v)
Each Party will reasonably cooperate with the other and will provide to the
other promptly upon request any end-user certificates, affidavits regarding
re-export or other certificates or documents as are reasonably requested to
obtain authorizations, consents, licenses and/or permits required for any
payment or any export or import of items or services under this Agreement.

(b)    Prohibited Countries and Parties
Provider agrees that neither Provider nor any Provider Agent will, in connection
with Services provided to Customer Group, engage in any business, directly or
indirectly, in or with any country subject to a comprehensive sanctions program
or embargo (e.g. Cuba, Iran, North Korea, Sudan, Syria), or with persons or
entities that are listed on the Consolidated Screening List or otherwise
prohibited.
(c)    Approvals

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



Provider will timely obtain and maintain all necessary approvals, licenses and
permits (required by Law or otherwise) applicable to its business and the
provision of the Services, including any relating to trans-border data flows and
the Customer Data, applicable to Provider, Customer Group or use of any products
or services under the Third Party Agreements.
9.7.
Malware

Provider will take commercially reasonable diligent measures (consistent with
the following sentence) to prevent the coding, introduction or proliferation of
Malware into (i) any Provider Information System, or (ii) any Customer Systems
supported by Provider as part of the Services. Provider will continue to review,
analyze and implement improvements to and upgrades of its Malware prevention,
correction and monitoring programs and processes that are commercially
reasonable and consistent with the then current information technology
industry’s standards and, in any case, not less robust than the programs and
processes implemented by Provider with respect to its own information systems.
Without limiting Provider’s other obligations under the Agreement, if Malware is
found to have been introduced into the systems referenced in (i) and (ii) above,
Provider shall promptly notify Customer and take commercially reasonable
diligent efforts to eliminate the effects of the Malware; provided, however,
Provider shall take immediate action if required due to the nature or severity
of the Malware’s proliferation. [ * * * ]. All remediation efforts with respect
to Malware must be in accordance with all applicable requirements of the
“Information Security Requirements” Exhibit and as may otherwise be expressly
provided in a Service Agreement. At Customer’s request, Provider will report to
Customer the nature and status of all Malware elimination and remediation
efforts.
9.8.
Data

Provider will cause all data and information supplied by it to be timely and
accurate.
9.9.
Services Not to be Withheld

Provider will not refuse to provide all or any portion of the Services in
violation or breach of the terms of the Agreement or any Service Agreement.
10.    REPRESENTATIONS AND WARRANTIES
10.1.
Representations and Warranties of Customer

Customer represents and warrants to Provider as follows as of the Effective Date
and as of the Execution Date of each Service Agreement:
(a)    Organization; Power
Customer: (i) is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware; and (ii) has full corporate
power to own, lease, license and operate its properties and assets and to
conduct its business as currently conducted and to enter into the Agreement.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



(b)    Authorized Agreement
The Agreement has been, and each Service Agreement will be, duly authorized,
executed and delivered by Customer and constitutes or will constitute, as
applicable, a valid and binding agreement of Customer, enforceable against
Customer in accordance with its terms.
(c)    No Default
Neither the execution and delivery of the Agreement or any Service Agreement by
Customer, nor the consummation of the transactions contemplated hereby or
thereby, shall result in the breach of any term or provision of, or constitute a
default under, any charter provision or bylaw, agreement (subject to any
applicable consent), order, law, rule or regulation to which Customer is a party
or which is otherwise applicable to Customer.
10.2.    Representations and Warranties of Provider
Provider represents and warrants to Customer as follows as of the Effective Date
and as of the Execution Date of each Service Agreement:
(a)    Organization; Power
Provider: (i) is a corporation, duly organized, validly existing and in good
standing under the Laws of Delaware; and (ii) has full corporate power to own,
lease, license and operate its properties and assets and to conduct its business
as currently conducted and to enter into the Agreement.
(b)    Authorized Agreement
The Agreement has been and each Service Agreement will be duly authorized,
executed and delivered by Provider and constitutes or will constitute, as
applicable, a valid and binding agreement of Provider, enforceable against
Provider in accordance with its terms.
(c)    No Default
Neither the execution and delivery of the Agreement or any Service Agreement by
Provider, nor the consummation of the transactions contemplated hereby or
thereby, shall result in the breach of any term or provision of, or constitute a
default under, any organizational documents of Provider, or any agreement
(subject to any applicable consent), order, Law, rule or regulation to which
Provider is a party or that is otherwise applicable to Provider.
(d)    Consents
Except as otherwise provided in the Agreement, no authorizations or other
consents, approvals or notices of or to any Person are required in connection
with: (i) the execution,

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



delivery and performance by Provider of the Agreement; (ii) the development,
implementation or operation of the Provider Software, Provider Equipment and
systems provided by Provider and necessary for Provider to perform the Services
in accordance with this Agreement, or (iii) the validity and enforceability of
the Agreement.
(e)    No Infringement
(i)
Provider is the owner of the Provider Owned Software and has the authority to
grant the licenses in the Provider Licensed Software to be granted hereunder;

(ii)
the Provider Software and the Provider Equipment do not knowingly infringe or
misappropriate the Intellectual Property Rights of any third party; and

(iii)
as of the Effective Date, there is no claim or proceeding pending or threatened
alleging that any of the Provider Software or the Provider Equipment infringes
or misappropriates the Intellectual Property Rights of any third party.

(f)    Date Warranty
The Services will not be adversely affected in any way by any date data, date
setting, date value, date input or other date related data and any combination
thereof (including leap year), excluding Services failures caused by
date-related defects in the Customer Owned Software.
(g)    Performance Warranty
The Services will conform in all material respects to the description of the
Services set forth in each Service Agreement.
(h)    Capability to Provide Services
Provider has the requisite and necessary skills and experience to perform and
provide the Services, and owns and possesses sufficient rights to grant all of
the rights and licenses granted or to be granted, in accordance with the
Agreement.
(i)    Currency Compliance
The Provider Software and any other software provided or made available by
Provider to Customer Group hereunder or used by Provider in performance of the
Services will be Currency Compliant.
(j)    Data Processing and Transfers
With respect to each transfer of Personally Identifiable Information, Provider:
(i) has full legal authority to Process such Personally Identifiable Information
in each

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



jurisdiction where Personally Identifiable Information will be Processed; (ii)
will use such Personally Identifiable Information for purposes consistent with
those for which it was collected or subsequently authorized by the data subject;
and (iii) has complied, and will comply, with all applicable Laws with respect
to the Processing or any transfer of Personally Identifiable Information to a
Third Party.
(k)    Compliance with Immigration Laws
Provider will at all times comply with all applicable Laws relating to the
screening, hiring and employment of all labor forces used in connection with the
Services, including those relating to citizenship or legal work status,
including the U.S. Immigration Reform and Control Act of 1986, as amended, and
its successors, if any, and any implementing regulations therefor. Provider will
not assign Services to be performed to any Provider Personnel who are
unauthorized aliens, and if any Provider Personnel performing any of the
Services is discovered to be an unauthorized alien, Provider will immediately
remove such Provider Personnel from performing Services hereunder and replace
such Provider Personnel with Provider Personnel who is not an unauthorized
alien.
(l)    Employment Eligibility and Insurance
Provider will maintain at Provider’s expense all of the necessary certification
and documentation such as Employment Eligibility Verification Form I-9s as well
as all necessary insurance for its employees, including workers’ compensation
and unemployment insurance. Provider will be solely responsible for the
withholding and payment, if any, of employment taxes, benefits and workers’
compensation insurance.
(m)    Conduct of the Services
The Services shall not knowingly contain or use injurious, deleterious or
defamatory material, writing or images. Provider shall not take any action or
conduct its operations in such manner as to bring public ridicule, contempt,
censure or disparagement upon Customer Group, or any names, trademarks, service
marks or logos of Customer Group.
(n)    Open Source
Without Customer’s prior written consent, Provider will not incorporate any Open
Source Software (whether in source code or object code format) into the
Deliverables or the Customer Software (collectively, “Affected Products”). In
addition, Provider will not use any Open Source Software in providing the
Services in a manner, subject to or distributed under any license, other
agreement or understanding, that: (i) would require the distribution of source
code with the Affected Products or require source code to be made available when
such is distributed to any Third Party; (ii) would impact, restrict or impair in
any way Customer Group’s ability to license the Affected Products pursuant to
terms of Customer Group’s choosing; or (iii) would impact or limit Customer
Group’s ability to enforce Customer Group’s Intellectual Property Rights in the
Affected Products against any Third Party in any manner.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



(o)    Disabling Code
Provider will not knowingly insert any Disabling Code that could be invoked to
disable or otherwise shut down all or any portion of the Services in any
Software or Materials without the prior approval of Customer. In addition, with
respect to any Disabling Code that may be part of the Software, Provider shall
not knowingly invoke or cause to be invoked such Disabling Code at any time,
including upon expiration or termination of this Agreement or any Service
Agreement, in whole or in part, for any reason, without Customer’s prior
approval. Provider shall not knowingly use Third Party Software containing
Disabling Code without the prior approval of Customer. For purposes of this
provision, code that serves the function of ensuring software license compliance
(including passwords) shall not be deemed Disabling Code, provided that Provider
notifies Customer in advance of all such code and obtains Customer’s approval
prior to installing such code in any Software, Equipment or System.
(p)    No Litigation.
There is no action, suit, proceeding or investigation pending or, to Provider’s
knowledge, threatened, that questions the validity of the Agreement or
Provider’s right to enter into the Agreement or any Service Agreement or to
consummate any of the transactions contemplated by them.
(q)    Foreign Corrupt Practices Act
(i)
For purposes of this Section 10.2(q), “Provider Group” means HP Enterprise
Services, LLC and its Affiliates, and all of their respective officers,
directors, employees and agents. Provider represents, warrants and covenants
that the Provider Group has not and shall not violate, or cause Customer Group
to violate the United States Foreign Corrupt Practices Act or any other
applicable anticorruption laws or regulations (“FCPA”) in connection with the
Services provided under the Agreement and that the Provider Group has not, and
agrees that the Provider Group shall not, in connection with the transactions
contemplated by the Agreement, or in connection with any other business
transactions involving Customer Group, pay, offer, promise, or authorize the
payment or transfer of anything of value, directly or indirectly to:

(1)
any government official or employee (including employees of government owned or
controlled companies or public international organizations) or to any political
party, party official, or candidate for public office; or

(2)
any other person or entity if such payments or transfers would violate the laws
of the country in which such payments or transfers are made, or the laws of the
United States.


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



(ii)
It is the intent of the Parties that no payments or transfers of value by
Customer Group or any member of the Provider Group in connection with the
Agreement shall be made which have the purpose or effect of public or commercial
bribery, or acceptance of or acquiescence in, extortion, kickbacks, or other
unlawful or improper means of obtaining business.

(iii)
Provider represents, warrants and covenants that it is familiar with the
provisions of the FCPA and agrees that:

(1)
no member of the Provider Group involved in the provision of Services hereunder
is a government official or employee (including an employee of a
government-owned or government-controlled company or of a public international
organization), is a political party official or employee of a political party,
or is a candidate for public office, in each case in a non-U.S. location; and

(2)
the Provider Group has not previously engaged in conduct that would have
violated the FCPA had Provider Group been subject to its terms.

(iv)
Provider represents, warrants and covenants that it has disclosed in writing the
non-U.S. locations, if any, of all Provider Personnel anticipated to perform
Services under the Agreement. Provider agrees to provide prompt advance Notice
to Customer in the event that Provider desires to use any additional non-U.S.
locations in the provision of Services to Customer Group under and in all cases
subject to Customer’s advance written consent and otherwise consistent with the
terms and conditions of the Agreement.

(v)
Provider acknowledges and agrees that Customer may, in accordance with Section
13.6, impose additional obligations upon Provider Group at Customer’s discretion
consistent with best practices to ensure compliance with the FCPA. Disclosures
and Notice required under this provision shall be sent to the Customer
addressee(s) set forth in Section 23.7 of the Master Agreement.

(r)    Financial Statements
In the event that Provider is no longer required to file (or does not file)
periodic reports pursuant to Section 13 or 15(d) of the Securities Exchange Act
of 1934, Provider shall provide Customer, in reasonable detail and together with
such supporting information as Customer may reasonably request: (i) within 45
days after the end of each fiscal quarter of Provider, unaudited consolidated
interim financial statements representing the financial position and results of
operations of Provider and Provider Parent as of the date thereof and for the
period then ended; and within 90 days after the end of each of Provider’s fiscal
year, audited consolidated annual financial statements representing the
financial position and results of operations of Provider and Provider Parent as
of the date thereof and for the period then ended, in each case together with a
certification by the Chief Financial Officer of

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



Provider that such financial statements are true and correct and comply in all
material respects with GAAP.
(s)    Provider Parent
Provider is a wholly-owned subsidiary of Provider Parent.
(t)    Intellectual Property Rights
Provider does not have any commitments to Third Parties under which Provider is
obligated to assign or license to a Third Party any Intellectual Property Rights
in conflict with Provider’s obligations to Customer Group pursuant to this
Agreement.
(u)    Deliverables Warranty
Unless otherwise agreed to in writing by the Parties in the applicable Work
Order or other relevant document, Provider warrants that each Deliverable will
not materially deviate from the applicable specifications for such Deliverable
and will remain free of any material defects for: (i) 90 days after such
Deliverable is accepted by Customer and (ii) additionally for Deliverables with
cyclical events, an additional five days after the first occurrence of the
cyclical event applicable to such Deliverables for errors that manifest in
connection with such cyclical events (for example, month-end, quarter-end and
year-end processing, but in no event greater than an annual cyclical event)
occurring during the Term and after the Deliverable was Accepted (the “Warranty
Period”) (regardless of whether such Deliverable was put into production). If
any Deliverable does not conform to this warranty during the applicable Warranty
Period, Provider will promptly remedy such defects at no cost to Customer.
10.3.
Pass-Through Warranties

In the event Provider purchases or procures any Third Party products or services
for Customer Group in connection with the provision of the Services, in addition
to the foregoing representations, warranties and covenants, Provider shall pass
through or assign to Customer the rights Provider obtains from the manufacturers
and vendors of such products and services (including warranty and
indemnification rights), all to the extent that such rights are assignable.
10.4.
Disclaimer

EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT OR IN ANY SERVICE
AGREEMENT, THE PARTIES MAKE NO REPRESENTATIONS, WARRANTIES OR CONDITIONS,
EXPRESS OR IMPLIED, REGARDING ANY MATTER, INCLUDING THE MERCHANTABILITY,
SUITABILITY, FITNESS FOR A PARTICULAR USE OR PURPOSE, OR RESULTS TO BE DERIVED
FROM THE USE OF ANY SERVICE, SOFTWARE, HARDWARE, DELIVERABLES, WORK PRODUCT OR
OTHER MATERIALS PROVIDED UNDER THIS AGREEMENT.
11.    TRANSITION AND TRANSFORMATION

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



11.1.    Transition Generally
(a)    Transition Plan
Provider shall, if provided for in a Service Agreement, provide the Transition
Services described in the “Transition” Schedule to such Service Agreement. The
“Transition” Schedule shall include an initial transition plan that sets forth:
(i) the Transition Services necessary to completely migrate the Services to, or
implement the Services by, Provider; (ii) an allocation of responsibilities
between the Parties for the performance of such Transition Services; (iii) the
transition of the administration, management, operation under and financial
responsibility for applicable Third Party Agreements from Customer Group to
Provider; (iv) the transition to Provider of the performance of and
responsibility for the other functions, responsibilities and tasks currently
performed by Customer Group (or by a Third Party on behalf of Customer Group)
which comprise the Services; (v) Service Levels applicable to the Transition
Services; (vi) the Services, projects, tasks, responsibilities and timelines for
activities to be performed in connection with the evolution, integration and
transformation of the functions comprising the Services in accordance with the
agreed upon plan; and (vii) such other information and planning as are necessary
to ensure that the Transition takes place on schedule and without disruption to
Customer Group’s operations (each, a “Transition Plan”). The final Transition
Plan shall be mutually-agreed upon by the Parties not later than the date
specified in the Service Agreement.
(b)    Critical Transition Milestones
Each Transition Plan shall include those milestones that are critical to the
success of the Transition (the “Critical Transition Milestones”). For each
Critical Transition Milestone, the Transition Plan shall set forth: (i) the
transition activities that must be completed by Provider or Customer, as
applicable, in order for the Critical Transition Milestone to be deemed to have
been achieved (the “Critical Transition Activities”); (ii) the applicable
Acceptance Criteria; and (iii) the date by which the Critical Transition
Milestone must be achieved. A Critical Transition Milestone will not be accepted
until such time as each Critical Transition Activity included within the
Critical Transition Milestone has satisfied all applicable Acceptance Criteria.
(c)    Conduct of the Transition
Provider and Customer shall plan, prepare for and conduct the Transition in
accordance with the written Transition Plan, which shall constitute part of the
Agreement and with minimal disruption to Customer Group’s business operations.
The Customer Technical Alliance Manager and the Provider Client Executive shall
meet as required (but in any case, no less than once per week) to ensure the
appropriate execution and completion of the Transition Plans.  
(d)    Transition Charges

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



Provider will be responsible for all costs associated with the Transition
activities executed by Provider, including travel and living expenses. Customer
will be responsible for all costs associated with the Transition activities
executed by Customer, including travel and living expenses. Charges for the
Transition, if any, will be itemized and included in the applicable “Charges”
Schedule.
(e)    Affected Employees
Customer may agree in any Service Agreement to provide Provider with the
opportunity to offer employment to certain of the employees of Customer Group in
connection with the execution of such Service Agreement. The “Affected
Employees” Schedule to such Service Agreement shall set forth the Parties’
agreement with respect to such employees.
11.2.    Transformation
(a)    Transformation Plan
Provider shall, if provided for in a Service Agreement, enhance the performance
and delivery of Services through the transformational activities described in
the “Transformation” Schedule to such Service Agreement. The “Transformation”
Schedule shall include an initial transformation plan that describes the
Services, projects, tasks, responsibilities and timelines for activities to be
performed in connection with the evolution and transformation of the functions
comprising the Services and such other information and planning as are necessary
to ensure that the Transformation takes place on schedule and without disruption
to Customer Group’s operations (the “Initial Transformation Plan”). The final
Transformation Plan shall be mutually-agreed upon by the Parties not later than
the date specified in the “Transformation” Schedule. Provider shall perform
transformation activities as part of the Services and in accordance with the
timeframes provided in the Transformation Plan. Detailed plans describing how
such activities will be performed and implemented shall be drafted and proposed
by Provider within the time frames specified in the Transformation Plan and are
subject to approval by Customer.
(b)    Critical Transformation Milestones
Each Transformation Plan shall include those milestones that are critical to the
success of the Transformation (the “Critical Transformation Milestones”). For
each Critical Transformation Milestone, the Transformation Plan shall set forth:
(i) the transformation activities that must be completed by Provider or Customer
in order for the Critical Transformation Milestone to be deemed to have been
achieved (the “Critical Transformation Activities”); (ii) the applicable
Acceptance Criteria; and (iii) the date by which the Critical Transformation
Milestone must be achieved. A Critical Transformation Milestone will not be
accepted until such time as each Critical Transformation Activity included
within the Critical Transformation Milestone has satisfied all applicable
Acceptance Criteria.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



(c)    Conduct of the Transformation
Provider shall plan, prepare for and conduct the Transformation in accordance
with the written Transformation Plan, which shall constitute part of the
Agreement and with minimal disruption to Customer Group’s business operations.
The Customer Technical Alliance Manager and the Provider Client Executive shall
meet as required (but in any case, no less than once per week) to ensure the
appropriate execution and completion of the Transformation Plans.  
(d)    Transformation Charges
Provider will be responsible for all costs associated with the Transformation,
including travel and living expenses. Charges for the Transformation, if any,
will be itemized and included in the applicable “Charges” Schedule.
12.    GOVERNANCE
12.1.
Account Governance

Customer’s account will be governed in accordance with the “Account Governance”
Exhibit. The Services shall include all Provider obligations set forth in the
“Account Governance” Exhibit, and all other project management, governance and
related management activities described herein and in the Service Agreements or
Schedules thereto, and shall be performed by Provider at no additional cost to
Customer.
12.2.
Provider Client Executive

(a)    Appointment
Provider will designate a senior-level individual who will be primarily
dedicated to Customer’s account and shall have a primary office in Southlake,
Texas (the “Provider Client Executive”). The Provider Client Executive (i) must
be approved by Customer, (ii) will be the primary contact for Customer in
dealing with Provider under this Agreement, (iii) will have overall
responsibility for managing and coordinating the delivery of the Services, (iv)
will meet regularly with the Customer Technical Alliance Manager, (v) will have
the power and authority to make decisions with respect to actions to be taken by
Provider in the ordinary course of day-to-day management of Customer’s account
in accordance with the Agreement, and (vi) will serve as an escalated point of
contact for Service delivery issues in accordance with the Dispute Resolution
Procedures.
(b)    Replacement
Provider shall maintain the initial Provider Client Executive on Customer’s
account for a period of at least [ * * * ] following his or her appointment to
the Customer account (which may precede the Effective Date), and each of the
subsequent Provider Client Executives for a period of at least [ * * * ] from
his or her appointment to the Customer account, unless such Provider Client
Executive: (x) voluntarily resigns from Provider, (y) is

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



unable to work due to his or her death, injury or disability, or (z) is removed
from the Customer assignment at the request of Customer (“Permitted Client
Executive Reassignment Exceptions”). Provider shall give Customer at least [ * *
* ] advance Notice of a change of the Provider Client Executive. If Provider is
unable to provide [ * * * ] advance Notice as a result of a Permitted Client
Executive Reassignment Exception, the longest Notice otherwise possible.
Provider shall address, to Customer’s satisfaction, any concerns that Customer
may have with the proposed change or promptly propose a different individual for
such position.
12.3.
Customer Technical Alliance Manager

During the Term, Customer will designate a senior level individual (i) who will
serve as Customer’s primary contact for Provider in dealing with Customer under
this Agreement, (ii) who will have the power and authority to make decisions
with respect to actions to be taken by Customer in the ordinary course of
day-to-day management of this Agreement, and (iii) who will serve as an
escalated point of contact for any Service delivery issues in accordance with
the Dispute Resolution Procedures (the “Customer Technical Alliance Manager”).
The Customer Technical Alliance Manager may designate in writing a reasonable
number of additional Customer employees to be points of contact for Customer
with respect to particular subject matters relating to this Agreement. Customer
may from time to time replace the individual serving as the Customer Technical
Alliance Manager by providing notice to Provider.
12.4.
Provider Client Executive and Customer Technical Alliance Manager Meetings

During the Term, the Customer Technical Alliance Manager and Provider Client
Executive shall meet periodically, as specified in the “Account Governance”
Exhibit, at such times and locations as reasonably requested by either Party, to
review their respective performance under the Agreement. For each such meeting,
the Customer Technical Alliance Manager and Provider Client Executive shall
agree to and publish an agenda sufficiently in advance of the meeting to allow
meeting participants a reasonable opportunity to prepare for the meeting.
12.5.
Governance and Committees

The Parties shall form and participate in the committees required by the
“Account Governance” Exhibit.
12.6.
Technology Governance; New Technology

(a)    Technology Governance
At least once every six months during the Term (or as otherwise set forth in a
Service Agreement), Provider will meet with Customer to: (i) discuss any new
information processing technology Provider is developing or information
processing trends and directions of which either Party is otherwise aware that
could reasonably be expected to have an impact on Customer Group’s business; and
(ii) identify, jointly with Customer, cost-efficient methods to implement
technological changes and methodologies that could be

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



beneficial to Customer Group in connection with the Services, all in accordance
with the “Account Governance” Exhibit. If Customer requests Changes to the
technology or methodologies Provider uses to provide the Services as a result of
such discussions, the Parties will discuss implementation of any such new
technology and methodologies in accordance with the applicable Procedures Manual
and Change Control Procedures and make appropriate adjustments to Charges, if
any.
(b)    Technology Changes
In all instances, Provider must provide Customer sufficient Notice of Provider’s
intent to implement new technology or methodologies that could impact the
Services, and sufficient information in order that Customer may analyze the
effect of the new technology or methodologies on Customer Systems. Any
agreed-upon Changes will be implemented in accordance with the Change Control
Procedures and Customer will be given sufficient opportunities to acceptance
test any such implementation.
(c)    Technology Recommendations
Provider shall, with respect to any new technology or methodologies proposed by
Provider after the Commencement Date that comprise or could impact the Services,
or that would constitute New Services, analyze and consider all applicable
industry standard technology or methodologies (including technology or
methodologies manufactured or owned by Provider competitors) prior to making a
recommendation to Customer. Provider’s review and analysis of, and
recommendation for, any such new technology or methodologies shall be conducted
in accordance with the “Account Governance” Exhibit and shall, at a minimum,
take into account Customer Group’s best interests, including Customer’s ability
to in-source the Services or outsource the Services to a Successor Provider upon
any termination or expiration of the Agreement, a Service Agreement or any of
the Services.
13.    RELATIONSHIP PROTOCOLS
13.1.    Alternate Providers; Provider Cooperation
(a)    Non-Exclusive Relationship
The relationship between the Parties is non-exclusive. Customer Group shall have
the right during the Term to retain Third Parties to perform any service,
function, responsibility, activity or task that is within the scope of the
Services, or to perform any service, function, responsibility, activity, or task
internally (i.e., insourcing), only by exercising its termination rights under
the Agreement; provided, however, the foregoing shall not (i) prevent Customer
Group from exercising its rights to engage a Third Party or perform a Service
itself as expressly provided for in the Agreement; (ii) prevent Customer Group
from reducing Service volumes in the normal course of business, subject to the
pricing mechanism for such adjustments set forth in the applicable “Charges”
Schedule; or (iii) otherwise preclude Customer Group from retiring or ceasing
Services, reducing Service volumes or insourcing or re-sourcing Services in
connection with an agreed upon

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



Transformation Plan or Transition Plan under a Service Agreement [ * * * ], or
as otherwise expressly contemplated in the Agreement, and Customer shall not be
required to exercise its termination rights in connection with (i), (ii) or
(iii) above. In the case of Customer’s termination of Services under this
Section 13.1(a), the Charges for the remaining Services will be as set forth in
the applicable Service Agreement or if not addressed in such Service Agreement,
the Charges will be equitably adjusted to reflect those Services that are no
longer required. [ * * * ]
(b)    Cooperation; Obligations of Alternate Providers
Provider shall cooperate with any Third Parties and Customer as requested by
Customer from time to time. Such cooperation shall include: (i) Provider’s
performance of Termination Assistance Services in accordance with Section 18.5
of the Master Agreement and the “Termination Assistance Services” Schedule to
the applicable Service Agreement; (ii) providing reasonable physical and logical
access to any facilities used by Provider to provide the Services and to the
data, books and records in the possession of Provider regarding the Customer
Business or the Services; (iii) providing such information to Customer and the
Third Party regarding the operating environment, system constraints and other
operating parameters used to provide the Services; and (iv) such other
reasonable cooperation as may be requested by Customer. Provider’s obligations
hereunder shall be subject to the Third Party’s compliance with reasonable
facilities, data and Physical Security and other applicable standards and
procedures, execution of appropriate and reasonable confidentiality agreements,
and reasonable scheduling of computer time and access to other resources to be
furnished by Provider pursuant to the Agreement.
13.2.
Personnel Resources

(a)    Key Personnel
(i)
The Parties will designate those Provider employees serving as Key Personnel in
the “Key Personnel; Restricted Personnel” Schedule to each Service Agreement.
Unless otherwise set forth in the applicable “Key Personnel; Restricted
Personnel” Schedule, all Key Personnel will be dedicated full-time to the
provision of the Services. Before assigning any individual to a Key Personnel
position, Provider will: (A) give Customer prior Notice of the assignment,
introduce the individual to the Customer Technical Alliance Manager or his or
her designee(s) and provide information reasonably requested by Customer about
the individual; and (B) obtain Customer’s consent. Except as provided in Section
13.2(a)(ii) below, such consent may not be unreasonably withheld. Provider may
not substantially change the role of a Key Personnel as it pertains to the
Services without Customer’s prior written consent.

(ii)
Unless earlier removed in accordance with the Agreement, a Key Personnel will
retain his or her status as a Key Personnel for the [ * * * ] period commencing
on the date such individual commences work on the Customer


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



account as a Key Personnel, unless a longer or shorter period is provided for in
the “Key Personnel; Restricted Personnel” Schedule. Without Customer’s prior
consent, which it may withhold in its sole discretion, Provider will not replace
or reassign (1) the Provider Client Executive, for the applicable time period
set forth in Section 12.2(b), or (2) any other Key Personnel for a [ * * * ]
period commencing on the date such individual commences work on the Customer
account as a Key Personnel (or such time period as is provided for in the “Key
Personnel; Restricted Personnel” Schedule). This paragraph (ii) does not apply
to replacement of an individual who (a) voluntarily resigns from Provider, (b)
is dismissed by Provider for cause (e.g., fraud, drug abuse, theft or failure to
perform duties and responsibilities) or (c) dies or is unable to work because of
a disability. In addition to the foregoing and except as otherwise set forth in
the “Key Personnel; Restricted Personnel” Schedule, Provider shall maintain [ *
* * ] resourcing / succession plans with respect to Key Personnel to ensure
required skill levels continue to be available to Customer Group, as further
described in the applicable “Key Personnel; Restricted Personnel” Schedule.
(iii)
[ * * * ]

(iv)
Key Personnel may not be transferred or re-assigned until a suitable replacement
has been proposed by Provider and approved by Customer, provided, however, if
any Key Personnel leaves his or her employment with Provider or continued
performance of any such Key Personnel in such role is impossible due to illness,
disability, death or termination of employment, Provider may temporarily replace
such person with a qualified person without Customer’s consent. Any replacement
of Key Personnel must be conducted in accordance with a mutually agreed upon
transition plan for such position that includes at least the following: (a)
technical requirements (if not already defined); (b) a timetable for integration
of the replacement Key Personnel; and (c) replacement methodology designed to
minimize the loss of knowledge as a result of losing the Key Personnel.

(v)
Provider will assume any and all costs and expenses associated with the: (a)
departure or re-assignment of Key Personnel; and (b) development and
implementation of the transition plan, including costs and expenses associated
with knowledge transfer, integration and training of replacement personnel.

(b)    Turnover Rate; Retention of Experienced Resources
(i)
Provider will provide a semi-annual turnover report of the Provider Personnel,
and the Parties will work together to reduce the turnover rate. Provider will
ensure that all replacement personnel receive sufficient information and
training, without additional charge to Customer, to assure continuity of
Services without adverse impact on Customer Group or the


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



Services. Provider will take steps to keep the turnover rate at a level
reasonably acceptable to Customer.
(ii)
If Provider fails to meet the Service Levels persistently or continuously and if
Customer reasonably believes such failure is attributable in whole or in part to
Provider’s reassignment, movement, or other changes in the Provider Personnel,
Customer will notify Provider of such belief and the basis for such belief. Upon
receipt of such Notice from Customer, Provider (a) will promptly provide to
Customer a report setting forth Provider’s position regarding the matters raised
by Customer in its Notice; (b) will meet with Customer to discuss the matters
raised by Customer in its Notice and Provider’s positions with regard to such
matters; and (c) will promptly and diligently take commercially reasonable
action to address any Provider human resource practices or processes identified
by Customer as adversely impacting the performance and delivery of the Services
by Provider.

(c)    Customer Requested Replacement of Provider Personnel
Customer shall have the right at any time, in its sole discretion and at no cost
to Customer (including costs associated with the: (i) departure or re-assignment
of Provider Personnel; and (ii) knowledge transfer, integration and training of
replacement personnel) to give Provider Notice requiring that any Provider
Personnel or proposed Provider Personnel (as applicable) not be appointed, or be
removed from, the Provider Personnel group servicing Customer Group, and be
replaced with another Provider Personnel. Promptly after its receipt of such a
Notice, Provider shall remove the Provider Personnel identified in Customer’s
Notice.
(d)    Background Investigations
Provider shall have performed a background investigation of all of Provider
Personnel who will perform any of the Services, or any part thereof or related
thereto, or will have physical or logical access to any of Customer Group’s
Company Information, in accordance with the requirements set forth in the
“Background Investigations” Exhibit. Provider shall not knowingly assign any
personnel to Customer’s account or otherwise permit any of its personnel to have
physical or logical access to Customer Group’s Company Information who have been
found to have engaged in criminal acts that involve fraud, dishonesty, or breach
of trust, or violated any provision of the Federal Crime Bill, or that
constitute a felony under applicable Law (collectively, “Felony”). Provider will
have the ongoing duty, upon learning that one of Provider’s employees or
Provider Agents has been convicted of a Felony to remove such individual
immediately from the Customer account and notify Customer that such individual
was removed as a result of a Felony conviction.
(e)    Independent Contractor
Except to the extent of the limited agency appointment in Section 13.5(c),
neither Provider nor Provider Personnel are or shall be deemed to be employees
or agents of

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



Customer Group. Provider shall be solely responsible for the payment of
compensation (including provision for employment taxes, federal, state and local
income taxes, workers compensation and any similar taxes) associated with the
employment of Provider Personnel. Provider acknowledges and agrees that only
eligible employees of Customer Group are entitled to benefits under Customer
Group’s: (i) pension and welfare plans (as the Employment Retirement Income
Security Act defines those terms); and (ii) any other benefit arrangements, and
that Provider’s status as an independent contractor makes Provider Personnel
ineligible to participate in these plans and arrangements. Provider shall also
be solely responsible for obtaining and maintaining all requisite work permits,
visas, and any other documentation. Provider Personnel that will be performing
work at any time at Customer Facilities shall receive from Provider a form W-2
or the equivalent proof of an employer-employee relationship for employees
domiciled outside the United States, and, unless Provider requests, and Customer
approves in advance in writing, all such Provider Personnel will not be a
consultant, independent contractor or subcontractor of Provider.
13.3.
Use of Provider Agents

(a)    No Subcontracting Without Consent
Provider shall not subcontract: (i) to one or more Third Parties (through one or
more agreements) with respect to performance of Services in any one Service
Tower for fees in any [ * * * ]. Before subcontracting any portion of the
Services that requires Customer consent, Provider must notify Customer of the
proposed subcontractor, the scope of the services proposed to be subcontracted,
and, only with respect to dedicated subcontracts, the terms of the proposed
subcontract (including whether Provider has sufficient rights under such
subcontract to permit Customer to audit such Provider Agent in accordance with
Section 14.2(b)), and obtain Customer’s approval of such subcontractor and
terms. Before amending or supplementing any dedicated subcontract, Provider will
notify Customer of the terms of the proposed amendment, modification or
supplement and will obtain Customer’s approval thereof. Any Provider Agent
approved by Customer as of the Service Agreement Execution Date shall be set
forth on the “Approved Provider Agents” Schedule to the applicable Service
Agreement
(b)    Provider Retains Responsibility
(i)
Provider is responsible for the work and activities of each of the Provider
Agents and Provider Personnel employed by Provider Agents, and Provider will
continually monitor and manage such Provider Agents. Provider will remain
Customer’s sole point of contact regarding the Services. For purposes of
determining Provider’s liability and its obligations with respect to the
performance of the Services, any time the term “Provider” is used in this
Agreement it includes all Provider Agents performing any part of this Agreement
on behalf of Provider.

(ii)
Provider is responsible for all payments to Provider Agents. Provider will
promptly pay for all services, materials, equipment and labor used by


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



Provider in providing the Services and Provider will promptly cause any Provider
Agent to remove any lien on Customer Group’s premises in favor of such Provider
Agent.
(iii)
If Customer is dissatisfied with the performance of any Provider Agent, Customer
will promptly provide Provider Notice and Provider and Customer will discuss and
implement, as soon as possible thereafter, a means for Provider to resolve the
issue to Customer’s satisfaction. If Provider does not resolve the issue within
a reasonable amount of time (as determined by Customer), Provider will promptly
replace such Provider Agent with a Person that meets Customer’s standards, or
perform the activities itself.

(c)    Provider Agent Agreements
Provider shall enter into written agreements with any Provider Agents performing
Services that: (i) require such Provider Agents to comply with the Customer
Policies, the Security Requirements and other data privacy and security-related
obligations under the Agreement in performing the Services, (ii) require the
Provider Agents to comply with confidentiality provisions no less protective of
Customer’s Confidential Information than this Agreement, (iii) contains such
provisions for the assignment of Intellectual Property Rights as are necessary
for Customer to receive ownership of Work Product, and (iv) otherwise enables
Provider to comply with the provisions of the Agreement.
(d)    Cooperation with Customer
Provider will ensure that each Provider Agent engaged by Provider to perform a
portion of the Services will make, execute and deliver to Customer such
disclosures and agreements as Customer may from time to time reasonably request
in order to comport with the requirements of applicable Laws and Third Party
Agreements.
(e)    Assignment
With respect to any subcontracts for Services dedicated solely to Customer,
Provider shall (and with respect to all other subcontracts for Services,
Provider shall use commercially reasonable efforts), in any new, amended or
renewed agreement between Provider and a subcontractor to specifically provide
that Customer may take an assignment of the agreement from Provider without
payment of a fee or other penalty in the event that (i) this Agreement or the
applicable Service Agreement is terminated in whole or in part or expires, or
(ii) Provider is in material breach of this Agreement or the applicable Service
Agreement.
13.4.
Contract Management

Provider will be responsible for administering, managing and maintaining the
Third Party Agreements, Managed Agreements, Assumed Agreements, Provider Third
Party Agreements and Replacement Agreements, in each case as set forth on the
applicable “Third Party Agreements” Schedule.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



13.5.
Required Consents

(a)    Consents
Provider will, at its own expense, (i) obtain, maintain and comply with all of
the Provider Consents; and (ii) comply with the Customer Consents. Customer
will, with assistance as requested from Provider, obtain, maintain and comply
with the Customer Consents. Each Party will cooperate with the other Party, as
requested by the other Party, in the other Party’s obtaining the Required
Consents that such other Party is required to obtain pursuant to this Section.
(b)    Workaround
If any Customer Consent is not obtained, then, unless and until such Customer
Consent is obtained, the Parties will (in addition to the limited agency
appointment in Section 13.5(c) below) cooperate with each other in achieving a
reasonable alternative arrangement to continue Provider’s provision of the
applicable Services that does not have an adverse impact on Customer Group or
result in any additional cost or expense to Customer Group.
(c)    Limited Agency Appointment
Customer hereby designates Provider as its agent, and Provider accepts such
appointment as a part of the Services, for the limited purposes of
administering, managing, supporting, operating under and paying under all Third
Party Agreements as to which Customer Consents are required and have not been
obtained. Customer does not appoint Provider as its agent for any other purpose.
Provider will perform its obligations and responsibilities as an agent pursuant
to this paragraph (c) under all Third Party Agreements subject to the provisions
of this Section 13.5 and the Agreement. Upon Customer’s request, Provider will
provide to Customer all information and documentation Customer may reasonably
request related to Provider’s activities as Customer’s agent with regard to such
Third Party Agreements. Customer may terminate or provide additional
restrictions on Provider’s agency appointment with respect to any Third Party
Agreement at any time in Customer’s discretion. To the extent that any such
termination or restrictions interferes with Provider’s ability to perform the
Services or increases Provider’s costs to provide the Services, such termination
or restrictions will be implemented in accordance with the Change Control
Procedures.
13.6.    Change Control Procedures
(a)    Operational Change Control
The procedures that will govern (i) the process by which a Party may propose or
request operational Changes, (ii) the process to be followed by the Parties in
analyzing the effects of, and deciding whether to implement, any such Change,
and (iii) the manner in which any agreed upon Changes are to be implemented (the
“Operational Change Control

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



Procedures”), are set forth in the applicable Procedures Manual. Among other
things, the Operational Change Control Procedures will provide that:
(i)
no Change will be implemented without Customer’s prior written approval, except
as may be necessary on a temporary basis to maintain the continuity of the
Services;

(ii)
with respect to all Changes, other than those Changes made on a temporary basis
to maintain the continuity of the Services, Provider will prepare and deliver to
the Customer Technical Alliance Manager a written analysis describing any
changes in products, services, assignment of personnel and other resources that
Provider believes would be required, together with, as appropriate or applicable
(A) an estimation of the increase or decrease, if any, in the Charges that would
be required, (B) a description of how the Change would be implemented, (C) a
description of the effect, if any, such Change would have on this Agreement,
including on Service Levels and Winddown Expenses, (D) an estimation of all
resources required to implement such Change, including a description of the
delivery risks and associated risk mitigation plans, and (E) such other
information as may be relevant to the Change;

(iii)
with respect to all Changes, other than those Changes made on a temporary basis
to maintain the continuity of the Services, Provider will (a) schedule Changes
so as not to unreasonably interrupt Customer’s business operations, (b) prepare
and deliver to Customer each month a rolling schedule for ongoing and planned
Changes for the next three month period, and (c) monitor and report to Customer
the status of Changes that are in-progress against the applicable schedule; and

(iv)
with respect to any Change made on a temporary basis to maintain the continuity
of the Services, Provider will document and provide to Customer notification
(which may be given orally, provided that any oral notice must be confirmed in
writing to Customer within five Business Days) of the Change no later than the
next Business Day after the Change is made.

(b)    Contract Change Control
The procedures that will govern (i) the manner in which a Party may propose or
request modifications to this Agreement, its Schedules or any other attachments,
(ii) the process to be followed by the Parties in analyzing the effects of, and
deciding whether to adopt, any such modifications, and (iii) the manner in which
any agreed upon modifications are to be reflected in this Agreement (the
“Contract Change Control Procedures”), are set forth in the “Change Control
Procedures” Exhibit. The Contract Change Control Procedures apply also to any
modifications required to be made to this Agreement to reflect modifications
agreed upon by the Parties pursuant to the Operational Change Control
Procedures. All

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



modifications to this Agreement, its Schedules or any other attachments hereto
require the prior written approval of the Customer Technical Alliance Manager or
his or her designee.
(c)    Asset Changes
The procedures that will govern the manner in which Asset Changes are conducted
are set forth in the “Change Control Procedures” Exhibit.
(d)    Changes to Procedures
The Parties will update and revise the Operational Change Control Procedures and
the Contract Change Control Procedures (collectively, the “Change Control
Procedures”) as they deem necessary or advisable from time to time, in each case
in accordance with the Contract Change Control Procedures then in effect.
14.    INSPECTIONS AND AUDITS
14.1.
Audit Rights

(a)    Provider Records
Provider shall maintain, at all times during the Term and at no additional
charge to Customer, complete and accurate records and supporting documentation
pertaining to: (i) all Charges and financial matters under this Agreement, in
all cases prepared in accordance with GAAP; (ii) all other transactions,
reports, filings, returns, analyses, Work Product, data and information created,
generated, collected, accessed, processed or stored by Provider and any Provider
Agent in the performance of the Services; and (iii) all controls relevant to
Provider’s internal controls relating to the Services and those controls
provided for in any Service Agreement to be executed by Provider and relating to
Customer’s control over the activities of Provider (collectively, “Provider
Records”), all in a manner sufficient to permit the Audits in accordance with
this Section 14.
(b)    Operational Audits
Provider shall provide to Customer and to internal and external auditors,
inspectors, regulators and other representatives that Customer may designate
from time to time (“Customer Auditors”) access in accordance with Section
14.2(b) below to perform operational audits and inspections of Provider,
Provider Agents and their respective facilities (“Operational Audits”), to: (i)
verify the integrity of the Customer Data; (ii) examine the systems that access,
process, store, support and transmit that data and examine the results of
external Third Party data processing audits or reviews relating to Provider’s
operations relevant to the Services; (iii) verify whether the Services comply
with Customer Compliance Requirements and the requirements of the “Privacy
Requirements” Exhibit; (iv) evaluate Provider’s compliance with the requirements
of the “Information Security Requirements” Exhibit (i.e., Provider’s physical
and logical security and Disaster Recovery Services), including examination of
all self-conducted and Third Party intrusion vulnerability and

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



penetration assessments and reports; (v) confirm that the Services are being
provided in accordance with the Agreement, including the Service Levels; (vi)
verify the integrity of Provider’s Performance Reports (including raw data from
which such Performance Reports are compiled); (vii) facilitate Customer Group’s
compliance with Customer Compliance Requirements; and (viii) examine, test and
assess Provider’s systems, policies and procedures relating to intrusion
detection and interception with respect to the Provider systems used to provide
the Services, provided that any penetration testing on Shared Systems or any
other system which would reasonably impact a Provider customer shall be subject
to Provider’s security policies and the prior written consent of the Third Party
with whom such system is shared, which Provider shall use commercially
reasonable efforts to obtain.
(c)    Financial Audits
Provider shall provide to Customer and Customer Auditors access in accordance
with Section 14.2(b) below to perform financial audits and inspections
(“Financial Audits”) to: (i) verify the accuracy and completeness of Provider
Records; and (ii) verify the accuracy and completeness of Provider’s invoices
and Charges. If an Audit reveals that errors have been made in connection with
the Charges, then the Parties will work together to correct the error and any
overpayments revealed by the Audit will be promptly paid by Provider or credited
to Customer and any underpayments revealed, will be promptly paid by the
Customer. [ * * * ]. If repeated Audits reveal that there are consistent errors
in connection with Charges, this problem will be escalated in accordance with
the Dispute Resolution Procedures.
(d)    Regulatory Audits
(i)
Upon written request made by a Governmental Authority to Provider or to Customer
Group, or by Customer in response to a Governmental Authority request, Provider
will (i) promptly make available to the Governmental Authority or Customer
Auditors Provider Records and other information relating to Provider’s and
Provider Agents’ compliance with Section 7 of this Master Agreement and, (ii) if
so requested, provide the requesting Governmental Authority or Customer Auditors
access in accordance with Section 14.2(b) to examine Provider’s or Provider
Agents’ compliance with Section 7 of this Master Agreement and for purposes of
facilitating Customer Group’s compliance with applicable Customer Compliance
Requirements (“Regulatory Audits”).

(ii)
If the request is received by Provider directly from a Governmental Authority,
Provider shall notify Customer in a timely manner. Provider shall respond to any
Regulatory Audit regarding Customer Group according to Customer’s direction,
subject to Provider’s obligations under Law. Provider may provide information to
Governmental Authorities only under the direction of the Controller of Customer
(or his or her designates and agents). Provider shall provide such information
in a timely manner either to Customer or, at


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



Customer’s request, directly to the applicable Governmental Authority. As part
of a Regulatory Audit, Provider shall answer questions from Governmental
Authorities with respect to their processing of certain transactions for
Customer Group. Customer shall be entitled to send a representative to be
present at all such discussions with such Governmental Authorities if and to the
extent not prohibited by Law.
(e)    Provider Audits and Reporting
(i)
Provider shall provide to Customer at Customer’s request, and for no additional
compensation, all reports reasonably deemed necessary or desirable by Customer
to support the review, audit and preparation of audit reports relating to the
Services and Customer Group’s financial statements and reports, which reports
shall include those referenced in paragraph (ii) below (collectively, “Provider
Audits”).

(ii)
At all times during the SOX Compliance Period, Provider will, and will cause
each of the Provider Agents to:

(1)
maintain in effect the controls, operations and systems that are sufficient for
Customer Group to comply with its obligations under SOX and update the controls,
documentation, and Procedures Manuals to meet SOX requirements for all
activities it performs for Customer Group. Any changes in the Services, as
defined at the Effective Date, that Customer determines are required to comply
with SOX are subject to the Change Control Procedures. Unless otherwise directed
by Customer, Provider shall not make any changes to Customer Group environment
after [ * * * ] during any calendar year;

(2)
provide to Customer or Customer Auditors, on a timely basis, (A) access to the
books and records and personnel of Provider and Provider Agents as Customer may
reasonably request, and (B) all information, reports and other materials
requested by Customer to evaluate and confirm that Customer is in compliance
with its obligations under SOX and to enable Customer Auditors to attest to and
report on the assessment of Customer’s management as to the effectiveness of its
internal control structure and procedures under SOX, including (i) Control
activities/objectives for the SSAE 16 SOC 1 Type II audit report by [ * * * ];

(3)
generally cooperate with Customer and Customer Auditors in any other way that
Customer or Customer Auditors may request to enable Customer Group to comply,
and Customer and Customer Auditors to evaluate whether Customer Group complies,
with SOX as it relates to the Services; and


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



(4)
comply with future guidance relating to SSAE 16 (or ISAE 3402 if requested by
Customer) as issued by the American Institute of CPAs (AICPA), International
Auditing and Assurance Standards Board (IAASB), the Securities and Exchange
Commission or the Public Company Accounting Oversight Board.

(iii)
If Provider is unable to timely deliver to Customer an unqualified opinion or
certification, Provider shall, [ * * * ]: (A) provide Customer, on the date such
opinion or certificate is delivered, or is due to be delivered, with a written
statement describing the circumstances giving rise to any delay in delivering
such opinion or certificate or any qualification to such opinion or certificate;
(B) immediately take such actions as shall be necessary to resolve such
circumstances and deliver an unqualified opinion or certificate as promptly as
practicable thereafter; and (C) permit Customer and its external auditors to
perform such procedures and testing of Provider’s controls and processes as are
reasonably necessary for their assessment of the operating effectiveness of
Provider’s controls and of Customer’s internal controls applicable to the
Services and the related business functions of Customer Group.

(iv)
Customer shall have the right to provide all such reports, opinions and
certifications delivered hereunder to its investors, attorneys, accountants and
other advisors, who shall be entitled to rely thereon and to otherwise disclose
such matters as it determines to be necessary or desirable. In addition,
Customer shall have the right to provide copies of its SSAE Type II audits, or
similar certification, to current customers of Customer Group whose data is
processed on Provider-managed operating systems, subject to such customer’s
prior agreement to hold such information in confidence.

14.2.
Audit Procedures

(a)    Audit Plan
During the initial Transition period, and thereafter on an annual basis, the
Contract Managers will determine the timing and schedule for Audits for such
year and agree upon audit guidelines and scope in accordance with this Section
14 (the “Annual Audit Plan”). The Annual Audit Plan will include: (i)
Operational and Financial Audits to be performed by or on behalf of Customer
during such year; and (ii) the timing and scope of Provider Audits to be
provided by Provider to Customer as part of the Services. All changes or
additions to the Annual Audit Plan will be proposed on at least 30 days’ Notice
except where shorter notice periods are required by a Governmental Authority.
Notwithstanding the previous statement, Provider acknowledges and agrees that a
Governmental Authority may require an Audit without prior notice to Customer or
Provider and further acknowledges and agrees that Customer may conduct an
Operational Audit without Notice following a Security Breach. Customer Auditors
shall have the reasonable access set forth in Section 14.2(b) and shall observe
such procedures as Provider may reasonably require to protect the
confidentiality and security of Provider Confidential Information, and that of
its other

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



customers. Customer agrees that Customer Auditors shall perform planning, entry
and exit interviews in accordance with the agreed audit guidelines.
(b)    General Principles Regarding Audits
(i)
Access. Provider shall provide Customer and Customer Auditors and applicable
Governmental Authorities with reasonable access at reasonable times and after
reasonable notice in accordance with the Annual Audit Plan (unless circumstances
reasonably preclude such notice) to: (i) the parts of any Provider Facility
where Provider is providing the Services; (ii) Assets used by Provider to
provide the Services; (iii) Provider Personnel providing the Services; (iv)
subject to Section 13.3(a), Provider Agents who perform any portion of the
Services (including to such entity’s personnel, facilities, records, systems,
controls, processes and procedures) to the extent permitted under Provider’s
contracts with such Provider Agents; and (v) all Provider Records. Customer
Audits will be conducted in a manner that does not unreasonably disrupt or delay
Provider’s performance of services for its other customers. Customer’s access to
the Provider Records shall include the right to inspect and photocopy same, and
the right to retain copies of such Provider Records outside of the Provider
Facilities or other Provider or Provider Agent premises, in accordance with
Sections 16 and 17 if such retention is deemed necessary by Customer.

(ii)
Cooperation. Provider shall provide full cooperation to Customer, Customer
Auditors and Governmental Authorities, including the installation and operation
of audit software (provided that such installation and operation of audit
software can be done without materially compromising, and shall be subject to,
Provider’s information system and security procedures).

(iii)
Copies of Audit Reports; Notice of Deficiency. Upon completion of any Provider
Audit, Provider shall provide Customer and, upon request, Customer Auditors: (1)
a copy of the Provider Audit reports, and (2) written Notice of any
deficiencies, significant deficiencies or material weaknesses found or reported
as a result of the Provider Audit. Provider acknowledges and agrees that
Customer and Customer Auditors, upon receiving a copy of the Provider Audit
report, shall have the right to review the auditor work papers at the auditor
premises, as well as interview the auditor personnel who did the actual audit
work in the event Customer or Customer Auditors require clarification on the
Provider Audit report and work papers.

(iv)
Completion of Customer Audits. Upon completion of any Operational Audit and upon
completion of any Financial Audit (collectively, the “Customer Audits”),
Customer shall notify Provider of any deficiencies, significant deficiencies or
material weaknesses found as a result of the Customer Audit, and provide
Provider with copies of portions of Customer Audit reports reflecting or based
upon information obtained from Provider.


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



(v)
Access to Provider Agents. Provider shall require all Provider Agents to comply
with the applicable provisions of this Section 14 by insertion of the
requirements hereof in a written agreement between Provider and each Provider
Agent.

(vi)
Survival. Provider’s obligations under this Section 14 shall extend beyond the
Agreement Term for the period specified by Customer’s record retention policy,
as it may be modified from time to time.

(c)    Remediation Plan
As part of the Services, in the event any Audit reveals a deficiency or material
weakness Provider shall provide Customer and Customer Auditors with a plan of
action to correct the deficiency or material weakness, which plan of action
shall be subject to Customer’s written approval and shall, at a minimum,
include: (i) details of actions to be taken by Provider and Provider Agents to
correct the deficiency or material weakness; and (ii) target dates for
successful correction of the deficiency or material weakness (“Remediation
Plan”). Provider shall provide the Remediation Plan within [ * * * ] of
Provider’s identification or Customer’s Notice of such deficiency or material
weakness and shall implement the Remediation Plan as soon as practicable but in
no event later than [ * * * ] after Customer’s approval of such plan, or within
another time period agreed by the Parties. Provider shall also provide Customer
with Notice of: (A) Provider’s successful completion of each action identified
in the Remediation Plan; and (B) any delays in Provider’s completion of the
actions identified in the Remediation Plan, accompanied by an explanation of the
cause of such delay. During the execution of any Remediation Plan, the Parties
shall meet monthly to discuss the plan until the correction of each deficiency
or material weakness is complete. The Parties agree that, for Operational
Audits, the deficiencies or material weaknesses shall be assessed against
Provider’s written obligations pursuant to the Master Agreement and the Service
Agreements.
(d)    Cost of Audits
The costs of Audits shall be borne as follows: (i) Provider shall be responsible
for its costs to perform (including any Provider Agents’ costs) the Provider
Audits and for Provider’s and Provider Agents’ reasonable cooperation and
provision of access for Regulatory Audits and Customer Audits; and (ii) Customer
shall be responsible for all costs associated with Customer Audits (other than
Provider’s reasonable cooperation, support and provision of access), except (A)
in the event an audit determines that Provider is in material breach of the
“Information Security Requirements” Exhibit, in which case Provider will
reimburse Customer for all of its costs of such audit, or (B) as provided for in
Section 14.1(c). Notwithstanding the foregoing, if Discretionary Customer Audits
under a given Service Agreement require in excess of [ * * * ] from Provider
Personnel during any contract year, Customer will be responsible for payment of
Provider Personnel required to support such Discretionary Audits at the rates
set forth in the Charges Schedule (unless clause (A) of the immediately
preceding sentence applies). “Discretionary Customer Audits” as used herein
means Customer Audits, other than Customer Audits (i) conducted to enable
Customer

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



Group’s to meet Customer Compliance Requirements, including any financial
reporting requirements, (ii) following a breach (or suspected breach) by
Provider of any material obligations under the Agreement, or (iii) following a
proposed adjustment in Charges in connection with a change in the Services.
Upon Customer’s request, Provider shall provide SSAE reports in addition to the
SSAE 16 SOC 1 Type II audits described above, provided that, subject to the next
sentence, Customer shall reimburse Provider for its reasonable, incremental
costs in connection with providing such additional reports to Customer.
Notwithstanding the preceding sentence, if Provider generally makes available
additional SSAE Reports to its customer base at a lesser or no cost, Provider
shall provide such additional SSAE reports to Customer on the same or better
terms. Provider shall notify Customer of any additional charges associated with
the provision of such additional or enhanced reports (when applicable), and
shall obtain Customer’s approval of such charges before beginning work on such
additional or enhanced reports.
(e)    Provider Records Retention
Provider shall safeguard and retain all Provider Records for such period as may
be specified in any Service Agreement or as required by any law, rule or
regulation applicable to Customer Group or pursuant to the document retention
policies of Customer Group provided to Provider from time to time (but in any
event, at least seven years after termination of the applicable Service
Agreement). If Provider is notified by Customer of a current and continuing
obligation to retain Provider Records related to a legal matter, Provider will
suspend its normal retention practices related to the relevant documents until
Customer notifies Provider the legal hold for records has been lifted. All such
Provider Records shall be maintained in such form (for example, in paper or
electronic form) as Customer may direct.
(f)    Permitted Auditors
Employees and designees of the Customer and third party auditors who (a) are
from time to time designated by Customer and (b) agree in writing to the
security and confidentiality obligations and procedures reasonably required by
Provider ("Permitted Auditors") shall be entitled to conduct Audits, provided,
however, use of any Third Party auditor that is a Specified Provider Competitor
shall be subject to Provider’s prior written approval, such approval not to be
unreasonably withheld or delayed (provided that no such approval shall be
required to use the auditing services of a “Big Four” accounting firm). For the
avoidance of doubt, Permitted Auditors include, at the discretion of Customer,
third party consultants with expertise in the types of Services performed under
the Agreement.
(g)    Certifications in Lieu of Audit
In lieu of conducting any Audit or any portion of any Audit, Provider may tender
to Customer and Customer may, in its sole discretion, accept from Provider, a
certification, report or other official recognition prepared by an independent
third party in accordance

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



with generally accepted auditing procedures, including, without limitation, SSAE
Reports, (a "Certification") which certifies that the Services, Service Levels,
Charges, Provider's performance of its obligations under the Agreement and the
Schedules thereto or any other matter sought to be Audited by Customer complies
with standards against which the same are to be measured. Provider shall bear
the sole cost and expense for obtaining any Certification. In no event shall the
tender of a Certification by Provider or the acceptance by Customer of a
Certification preclude Customer from conducting an Audit of the matter covered
by the Certification.
15.    TECHNOLOGY; INTELLECTUAL PROPERTY RIGHTS
15.1.
Technology – Allocation and Refresh

(a)    Asset Allocation Matrix
The ownership and operational responsibility for the procurement and maintenance
of Equipment, Software and other Assets used in connection with the Services are
set forth in the “Asset Allocation Matrix” Schedule to each Service Agreement
(each, an “Asset Allocation Matrix”). The Asset Allocation Matrix may be
modified only in accordance with the Change Control Procedures.
(b)    Technology Refresh
At its expense (including the costs associated with disposing of
displaced/outdated Assets), Provider will refresh the Assets in accordance with
the refresh requirements and schedule set forth in the Asset Allocation Matrix
and any additional terms set forth in a Service Agreement regarding refresh. To
the extent expressly provided in the Asset Allocation Matrix, Provider agrees to
maintain the Assets in accordance with manufacturer recommendations, industry
standards and as necessary to ensure that such Assets have sufficient capacity
to allow Provider to perform its responsibilities under the Service Agreements
and achieve the Service Levels.
15.2.
Customer Materials

(a)    Customer Software
The initial list of Customer Owned Software and Customer Licensed Software, if
any, that is necessary for the Provider to use, access, manage or maintain in
connection with its performance of the Services shall be identified in the
“Customer Software” Schedule to each Service Agreement and shall be updated by
the Parties as provided therein.
(b)    Ownership
As between the Parties, Customer shall be the sole and exclusive owner of: (i)
all Customer Software; (ii) all other Materials owned or licensed by Customer
Group as of or after the Effective Date, (iii) all enhancements and Derivative
Works of such Customer Software and Materials, and (iv) the Work Product (but
excluding Performance Work

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



Product) (collectively, together with any Intellectual Property Rights therein,
the “Customer Materials”).
(c)    License
Customer hereby grants to Provider a worldwide, royalty-free, non-exclusive,
non-transferable and fully paid-up license during the applicable Service
Agreement Term (which includes any Termination Assistance Period) to use,
maintain, modify and enhance, as applicable, Customer Owned Software for the
sole purpose of providing the Services as required under this Agreement. Subject
to the Parties having obtained any Required Consents for the Customer Licensed
Software, Customer grants to Provider, for the sole purpose of providing the
Services, the right to use such Customer Licensed Software under the terms and
scope of the license granted to Customer by the provider thereof. Provider shall
comply with the duties, including use and non-disclosure restrictions imposed on
Customer by the license agreements for such Customer Licensed Software. In
addition, Provider will use the Customer Licensed Software in compliance with
any applicable use restrictions: (i) that are disclosed by Customer to Provider;
or (ii) that are contained in the agreements governing the use of any Customer
Licensed Software that are provided or made available to Provider. Provider
shall establish an access control procedure designed to limit Provider’s
physical and logical access and use accordingly. Unless otherwise stated,
Provider shall be solely responsible for obtaining, installing, operating and
maintaining at its expense any Customer Licensed Software that Provider, or any
Third Party on Provider’s behalf, installs or operates from within Provider’s
own or any Third Party’s computing environment (i.e., its own copy), and
Provider shall be solely responsible for the payment of all fees applicable
thereto.
(d)    Disclaimer
THE CUSTOMER MATERIALS ARE PROVIDED BY CUSTOMER ON AN AS-IS, WHERE-IS BASIS.
CUSTOMER EXPRESSLY DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR
IMPLIED, AS TO SUCH MATERIALS, OR THE CONDITION OR SUITABILITY OF SUCH MATERIALS
FOR USE BY PROVIDER TO PROVIDE THE SERVICES, INCLUDING WARRANTIES OF
MERCHANTABILITY, NON-INFRINGEMENT, OR FITNESS FOR A PARTICULAR PURPOSE. The
disclaimer in this Section 15.2(d) does not limit Customer’s indemnity
obligations in Section 20.2(a).
15.3.
Provider Materials

(a)    Provider Software
The initial list of Provider Owned Software and Provider Licensed Software that
is necessary for Provider to perform the Services shall be identified in the
“Provider Software” Schedule to each Service Agreement. Each “Provider Software”
Schedule shall be updated from time to time as needed, with the prior approval
of Customer. Unless otherwise expressly stated, Provider shall be solely
responsible for obtaining, installing, operating and maintaining at its expense
any Provider Software needed to provide the Services and the

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



Work Product and as necessary for Customer Group to use and receive the Services
or Exploit the Work Product, including the payment of all applicable fees.
(b)    Ownership
As between the Parties, Provider shall be the sole and exclusive owner of: (i)
all Provider Software; (ii) all other Materials that, as of or after the
Effective Date, are owned by Provider or licensed by Provider from Third
Parties; (iii) all enhancements and Derivative Works of such Provider Software
and Materials; and (iv) all Performance Work Product (collectively, including
all Intellectual Property Rights therein, the “Provider Materials”).
(c)    License During Provision of Services
Provider hereby grants to Customer Group during the applicable Service Agreement
Term (which includes any Termination Assistance Period) a non-exclusive,
royalty-free, fully paid, non-transferable license to use, execute, operate,
reproduce, display, perform, modify, develop, and personalize the Provider
Materials to the extent required for Customer Group to (i) receive and use
Services under the applicable Service Agreement, or (ii) to transition Services
from Provider to Customer Group (or its designee) in connection with any
insourcing of Services by Customer Group.
(d)    License Rights Upon Expiration or Termination of a Service
(i)
Upon expiration or termination of a Service Agreement (in whole or in part) or
termination of any particular Service(s), Provider hereby grants to Customer
Group a nonexclusive, worldwide, royalty-free, perpetual, paid-up license to
use, execute, operate, reproduce, display, perform, modify, develop, and
personalize (A) all Provider Owned Software (object code and source code)
(excluding HP Commercially Available Software), (B) all Performance Work Product
and (C) all Provider Materials, which, in each case, on the relevant date of
expiration or termination, Provider is using to perform the Services then being
terminated (together with all Provider Intellectual Property Rights therein).
Provider hereby grants equivalent rights to such Software, Performance Work
Product and Materials to any Successor Provider. Customer shall not be obligated
to reimburse Provider for any one-time fees that may otherwise be chargeable for
such Software, Performance Work Product or Materials. Notwithstanding the
foregoing, with respect to HP Proprietary Tools that are not HP Commercially
Available Software which, on the relevant date of expiration or termination of a
Service Agreement (in whole or in part) or termination of any particular
Service(s), Provider is using to provide the Services then being terminated,
such license shall not be perpetual but shall only be for a reasonable
commercial period for Customer Group to obtain comparable replacement tools, but
in any event not greater than (i) [ * * * ] from the expiration or termination
of the applicable Service or (ii) the end of the Termination Assistance Period,
whichever is longer.


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



(ii)
Upon expiration or termination of a Service Agreement (in whole or in part) or
termination of any particular Service(s), Provider hereby grants to Customer
Group a nonexclusive, worldwide, object code license to use, execute, operate,
reproduce, display, and perform all HP Commercially Available Software which, on
the relevant date of expiration or termination, Provider is using to perform the
Services then being terminated. The license terms will be consistent with the
terms generally applicable to the public for such Software (including without
limitation term and termination, and rights to source code, if any); provided
that notwithstanding the other terms of this Section 15.3(d)(ii), the license
for tools included in HP Commercially Available Software will be royalty free
and fully paid up for the first [ * * * ] but no longer than the Termination
Assistance Period. Provider will work with Customer to minimize any one-time
license fees that may be due for such license (with respect to HP Proprietary
Tools, at the end of the period specified in Section 15.3(d)(i) above). Provider
hereby grants equivalent rights to such HP Commercially Available Software to
any Successor Provider.

(iii)
The licenses granted pursuant to this Section 15.3(d) shall be subject to the
following terms and conditions:

(1)
such license shall be granted (A) solely to the extent necessary for Customer
Group, or a Successor Provider, to continue providing the Services (and other
similar services or portions thereof) to Customer Group and Authorized
Recipients, (B) solely for the normal business purposes and practices of
Customer Group as such existed prior to the effective date of termination or
expiration, as the same may evolve in the ordinary course of business, and (C)
not as part of any commercial exploitation as a stand-alone product or
separately from the Services for which it is a part. Such license shall be
provided “As Is”; provided, however, that such license shall be subject to any
warranties generally provided to other users of such Software, Performance Work
Product or Materials. Such license shall be non-assignable and non-transferable.

(2)
Provider hereby reserves all rights not expressly granted in this Section
15.3(d) to Customer Group and Successor Providers with respect to such Software,
Performance Work Product and Materials.

(3)
Unless mutually agreed otherwise, Provider shall not be required to maintain,
which includes correcting any defects or providing any upgrades to, such
Software, Performance Work Product and Materials; provided, however, that if
Provider is then making maintenance available to other customers with respect to
any such item of Software, Performance Work Product or Materials, then


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



Provider will offer maintenance with respect to such item on commercially
reasonable terms and conditions (including pricing terms and conditions).
(e)    Third Party Materials Upon Termination or Expiration
For third party Software and Materials which, on the date of expiration or
termination of a Service Agreement (in whole or in part) or termination of any
particular Service(s), Provider is using:
(i)
solely to provide the Services (or the Services then being terminated) to
Customer Group, upon Customer’s request and to the extent permissible under the
applicable third party agreement, Provider will assign or transfer its license
(or provide reasonable assistance to Customer obtain such assignment or transfer
if prohibited by the terms of such agreement), if any, to such Software and
Materials to Customer or its designee upon Customer’s reimbursement to Provider
of any initial, one-time license or purchase charges in an amount equal to the
remaining unamortized value, if any, for the Software and Materials, depreciated
over a five-year life, and any transfer fees imposed by the applicable third
party; and

(ii)
to provide the Services then being terminated to Customer Group and other
customers (and/or Provider for its own internal use), Provider will provide
reasonable assistance to Customer in obtaining licenses for such Software and
Materials (and, failing that, in obtaining a mutually agreeable commercially
available substitute, if available, to perform the same functions).

(f)    License to Embedded Provider Materials
Provider shall not incorporate any Provider Materials that are Software or
documentation or Third Party Software or documentation into Work Product (other
than Performance Work Product), even if such items are generally commercially
available, without Customer’s prior written consent. Unless Customer has agreed
otherwise in writing in connection with providing its consent, Provider hereby
grants to Customer Group (in addition to and without limitation of any other
license rights granted to Customer Group hereunder) a non-exclusive,
royalty-free, fully paid, perpetual and worldwide license to use, execute,
reproduce, sublicense, display, perform, distribute, create Derivative Works and
make modifications and improvements (as part of the Work Product, but not
separately therefrom) to any Provider Materials that are incorporated into any
Work Product (other than Performance Work Product); provided, however, that (i)
this license will not permit the commercial exploitation of such Provider
Materials on a stand-alone basis, (ii) [ * * * ], and (iii) this license will
not apply to Provider Materials for which Customer has expressly approved
different license terms in writing prior to the incorporation of such Provider
Materials into, or the use of such Provider Materials in connection with, the
applicable Work Product. [ * * * ]

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



15.4.
Proprietary Rights

(a)    Ownership of Deliverables
(i)
Customer shall own all right, title and interest, including worldwide ownership
of copyright and patent rights, in and to all Intellectual Property Rights in
and to the [ * * * ]. Provider hereby irrevocably assigns to Customer without
further consideration all right, title and interest in and to such [ * * * ],
including patent, copyright, trade secret and other Intellectual Property Rights
therein. To the extent permitted by applicable Law, Provider hereby
unconditionally and irrevocably waives any moral rights (or other similar rights
however denominated in a jurisdiction) otherwise exercisable with respect to
such [ * * * ]. Upon Customer’s request, Provider will execute and deliver any
documents or take such other actions as may reasonably be necessary to effect or
perfect such assignment or waiver. Customer acknowledges that Provider shall own
all right, title and interest, including worldwide ownership of copyright and
patent rights, in and to all Intellectual Property Rights in and to the [ * * *
].

(ii)
During the Term, Provider shall disclose promptly to Customer any improvements
made or conceived by Provider or any Provider Personnel as a part of the work
done in connection with a Deliverable, including network diagrams, templates,
datasets, Software and reasonably detailed descriptions of processes and
procedures.

(iii)
To the extent any [ * * * ] is not deemed a “work for hire” by operation of law,
Provider hereby irrevocably assigns, transfers and conveys to Customer, and
shall cause the Provider Personnel to assign, transfer and convey to either
Customer or Provider (which then assigns, transfers and conveys to Customer
pursuant to this Section 15.4(a)(iii)), in each case without further
consideration, all of its and their right, title and interest in and to such [ *
* * ], including all Intellectual Property Rights in and to such [ * * * ].

(iv)
The assignment of the Intellectual Property Rights in the [ * * * ] by Provider
and the Provider Personnel to Customer shall be royalty-free, absolute,
irrevocable and perpetual.

(v)
Customer grants and will grant to Provider, a perpetual, irrevocable, worldwide,
non-exclusive and royalty-free right and license to make, have made, use,
import, sell, offer to sell separate and distinct products and services
developed by Provider and the right to sublicense to a customer of Provider a
right under any patent right assigned by Provider to Customer pursuant to this
Agreement to use separate and distinct products and services developed by
Provider for the benefit of such customer. For the avoidance of doubt, such
license shall not include any copyright to any Work Product nor shall


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



Provider have any license to any Customer Data or Company Information of
Customer.
15.5.    Source Code
If any Deliverable created includes Software, Provider shall provide Customer
with the object code, source code and documentation for such Software (including
any Provider Software embedded therein). Such source code and technical
documentation shall be sufficient to allow a reasonably knowledgeable and
experienced programmer to maintain and support such Software, and the user
documentation for such Software shall accurately describe in terms
understandable by a typical end user the functions and features of such Software
and the procedures for exercising such functions and features.
16.    CONFIDENTIALITY AND DATA
16.1.
Obligations

Customer and Provider will each refrain from misuse, unauthorized access,
storage and disclosure, will hold as confidential and will use the same level of
care (including both facility Physical Security and electronic security) to
prevent misuse, unauthorized access, storage, disclosure, publication,
dissemination to or use by Third Parties of, the Company Information of the
other Party as it employs to avoid misuse, unauthorized access, storage,
disclosure, publication, dissemination or use of its own information of a
similar nature, but in no event less than a reasonable standard of care. The
concept of a “reasonable standard of care” shall include compliance by the Party
receiving Company Information of the other Party with all Laws and, as to
Provider, Customer Compliance Requirements, applicable to the security (Facility
Physical Security and logical access and data security), access, storage,
disclosure, publication, dissemination and use of such Company Information in
the receiving Party’s possession, as well as all Laws applicable to the security
(Facility Physical Security and logical access and data security), access,
storage, disclosure, publication, dissemination and use of such Company
Information in the disclosing Party’s possession. Notwithstanding the foregoing
confidentiality and similar obligations in this Section 16 (but subject to
compliance with applicable Laws), the Parties may disclose to and permit use of
the Company Information by, in the case of Customer, other members of Customer
Group, the ultimate parent company of Customer and any direct or indirect wholly
or partially owned subsidiaries of such ultimate parent company, and in the case
of both Parties and the other members of Customer Group, the ultimate parent
company of such Party and its subsidiaries, their respective legal counsel,
auditors, contractors and subcontractors where: (a) such disclosure and use is
reasonably necessary, and is only made with respect to such portion of the
Company Information that is reasonably necessary to permit the Parties to
perform their obligations or exercise their rights hereunder, for the ultimate
parent company of Customer to manage its investment in Customer and its other
such subsidiaries, or for their respective legal counsel, auditors, contractors
and subcontractors to provide the Services to or on behalf of Customer Group or
for Customer Group to use the Services or to assist with the management
activities of the ultimate parent company of Customer; (b) such auditors,
contractors and subcontractors are bound in writing by obligations of
confidentiality, non-disclosure and the other restrictive covenants set forth in
this Section 16, at least as restrictive and extensive in scope as those set
forth in this Section 16; and (c) Provider in the case of Customer Group’s

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



Company Information, and Customer in the case of Provider Company Information,
assumes full responsibility for the acts or omissions of the persons and
entities to which each makes disclosures of the Company Information of the other
Party no less than if the acts or omissions were those of Provider and Customer
respectively. Without limiting the generality of the foregoing, neither Party
will publicly disclose the terms of the Agreement, except to the extent
permitted by this Section 16 or to enforce the terms of the Agreement, without
the prior written consent of the other Party. For the purposes of this Section
16, neither Provider nor any Provider Agent shall be considered contractors or
subcontractors of Customer Group.
16.2.    Exclusions
(a)    General Exclusions
Notwithstanding the foregoing and excluding the Customer Data, this Section 16
shall not apply to any information which Provider or Customer can demonstrate
was or is: (a) at the time of disclosure to it, in the public domain; (b) after
disclosure to it, published or otherwise becomes part of the public domain
through no fault of the receiving Party; (c) without a breach of duty owed to
the disclosing Party, is in the possession of the receiving Party at the time of
disclosure to it; (d) received after disclosure to it from a Third Party who had
a lawful right to and, without a breach of duty owed to the disclosing Party,
did disclose such information to it; or (e) independently developed by the
receiving Party without reference to or use of, including any actions authorized
in Section 16.1, the Company Information of the disclosing Party. Further,
excluding the Customer Data, either Party may disclose the other Party’s Company
Information to the extent required by Law, or an order of a court or
governmental agency. Further, with the exception of the Customer Data, either
Party may disclose the other Party’s Company Information to the extent required
by Law (including in filings made under the Securities Act of 1933, as amended,
and the Securities Exchange Act of 1934, as amended), or the rules of any
national stock exchange or any listing agreement with such stock exchange to
which such Party is or has elected to become subject. However, in the event of
disclosure pursuant to an order of a court or governmental agency, and subject
to compliance with Law, the recipient of such Company Information shall give the
disclosing Party prompt Notice to permit the disclosing Party an opportunity, if
available, to obtain a protective order or otherwise protect the confidentiality
of such information, all at the disclosing Party’s cost and expense; provided,
that Customer shall not be obligated to delay the filing or effectiveness of any
registration statement under the Securities Act of 1933, as amended, or the
offering or sale of any securities pursuant to any such registration statement
to accommodate such opportunity.
(b)    RFP Assistance
Notwithstanding anything to the contrary in this Section 16, Provider shall
provide Customer with information related to the Services that Customer
reasonably requests to enable Customer to draft an RFP for some or all of the
Services or any New Services and to provide (subject to reasonable
confidentiality protections) due diligence information to recipients of an RFP
(irrespective of whether Provider is a recipient of such RFP), and in each case
Customer may provide such RFP and information to prospective service providers

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



(subject to reasonable confidentiality protections). Provider further agrees to
provide other reasonable RFP assistance to Customer, provided Customer does not
release the Provider Company Information, except to the extent permitted by, or
otherwise in accordance with, the terms of this Section 16. To the extent
additional resources are required, Provider shall be compensated on a time and
materials basis for resources and materials used to provide assistance to
Customer pursuant to this Section 16.2(b) at the then-current rates provided in
the “Charges” Schedule, or if not provided in the “Charges” Schedule, on a
commercially reasonable basis consistent with the other Charges.
16.3.
Residual Knowledge

The terms of confidentiality under this Section 16 shall not be construed to
limit either Party’s right to independently develop or acquire products without
use of the other Party’s Company Information. The disclosing Party acknowledges
that the receiving Party may currently, or in the future, be developing
information internally, or receiving information from other Persons, that is
similar to the Company Information. Accordingly, nothing in this this Section 16
will be construed as a representation or agreement that the receiving Party will
not develop or have developed for it, products, concepts, systems or techniques
that are similar to or compete with the products, concepts, systems or
techniques contemplated by or embodied in the Company Information, provided that
the receiving Party does not violate any of its obligations under the Agreement
in connection with such development. Further, either Party shall be free to use,
for any purpose, Residuals resulting from access to or work with any Company
Information, provided that such Party shall maintain the confidentiality of the
Company Information as provided herein and provided such use does not infringe
or otherwise violate any Intellectual Property Rights of the other Party. The
term “Residuals” means information in non-tangible form which may be retained in
the “unaided memory” by Persons who have had access to the Company Information,
including ideas, concepts, know-how or techniques contained therein, provided
such Company Information is not expressly incorporated in a tangible form
provided by the disclosing Party. For purposes of the Agreement, “unaided
memory” means to be remembered by an individual without reference to, use of, or
the aid of information in any tangible form, and that is not purposefully or
intentionally memorized or retained by such individual prior to or after the
Effective Date.
17.    DATA OWNERSHIP AND SECURITY
17.1.    Data Ownership; Customer Data
(a)    Data Ownership
All Customer Group’s Company Information (including Customer Data, records and
reports related to Customer Group, the Customer Business and the Services)
whether in existence at the Commencement Date of a Service Agreement or compiled
thereafter in the course of performing the Services, shall be treated by
Provider and Provider Agents as the exclusive property of Customer Group and the
furnishing of such Customer Group’s Company Information to, or access to such
items by, Provider or Provider Agents shall not grant any express or implied
interest in Provider or Provider Agents relating to such Customer Group’s
Company Information, and Provider’s and Provider Agents’ use of such Customer

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



Group’s Company Information shall be limited to such use as is necessary to
perform and provide the Services to Customer Group and fulfill its obligations
under this Master Agreement. Upon request by Customer at any time and from time
to time and without regard to the default status of the Parties under the
Agreement, Provider and Provider Agents shall promptly and securely deliver to
Customer the Customer Group’s Company Information (including all data, records
and related reports regarding Customer Group, the Customer Business and the
Services) in secured electronic format and in such hard copy as exists on the
date of the request by Customer. Customer shall be responsible for Provider’s
actual and reasonable costs associated with the delivery of Customer Group’s
Company Information where such delivery is solely for the convenience of
Customer. For the avoidance of doubt, any delivery of Company Information
requested by Customer (i) in connection with the expiration or termination of
this Agreement, any Service Agreement or any Services as set forth in Section
18.6(d); or (ii) for diagnostic or operational purposes, shall in each case be
provided at no cost or charge to Customer Group.
(b)    Copies of Data for Customer
Upon written request to Provider, Provider will return the Customer Data to
Customer on such media and in such format as reasonably requested by Customer.
Provider will never refuse for any reason, including Customer’s material breach
of this Agreement, to provide Customer with the Customer Data in accordance with
this paragraph. Without limiting any other provision of this Agreement, Provider
hereby agrees that Customer is entitled to obtain injunctive relief to enforce
the provisions of this Section 17.1. As a part of Provider’s obligation to
provide Customer Data pursuant to this paragraph, Provider will also provide
Customer any data maps, documentation, software, or other materials necessary
for Customer to use, translate, interpret, extract and convert the Customer Data
for use by Customer or any Third Party.
17.2.
Loss of or Unauthorized Access to Company Information

(a)    Security Requirements
Customer’s guidelines for logical security control measures, written rules,
regulations, policies and procedures applicable to Provider’s delivery of the
Services in effect as of the Effective Date and Customer’s guidelines for
Physical Security control measures at the Facilities are set forth in the
“Information Security Requirements” Exhibit and the “Customer Security
Requirements” Schedule to the applicable Service Agreement (the “Security
Requirements”). Customer shall notify Provider in writing of any changes,
updates, modifications or amendments of the Security Requirements. Within a
commercially reasonable period of time, and subject to the Change Control
Procedures, Provider will comply, and will ensure that Provider Agents comply
(in the manner provided for in Section 13.3(c) of the Master Agreement), with
the Security Requirements, as amended by Customer from time to time. For the
avoidance of doubt, the Change Control Procedures shall govern the method of
implementation and pricing with respect to amendments, updates and changes to
the Security Requirements, but will not grant Provider any right to refuse to
implement

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



changes necessary to comply with amendments, updates and changes to the Security
Requirements.
(b)    Information Security Requirements
Provider shall comply with Customer’s requirements for administrative, technical
and physical control measures applicable to Provider’s delivery of the Services
and Customer’s requirements for Physical Security at the Facilities, which are
set forth in the Security Requirements. Any changes, updates, modifications or
amendments to the Security Requirements and Provider shall be handled through
the Change Control Procedures.
(c)    Safeguards
In addition to any specific requirements set forth in the “Information Security
Requirements” Exhibit, Provider shall establish an information security program
with respect to Personally Identifiable Information and other Customer Data (and
provide a copy of same to Customer) which: (i) ensures the security,
confidentiality, integrity and availability of such Personally Identifiable
Information and other Customer Data; (ii) protects against any anticipated
threats or hazards to the security, confidentiality, availability or integrity
of such Personally Identifiable Information or other Customer Data; (iii)
protects against any unauthorized access to, use or disclosure of such
Personally Identifiable Information or other Customer Data; and (iv) ensure the
proper and secure disposal of Personally Identifiable Information and other
Customer Data. Provider shall also establish and maintain network and internet
security procedures, protocols, security gateways and firewalls with respect to
such Personally Identifiable Information and other Customer Data. All of the
foregoing shall be consistent with the Security Requirements and: (y) no less
rigorous than those administrative, technical and physical control measures
maintained by Customer prior to the Commencement Date of the applicable Service
Agreement; and (z) no less rigorous than those maintained by Provider for its
own data and information of a similar nature.
(d)    Physical Security
Provider will maintain and enforce at any Provider Facility safety and security
procedures that are in accordance with the most rigorous industry standards and
at least as rigorous as those procedures in effect at Customer Facilities as of
the Effective Date. In addition, Provider will comply with all reasonable
requirements of Customer with respect to security at the Facilities.
(e)    Security Assessment
Without limiting the generality of the foregoing, Provider’s information
security policies shall provide for: (i) regular assessment and re-assessment of
the risks to the confidentiality, integrity and availability of Customer Data
and systems acquired or maintained by Provider and its agents and contractors in
connection with rendering information technology and business process
outsourcing services, including (A)

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



identification of internal and external threats that could result in a Security
Breach, (B) assessment of the likelihood and potential damage of such threats,
taking into account the sensitivity of such data and systems, and (C) assessment
of the sufficiency of policies, procedures, and information systems of Provider
and Provider Agents, and other arrangements in place, to control risks; and (ii)
protection against such risks.
(f)    Media
Provider shall remove all Customer Data from any media taken out of service and
shall destroy or securely erase such media in accordance with the Security
Requirements, applicable Laws and otherwise in a manner designed to protect
against unauthorized access to or use of any Customer Data in connection with
such destruction or erasure. No media on which Customer Data is stored may be
used or re-used to store data of any other customer of Provider or to deliver
data to a Third Party, including another Provider customer, unless securely
erased.
(g)    Security Breach
[ * * * ]. All actions undertaken pursuant to this Section 17.2(g) shall be
undertaken in accordance with the “Information Security Requirements” Exhibit. [
* * * ]
(h)    Intrusion Detection/Interception
Provider will provide Customer and its representatives with access to Provider’s
systems, policies and procedures relating to intrusion detection and
interception with respect to the Provider systems used to provide the Services
that are made available to other customers of Provider that purchase services
that are similar to the Services for the purpose of examining and assessing
those systems, policies and procedures in accordance with Section 14.2(b) of
this Master Agreement.
(i)    PCI DSS Acknowledgement
Consistent with Provider’s obligations as set forth in this Agreement or a
Service Agreement, Provider hereby acknowledges its responsibility for the
protection and security of any cardholder data and other Personally Identifiable
Information in connection with the performance of the Services.
17.3.
Limitation

The covenants of confidentiality and other restrictive covenants set forth
herein (a) will apply after the Effective Date to any Company Information
disclosed to the receiving Party before and after the Effective Date and
(b) will continue and must be maintained from the Effective Date through the
termination of the Services and (i) with respect to Trade Secrets, until such
Trade Secrets no longer qualify as Trade Secrets under applicable law; (ii) with
respect to Confidential Information, for a period equal to the longer of five
years after termination of the Parties’ relationship

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



under the Agreement, or as long as required by applicable Law; and (iii) with
respect to Customer Data, in perpetuity.
17.4.
Data Privacy

As between Customer and Provider, Customer shall be and remain the controller of
the Personally Identifiable Information for purposes of the Privacy Laws, with
rights to determine the purposes for which the Personally Identifiable
Information and other information is accessed, stored and Processed, and nothing
in the Agreement will restrict or limit in any way Customer’s rights or
obligations as owner and controller of its data and information for such
purposes. As the controller of such data and other information of Customer
Group, Customer will direct Provider’s use of and access to the Personally
Identifiable Information, which such use and access shall in all cases be solely
in accordance with the terms of the Agreement. The Parties also acknowledge and
agree that Provider may have certain responsibilities prescribed as of the
Effective Date by applicable Privacy Laws or by Customer Group’s privacy
policies (as in effect and updated by Customer Group from time to time and
provided to Provider) as an entity with use of, access to and possibly custody
of the Personally Identifiable Information, and Provider hereby acknowledges
such responsibilities and agrees that such responsibilities will be considered a
part of the Services to be provided by Provider under the Agreement.
To the extent that Provider is deemed to be a controller or joint controller of
the Customer Data pursuant to a ruling or finding of any entity with competent
jurisdiction and authority to enforce the Directive, Provider agrees to work in
good faith with Customer to comply with such finding in a manner that allows
Customer to have as much control over the relationship with the data subject who
provided the Personally Identifiable Information, and the means and content of
communication and other aspects of interaction with data subjects and other
persons who provided the Personally Identifiable Information, as legally
possible. In the event that Provider receives an access request from any
individual data subject, Provider shall both notify Customer and allow Customer
to respond to and conduct all communications with such data subject to the
maximum extent legally permitted and shall not engage in any communications with
the data subject except as required to accomplish the foregoing. The Parties
further agree to the provisions set forth in the “Privacy Requirements” Exhibit
attached hereto and incorporated herein by reference.
17.5.
Legal Support

As requested by Customer, Provider shall (i) implement “legal holds” and other
data retention protocols with respect to Customer Group’s Company Information in
the possession or control of Provider and Provider Agents, and (ii) otherwise
assist Customer Group in complying with discovery and data production
requirements relating to Customer Group’s Company Information in the possession
or control of Provider or Provider Agents in connection with litigation,
arbitration and other dispute resolution procedures, administrative proceedings,
government investigations and internal investigations, including data
identification, restoration, retrieval and production. To the extent that such
assistance can be accomplished by Provider using existing resources, Provider
will provide such assistance at no additional charge. If Provider cannot provide
such assistance using existing resources, Provider will provide such assistance
in accordance with the Change Control Procedures. The Services pursuant to the
preceding sentence may be directed

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



by Customer’s in-house or outside counsel and Provider shall accept instructions
from, and report to, such counsel as directed by Customer. In addition, at
Customer’s request, Provider shall enter into a separate agreement with
Customer’s outside counsel to perform such Services. Such agreement shall be on
terms and conditions substantially similar to those of this Agreement (to the
extent relevant) and shall include pricing terms no less favorable than those
provided for in this Agreement.
18.    TERMINATION
18.1.
Termination by Customer

Customer may terminate the Agreement or any Service Agreement in whole or, in
the case of termination pursuant to Sections 18.1(a), 18.1(b), 18.1(c), 18.1(d),
18.1(e), 18.1(i), or 18.1(j) in part, as follows:
(a)    Material Breach
Upon Notice of termination, effective as of the termination date specified in
such Notice of termination, if Provider materially breaches the Master Agreement
or any Service Agreement: (i) and does not cure such breach within 30 days of
Customer’s Notice of material breach; or (ii) in a manner that is not capable of
being cured within 30 days.
(b)    Persistent Breach
Upon Notice of termination, effective as of the termination date specified in
such Notice of termination, if Provider commits numerous breaches under the
Agreement which in the aggregate are material and Provider fails within 30 days
to cure such breaches by delivery of a plan of remediation acceptable to
Customer, or fails to comply with any such Customer approved plan of remediation
in any material respect;.
(c)    Service Level Termination Event
Upon Notice of termination, effective as of the termination date specified in
such Notice of termination, in the event of a Service Level Termination Event.
(d)    Failure of Disaster Recovery Services
Upon Notice of termination, effective as of the termination date specified in
such Notice of termination, (i) in accordance with Schedule M of a Service
Agreement, or (ii) if Provider otherwise materially breaches its Disaster
Recovery Services obligations (subject to the cure period provided in Section
18.1(a)).
(e)    Convenience
For convenience, by providing Provider at least 90 days’ prior Notice of
termination, effective as of the date specified in such Notice of termination.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



(f)     Change of Control of Provider
In the event of a Change of Control of Provider, upon Notice of termination to
Provider given not later than 12 months after the occurrence of such Change of
Control, effective as of the termination date specified in such Notice of
termination.
(g)    Change of Control of Customer
In the event of a Change of Control of Customer, upon Notice of termination to
Provider given not later than 12 months after the occurrence of such Change of
Control, effective as of the termination date specified in such Notice of
termination.
(h)    Damages Cap Exceeded
Upon Notice of termination, effective as of the termination date specified in
such Notice of termination, if (i) Provider causes damages to Customer Group
that are subject to the Provider Direct Damages Cap and are in excess of [ * * *
] of the Provider Direct Damages Cap, and does not agree to reset to zero the
damages counted toward the Provider Direct Damages Cap, within ten days of
Customer’s Notice of reset request; or (ii) Provider causes damages to Customer
Group that are subject to the Second Cap and are in excess of [ * * * ] of the
Second Cap, and does not agree to reset to zero the damages counted toward the
Second Cap, within ten days of Customer’s Notice of reset request.
(i)    Force Majeure Failure
Upon Notice of termination, effective as of the termination date specified in
such Notice of termination, if any Force Majeure Event lasting longer than [ * *
* ], or more than [ * * * ] in any [ * * * ] period substantially prevents,
hinders or delays Provider’s performance of any of the Services. Customer’s
right to terminate pursuant to this Section expires at such time as Provider is
able to restore the affected Services and meet the Service Levels.
(j)    Benchmark Termination Right
Upon Notice of termination, effective as of the termination date specified in
such Notice of termination, under the circumstances set forth in the “Market
Currency Procedures” Exhibit.
18.2.
Termination by Provider

Provider may terminate the applicable Service Agreement for cause upon Notice of
termination if (i) Customer does not pay undisputed Charges thereunder by the
specified due date and the total of all such overdue undisputed Charges [ * * *
], in each case where Customer fails to cure such default within 30 days of
Provider’s Notice of default.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



18.3.
Equitable Adjustments in the Event of Termination

In the event of any partial termination of a Service Agreement by Customer, the
Charges for the portion of the Services so terminated shall be removed from the
“Charges” Schedule to the affected Service Agreement and any other terms shall
be equitably adjusted to reflect the termination of such portion of the
Services.
18.4.    Winddown Expenses
(a)    Customer Obligation
In the event of a termination by Customer pursuant to [ * * * ], Customer shall
pay Provider any applicable Winddown Expenses and any applicable termination fee
specified in the applicable Service Agreement; provided, however, that no
Winddown Expenses or termination fee shall be payable by Customer in the event
of [ * * * ]. In the event of a termination pursuant to [ * * * ], Customer
shall pay such Winddown Expenses and any applicable termination fee as follows:
(y) [ * * * ] of such amounts on the effective date of termination; and (z) [ *
* * ] of such amounts upon completion of the Termination Assistance Period,
except to the extent expressly set forth otherwise in a Service Agreement.
Further, in the event of a termination by Customer pursuant to [ * * * ],
Customer shall pay Provider [ * * * ] (or other specified amount) of any
termination fee specified in the applicable Service Agreement. Except as
otherwise provided in a Service Agreement, in no other event shall Customer be
responsible for the payment of any termination charge, Winddown Expense, or any
fee, payment or penalty of any type. Provider shall use all reasonable efforts
to mitigate and minimize any and all Winddown Expenses. Provider shall provide a
breakdown of all Winddown Expenses in detail reasonably acceptable to Customer
and all invoices for Winddown Expenses and termination fees will be subject to
audit by Customer in accordance with Section 14.
(b)    Cessation of Charges
Except as set forth in Sections 18.4(a) and 18.5(d), Customer shall not be
obligated to pay any Charges that would otherwise accrue and be payable by
Customer pursuant to the Agreement or any Service Agreement after the effective
date of the expiration or termination of the Agreement, any such Service
Agreement or the applicable Services.
18.5.
Termination Assistance Services

(a)    Cooperation
The Parties agree that Provider will cooperate with Customer Group to assist in
the orderly transfer of the services, functions, responsibilities, tasks and
operations comprising the applicable Services under each Service Agreement to
Customer Group or a Successor Provider in connection with the expiration or
earlier termination of the Agreement, any Service Agreement or any portion of
the Services for any reason, however described (including as described in
Section 13.1(a) or this Section 18). The Services include

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



Termination Assistance Services and the Termination Assistance Services shall
include: (i) providing Customer Group and their respective agents, contractors
and consultants, as necessary, with the services described in the “Termination
Assistance Services” Schedule to each Service Agreement and such other portions
of the Services as Customer may request; (ii) providing Customer Group,
Successor Providers or other Third Parties participating in the transition
activities, with reasonable access to the business processes, materials,
equipment, software and other resources (including human resources) used by
Provider to deliver the Services, as reasonably necessary to support the
transition of the relevant Services from Provider to performance by Customer
Group or one or more Successor Providers of functions to replace such Services;
(iii) providing such information regarding the operating environment, system
constraints and other operating parameters as is reasonably necessary for the
work product of Customer Group, Successor Providers or other Third Parties
participating in the transition activities to be compatible with the Services
and New Services (if any); (iv) performing integration services with respect to
integrating any Third Party software or hardware into the operating environment
supporting the Services; (v) RFP assistance as provided for in Section 16.2(b);
(vi) providing Customer Group and its Third Parties supporting the Customer
Group business, such as contractors and subcontractors, as necessary, with
reasonable access to the Hardware, Software and other resources used by Provider
to deliver the Services, provided that any such access does not interfere with
Provider’s ability to provide the Services or Termination Assistance Services;
and (viii) such other reasonable cooperation as may be requested by Customer;
provided, however, that any such Successor Providers and other Third Parties
comply with Provider’s reasonable security and confidentiality requirements
including execution of a confidentiality agreement consistent with the terms
hereof. In addition, upon Customer’s request, Provider will provide Customer
reasonably detailed specifications for the Hardware, Software, network
engineering diagrams and network device configurations needed by Customer to
properly provide the Services. Neither the Term nor applicable Service Agreement
Term shall be deemed to have expired or terminated until the Termination
Assistance Services thereunder are completed, after which Customer shall have no
further rights of extension including pursuant to Section 3.3.
(b)    Commencement
Upon Customer’s request, Provider shall provide Termination Assistance Services
in connection with migrating the applicable Service(s) to Customer Group or one
or more Successor Providers commencing on the earlier of: (i) the date specified
by Customer in a Notice to Provider, provided such date cannot precede the date
that is [ * * * ] prior to expiration of the applicable Service(s), or (ii) upon
any Notice of termination or non-renewal of the Agreement or any Service
Agreement, either in part with respect to the applicable Service(s) or in whole.
Further, Provider shall provide the Termination Assistance Services in
accordance with this Section 18.5 even in the event of Customer’s material
breach, including an uncured payment default, with or without an attendant
termination for cause by Provider, so long as Customer pays Provider for the
Termination Assistance Services in accordance with this Section 18.5. In no
event will Customer’s holding of monies in compliance with

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



Section 8.6 of this Master Agreement be considered a failure by Customer to pay
amounts due and payable hereunder.
(c)    Duration
Termination Assistance Services shall be provided: (i) through the effective
date of the expiration of the applicable Service or Service Agreement; or (ii)
in the case of a termination, through the effective date of termination of the
applicable Service or Service Agreement or portion thereof (the “Initial
Termination Assistance Period”). Upon written request by Customer, provided at
least 30 days before the scheduled expiration of the then-current Termination
Assistance Period, Provider will provide the Termination Assistance Services for
up to an additional period of time requested by Customer (each, a “Termination
Assistance Period Extension” and collectively, with the Initial Termination
Assistance Period, the “Termination Assistance Period”). Customer may initiate
multiple Termination Assistance Period Extensions; provided, however, in no
event shall the Termination Assistance Period exceed a period of [ * * * ] after
the effective date of expiration or termination of the applicable Service or
Service Agreement. Each such Termination Assistance Period Extension shall be on
the terms, conditions and pricing in effect at the time of the commencement of
such extension, subject to any cost of living or other adjustment provided for
in the Charges Schedule for such Service Agreement, and to the extent the
Termination Assistance Period extends beyond the then-scheduled expiration or
termination date, shall be considered an extension of the Service Agreement
Term.
(d)    Additional Charges Payable During Termination Assistance
If any Termination Assistance Services provided by Provider require the
utilization of additional resources that Provider would not otherwise use in the
performance of applicable Service Agreement(s), Customer will pay Provider for
such usage at the then-current applicable Charges and in the manner set forth in
the applicable Service Agreement(s). If the Termination Assistance Services
require Provider to incur costs that Provider would not otherwise incur in the
performance of the other Services under the applicable Service Agreement(s),
then Provider shall notify Customer of the identity and scope of the activities
requiring that Provider incur such costs and the projected amount of the charges
that will be payable by Customer for the performance of such assistance. Such
charges shall be commercially reasonable and consistent with the other Charges.
Upon Customer’s authorization, Provider shall perform the assistance and invoice
Customer for such charges.
18.6.
Other Rights Upon Termination

At the expiration or earlier termination, in whole or in part, of the Agreement
or any Service Agreement, for any reason, however described, and unless
otherwise agreed in the applicable Service Agreement, the Parties agree in each
such instance, as applicable:
(a)    Hardware

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



Except as may be otherwise set forth in a Service Agreement, upon Customer’s
request, Provider agrees to sell to Customer or its designee for the fair market
value thereof, the Provider Equipment owned by Provider then currently being
used by Provider primarily to perform the terminated or expiring Services. In
the case of such Provider Equipment that Provider is leasing, Provider agrees to
permit Customer or its designee to either buy-out the lease on the Provider
Equipment and purchase the Provider Equipment from the lessor or assume the
lease(s) and secure the release of Provider thereon. Customer shall be
responsible for any sales, use or similar taxes associated with such purchase of
such Provider Equipment or the assumption of such leases.
(b)    Provider Employees
Customer and its designee(s) shall be permitted to undertake, without
interference from Provider or Provider Agents (including counter offers), to
hire, effective after the date when Provider ceases provision of the terminated
or expiring Services and any Termination Assistance Services, any Provider
Personnel primarily assigned to the performance of the Services at any time
during the 12 months preceding such date. Provider shall waive, and shall cause
Provider Agents to waive, their rights, if any, under contracts with such
Provider Personnel restricting the ability of such Provider Personnel to be
recruited or hired by Customer or its designee(s). Provider shall provide
Customer and its designee(s) with reasonable assistance in their efforts to hire
such Provider Personnel and shall give Customer and its designee(s) reasonable
access to such Provider Personnel for interviews, evaluations and recruitment.
Each Party shall endeavor to conduct the above-described hiring activity in a
manner that is not unnecessarily disruptive of the performance by Provider of
its obligations hereunder.
(c)    Other Provider Agreements with Third Parties
Upon Customer’s request, and unless otherwise indicated in the “Approved
Provider Agents” Schedule, Provider will transfer or assign to Customer or its
designee, on mutually acceptable terms and conditions, any agreements that
Provider holds with Provider Agents, to the extent permitted in such agreements.
(d)    Return of Data
The receiving Party and its subcontractors shall, at the disclosing Party’s
option, promptly and securely destroy (in accordance with the “Information
Security Requirements” Exhibit) or deliver to the disclosing Party, the Company
Information (including all data, records and related reports) in such format as
may be reasonably requested by the disclosing Party and in such hard copy as
then exists, and will certify to the disclosing Party that all Company
Information has been securely destroyed or returned.
18.7.    Effect of Termination/Survival of Selected Provisions
(a)    Effect of Bankruptcy

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



In the event of the bankruptcy of Provider pursuant to the Bankruptcy Code and
an attendant rejection of the Agreement or any license granted hereunder
pursuant to Section 365 thereof, the Parties intend that the provisions of the
Bankruptcy Code shall apply and, to the extent applicable, Customer Group shall
be entitled to retain all license rights granted in the Agreement and possession
of all embodiments of intellectual property licensed under the Agreement, and to
exercise all rights to obtain possession of all embodiments of intellectual
property licensed hereunder in accordance with the Agreement and any escrow or
other agreement supplementary hereto, and other than payment of fees
specifically identified as license fees, Customer Group shall have no obligation
to pay any additional fees or payments in connection with the exercise of the
license rights granted under the Agreement and use of any embodiments of such
licensed intellectual property.
(b)    Survival
Notwithstanding the expiration or earlier termination of the Services, the
Agreement or any Service Agreement for any reason however described, the
following Sections of the Agreement shall survive any such expiration or
termination: Sections 8.1, 8.3, 8.6, 8.7, 9.5, 9.9, 10, 13.2(a)(ii), 15.2, 15.3,
15.4 16, 17, 18.5, 18.6, 18.7, 19, 20, 21 (per the timeframe stated in Section
21.1), 22 and 23 and the “Privacy Requirements” Exhibit. Upon termination or
expiration of the Agreement, all rights and obligations of the Parties under the
Agreement shall expire, except those rights and obligations under those Sections
specifically designated to survive in this Section 18.7(b).
(c)    Claims
Except as specifically set forth in the Agreement, all claims by any Party
accruing prior to the expiration or termination date shall survive the
expiration or earlier termination of the Agreement.
19.    LIABILITY
19.1.    Liability Caps
(a)    Direct Damages
Except as provided in Section 19.2, the liability of either Party to the other
arising out of, relating to or resulting from the performance or non-performance
of its obligations under the Agreement shall be limited to direct damages for
each event that is the subject matter of a claim or cause of action.
(b)    Provider Direct Damages Cap
EXCEPT AS PROVIDED IN SECTION 19.2, THE LIABILITY OF PROVIDER FOR DAMAGES, OTHER
THAN SECOND CAP DAMAGES, AND REGARDLESS OF THE FORM OF ACTION THAT IMPOSES
LIABILITY, SHALL NOT EXCEED [ * * * ] (the “Provider Direct Damages Cap”).
SUBJECT TO SECTION 19.2, IF FOR ANY

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



REASON SECTION 19.1(f) IS UNENFORCEABLE, IN WHOLE OR IN PART, THE PROVIDER
DIRECT DAMAGES CAP SHALL APPLY TO ANY DAMAGES (OTHER THAN SECOND CAP DAMAGES)
THAT THE PARTIES INTEND TO EXCLUDE PURSUANT TO SECTION 19.1(f).
(c)    Second Cap Damages
EXCEPT AS PROVIDED IN SECTION 19.2 AND IN LIEU OF THE LIMITATION SET FORTH IN
SECTION 19.1(b) and (d), THE LIABILITY OF EITHER PARTY FOR DAMAGES ARISING UNDER
OR IN CONNECTION WITH: (I) A SECURITY BREACH RESULTING FROM OR IN CONNECTION
WITH ACTS OR OMISSIONS OF PROVIDER OR CUSTOMER OTHER THAN IN ACCORDANCE WITH THE
AGREEMENT, INCLUDING ANY NOTIFICATION OF INDIVIDUALS OF ANY SUCH SECURITY BREACH
AND ASSOCIATED NOTIFICATION RELATED COSTS, (II) A BREACH OF SECTION 16 TO THE
EXTENT INVOLVING PERSONALLY IDENTIFIABLE INFORMATION; OR (III) A BREACH OF
SECTION 17 (DATA OWNERSHIP AND SECURITY) (collectively, “Second Cap Damages”),
REGARDLESS OF THE FORM OF ACTION THAT IMPOSES LIABILITY, WILL BE LIMITED TO [ *
* * ] (the “Second Cap”). SUBJECT TO SECTION 19.2, IF FOR ANY REASON SECTION
19.1(f) IS UNENFORCEABLE, IN WHOLE OR IN PART, THE SECOND CAP SHALL APPLY TO ANY
SECOND CAP DAMAGES THAT THE PARTIES INTEND TO EXCLUDE PURSUANT TO SECTION
19.1(f). For the avoidance of doubt, the Provider Direct Damages Cap and the
Customer Direct Damages Cap are each separate from the Second Cap and any
applicable damages incurred under the Provider Direct Damages Cap and the
Customer Direct Damages Cap shall not count as damages under the Second Cap (and
vice versa).
(d)    Customer Cap
EXCEPT AS PROVIDED IN SECTION 19.2, CUSTOMER’S AGGREGATE LIABILITY FOR DIRECT
DAMAGES UNDER EACH SERVICE AGREEMENT, OTHER THAN SECOND CAP DAMAGES, SHALL NOT
EXCEED [ * * * ] (the “Customer Direct Damages Cap”). IF FOR ANY REASON SECTION
19.1(f) IS UNENFORCEABLE, IN WHOLE OR IN PART, THE CUSTOMER DIRECT DAMAGES CAP
SHALL APPLY TO ANY DAMAGES THAT THE PARTIES INTEND TO EXCLUDE PURSUANT TO
SECTION 19.1(f).
(e)    No Implied Liability
Inclusion of a cap on damages in this Agreement shall not create or imply
liability for damages that a Party does not otherwise have hereunder.
(f)    Excluded Damages
Neither Party shall be liable for damages that constitute: (i) loss of interest,
profit or revenue of the claiming Party, reputational damage or share price
decline; or (ii) incidental,

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



consequential, special, punitive, exemplary, multiple or indirect damages
suffered by the claiming Party, except as the damages described in (i) and (ii)
are included as a part of the Service Level Credits, or as otherwise
specifically provided for in the Agreement, even if such Party has been advised
of the possibility of such losses or damages.
(g)    Texas Deceptive Trade Practices Act
To the maximum extent permitted by Law, the Parties waive all provisions of the
Texas Deceptive Trade Practices Act – Consumer Protection Act, Subchapter E of
Chapter 18 (Sections 17.41 et seq.), Texas Business and Commerce Code (other
than Section 17.555) thereof), insofar as the provisions of such Act may be
applicable to the Agreement or the transactions contemplated hereby. To evidence
its ability to grant such waiver, each Party hereby represents and warrants to
the other Party that it (i) is represented by legal counsel of its own selection
and is selling or acquiring or disposing of or divesting, as applicable, by
sale, purchase, or lease, as applicable, goods or services for commercial or
business use for a price that exceeds $500,000; (ii) has, as of the Effective
Date, assets of $25,000,000 or more according to its most recent financial
statements prepared in accordance with generally accepted accounting principles;
(iii) has knowledge and experience in financial and business matters that enable
it to evaluate the merits and risks of the transactions contemplated hereby; and
(iv) is not in a significantly disparate bargaining position.
19.2.    Exclusions; Damages Calculation
(a)    Exceptions to Limitation of Liability
Except as provided below, the limitation on the types and amounts of damages set
forth in Section 19.1(a) – (f) (inclusive) shall not apply with respect to:
(i)
[ * * * ]

(ii)
[ * * * ]

(iii)
[ * * * ]

(iv)
[ * * * ]

(v)
[ * * * ]

(b)    Amounts Not Considered Damages
The following shall not be considered damages subject to, and shall not be
counted towards the liability exclusion or caps specified in Section 19.1:
(i)
Service Level Credits assessed against Provider pursuant to the Agreement;


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



(ii)
Amounts withheld by Customer in accordance with the Agreement or paid by
Customer but subsequently recovered from Provider due either to incorrect
Charges by Provider or non-conforming Services; or

(iii)
Invoiced Charges and other amounts that are due and owing to from one Party to
the other under the Agreement.

(c)    Acknowledged Direct Damages
The following shall be considered direct damages and neither Party shall assert
that they are indirect, incidental, collateral, exemplary, punitive,
consequential or special damages or lost profits to the extent they result from
either Party’s failure to perform in accordance with the Agreement:
(i)
Costs and expenses of recreating or reloading any lost, stolen or damaged
Customer Group’s Company Information;

(ii)
Notification Related Costs;

(iii)
Costs and expenses of implementing a work-around in respect of a failure to
provide the Services or any part thereof;

(iv)
Costs and expenses of replacing lost, stolen or damaged Equipment, Software and
Materials;

(v)
Cover damages, including the costs and expenses incurred to procure the Services
or corrected Services from an alternate source;

(vi)
Straight time, overtime or related expenses incurred by either Party, including
overhead allocations for employees, wages and salaries of additional employees,
travel expenses, overtime expenses telecommunication charges and similar
charges;

(vii)
Damages, fines, penalties, interest or other monetary remedies resulting from a
failure to comply with applicable Laws; and

(viii)
Late fees or interest charges resulting from Provider’s breach of its
obligations with respect to Managed Agreements.

The absence of a direct damage listed in this Section shall not be construed or
interpreted as an agreement to exclude it as a direct damage under the
Agreement.
(d)    Duty To Mitigate
Each Party has a duty to mitigate the damages that would otherwise be
recoverable from the other Party pursuant to the Agreement by taking appropriate
and commercially reasonable actions to reduce or limit the amount of such
damages.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



19.3.    Remedies
(a)    All Available Remedies
At its option, and as further provided by Section 19.3(b) below, either Party
may seek all remedies available to it under law and in equity including
injunctive relief in the form of specific performance to enforce the Agreement
and actions for damages, or, in the case of Customer, to recover the Service
Level Credits, subject to the limitations and provisions specified in this
Section 19. To the extent that Customer makes a claim for damages arising under
this Agreement, the amount of any recoverable damages shall be reduced by any
amounts or credits payable to Customer by Provider under this Agreement related
to such claim.
(b)    Customer Injunctive Relief
Provider acknowledges that its refusal or failure to provide all or any of the
Services or comply with this Agreement, or its abandonment of the Agreement or
any Service Agreement in violation of this Agreement, or its threat of either of
the foregoing (including any violation of Section 16) would each cause
irreparable harm, the amount of which would be impossible to estimate, thus
making any remedy at law or in damages inadequate. Provider therefore agrees
that Customer shall have the right to apply to any court of competent
jurisdiction for an injunction compelling specific performance by Provider of
its obligations under the Agreement and the applicable Service Agreement(s)
without the necessity of Notice, or the posting of any bond or other security,
and Provider shall not request the posting of any such bond or other security.
This right shall be in addition to any other remedy available under the
Agreement, at law or in equity (including the right to recover damages).
20.    INDEMNITIES
20.1.
Indemnity by Provider

Provider shall indemnify, hold harmless and, except as set forth in Section
20.3(b), defend Customer Group, its and their Affiliates, and the respective
current, future and former officers, directors, employees, agents, successors
and assigns of each of the foregoing, and each of the foregoing Persons or
entities (the “Customer Indemnitees”) upon written demand, from and against any
and all Losses incurred by any of them, related to, or arising out of or in
connection with:
(a)    Infringement Claims
All Claims that any Provider Assets, Work Product, Provider Software, Provider
Licensed Software, Services or any other item, information, system, Deliverable,
software or service provided or used under the Agreement (the “Affected
Material”) by Provider (or any Provider Agent), or use thereof (or access or
other rights thereto) in accordance with the terms of the Agreement, infringes
or misappropriates any Intellectual Property Right of a Third Party. If any
Affected Material is held to constitute, or in Provider’s reasonable

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



judgment is likely to constitute, an infringement or misappropriation, Provider
will, in addition to its indemnity obligations, at its expense and option, and
after consultation with Customer regarding Customer’s preference in such event,
either: (i) procure the right for Customer Indemnitees to continue using such
Affected Material; (ii) provide Customer with an opinion of counsel reasonably
acceptable to Customer as to the invalidity of the asserted Intellectual
Property Rights or the non-infringement of the Affected Material; (iii) replace
such Affected Material with a non-infringing equivalent, provided that such
replacement does not result in a degradation of the functionality, performance
or quality of the Affected Material, accompanied by an opinion of counsel
reasonably acceptable to Customer as to the non-infringement of the Affected
Material and the replacement integrated therein; (iv) modify such Affected
Material, or have such Affected Material modified, to make it non-infringing,
provided that such modification does not result in a degradation of the
functionality, performance or quality of the Affected Material, accompanied by
an opinion of counsel reasonably acceptable to Customer as to the
non-infringement of the Affected Material and the replacement integrated
therein; or (v) create a workaround that would not have any adverse impact on
Customer Group, accompanied by an opinion of counsel reasonably acceptable to
Customer as to the non-infringement of the Affected Material and the replacement
integrated therein. Provider shall have no liability or obligation to any of the
Customer Indemnitees under this paragraph (a) with respect to the Affected
Materials due to: (A) such Customer Indemnitee’s unauthorized use or
modification of such item; (B) such Customer Indemnitees’ failure to use
corrections or enhancements made available by Provider to Customer within a
reasonable period of time after such corrections or enhancements were first made
available to Customer without cost; or (C) such Customer Indemnitee’s use of
such item in combination with any product or equipment not owned, developed,
contemplated or authorized by Provider, except where Provider knew or should
reasonably have known that such combination would be used by Customer or such
Customer Indemnitee and did not object. The foregoing sentence constitutes
Customer’s sole and exclusive remedy, and Provider’s entire liability, with
respect to claims of infringement or misappropriation of Third Party
Intellectual Property Rights.
(b)    Personal Injury; Property Claims
All Claims arising from or in connection with: (i) the death or bodily injury of
any agent, employee, customer, business invitee, business visitor or other
Person caused by the negligence or other tortious conduct of Provider (or
Provider Agents), or the failure of Provider (or Provider Agents) to comply with
its obligations under the Agreement; and (ii) the damage, loss or destruction of
any real or tangible personal property caused by the negligence or other
tortious conduct of Provider (or Provider Agents), or the failure of Provider
(or Provider Agents) to comply with its obligations under the Agreement.
(c)    Provider Agent Claims
All Claims, other than an indemnification claim under the Agreement, initiated
by a Provider Agent in connection with or arising out of such Provider’s Agent
performance

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



of Services under this Agreement, except to the extent caused by Customer
Group’s failure to comply with its obligations to such Provider Agent.
(d)    Employer Claims
All Claims arising out of, resulting from or related to any act or omission of
Provider in its capacity as an employer of a Person and arising out of or
relating to (i) Laws for the protection of Persons who are members of a
protected class or category of Persons; (ii) protected leave; (iii)
discrimination or harassment; (iv) intentional misconduct or negligence; or (v)
any other aspect of the employment relationship or its termination (including
(A) claims for breach of an express or implied contract of employment; (B) any
violation of the laws or regulations of any Governmental Authority regarding the
protection of persons or members of a protected class or category of persons by
Provider or Provider Agents, or any of the employees of any of the foregoing;
(C) discrimination or harassment by Provider or Provider Agents, or any of the
employees of any of the foregoing; (D) failure to provide protected leave, or
(E) work‑related injury caused by Provider or Provider Agents, or any of the
employees of any of the foregoing), which arose when the Person asserting the
claim, demand, charge, action, cause of action or other proceeding was or
purported to be an employee of, or candidate for employment by, the Provider or
any of Provider Agents.
(e)    Co-Employment Claims
All Claims that any Provider Personnel is an employee or agent of Customer
Group, including: (i) the cost of any employee benefits Customer Group is
required to provide to or pay for on behalf of any Provider Personnel; and (ii)
any Claim brought by any Provider Personnel against Customer Group based upon an
express, implied or de facto employer-employee relationship.
(f)    Theft and Fraud Claims
All Claims arising from fraud, theft, criminal acts and bad faith committed by,
or the intentional misconduct of, Provider or Provider Agents or Provider
Personnel.
(g)    Tax Claims
All Claims for Provider’s Tax liabilities arising from Provider’s provision of
Services, as set forth in Section 8.3.
(h)    Provider Consent Claims
All Claims arising out of the failure of Provider to obtain, or cause to be
obtained, any Provider Consents in accordance with Section 13.5.
(i)    Compliance; Refusal to Perform Claims

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



All Claims arising out of Provider’s breach of its obligations under Section 7
(Compliance), Section 9.9 (Services Not to Be Withheld) and Section 18.5
(Termination Assistance Services) of the Agreement.
(j)    Breach of Warranty Claims
Any Claims arising out of Provider’s breach of its representations and
warranties set forth in the Agreement (other than Provider’s representations and
warranties at Sections 10.2(a), 10.2(b) and 10.2(c)).
(k)    [ * * * ]
[ * * * ]
(l)    Third Party Agreement Claims
All Claims (including any increases in the charges payable to a Third Party
Provider) in connection with or arising out of Provider’s (i) breach of any
provision of a Third Party Agreement that has been disclosed to Provider, or
(ii) failure to properly and timely perform Provider’s obligations with respect
to any Managed Agreement, including any increases in the charges payable to the
Third Party Provider in connection with same.
20.2.
Indemnity by Customer.

Customer shall indemnify, hold harmless and, except as set forth in Section
20.3(b), defend Provider and its Affiliates, and the respective current, future
and former officers, directors, employees, agents, successors and assigns of
each of the foregoing, and each of the foregoing Persons or entities (the
“Provider Indemnitees”), upon written demand, from and against any and all
Losses incurred by any of them related to, or arising out of or in connection
with:
(a)    Infringement Claims
All Claims that any Customer Owned Software and/or Customer Licensed Software,
or Provider’s use thereof in accordance with the terms of the Agreement,
infringes or misappropriates the Intellectual Property Rights of a Third Party.
If any Customer Owned Software and/or Customer Licensed Software is held to
constitute, or in Customer’s reasonable judgment is likely to constitute, an
infringement or misappropriation, Customer will, in addition to its indemnity
obligations, at its expense and option, and after consultation with Provider
regarding Provider’s preference in such event, either: (i) procure the right for
Provider Indemnitees to continue using such Customer Owned Software and/or
Customer Licensed Software; (ii) provide Provider with an opinion of counsel
reasonably acceptable to Provider as to the invalidity of the asserted
Intellectual Property Rights or the non-infringement of the Customer Owned
Software and/or Customer Licensed Software; (iii) replace such Customer Owned
Software and/or Customer Licensed Software with a non-infringing equivalent,
provided that such replacement does not result in a degradation of the
functionality, performance or quality of the Customer Owned Software and/or
Customer Licensed Software, accompanied by an opinion of counsel reasonably
acceptable to Provider

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



as to the non-infringement of the Customer Owned Software and/or Customer
Licensed Software and the replacement integrated therein; (iv) modify such
Customer Owned Software and/or Customer Licensed Software, or have such Customer
Owned Software and/or Customer Licensed Software modified, to make it
non-infringing, provided that such modification does not result in a degradation
of the functionality, performance or quality of the Customer Owned Software
and/or Customer Licensed Software, accompanied by an opinion of counsel
reasonably acceptable to Provider as to the non-infringement of the Customer
Owned Software and/or Customer Licensed Software and the replacement integrated
therein; or (v) create a workaround that would not have any adverse impact on
Provider’s ability to perform the Services, accompanied by an opinion of counsel
reasonably acceptable to Provider as to the non-infringement of the Customer
Owned Software and/or Customer Licensed Software and the replacement integrated
therein. Customer shall have no liability or obligation to any of the Provider
Indemnitees under this paragraph (a) with respect to any Customer Software
incorporated in any Work Product or to the extent that the claim of infringement
or misappropriation is caused by: (A) such Provider Indemnitee’s use or
modification of such item (on behalf of itself or any other party) other than as
expressly authorized pursuant to this Agreement; (B) such Provider Indemnitees’
failure to use corrections or enhancements made available by Customer to
Provider within a reasonable period of time after such corrections or
enhancements were first made available to Provider without cost; or (C) such
Provider Indemnitee’s use of such item in combination with any product or
equipment not owned, developed, contemplated or authorized by Customer, except
where Customer knew or should reasonably have known that such combination would
be used by Provider or such Provider Indemnitee to provide Services hereunder
and did not object. The foregoing sentence constitutes Provider’s sole and
exclusive remedy, and Customer Group’s entire liability, with respect to claims
of infringement or misappropriation of Third Party Intellectual Property Rights.
(b)    Compliance Claims
All Claims arising from a violation by Customer Group of any federal, state,
local or foreign law, rule, regulation or order applicable to Customer Group (or
to Provider), excluding any such violation to the extent caused by a breach of
this Agreement by Provider or any Provider Agents.
(c)    Theft or Fraud Claims
All Claims arising from fraud, theft, criminal acts and bad faith committed by,
or the intentional misconduct of, Customer Group or employees of Customer Group.
(d)    Tax Claims
All Claims for Customer’s tax liabilities, if any, as set forth in Section 8.3.
(e)    Employer Related Claims

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



All Claims arising out of, resulting from or related to any act or omission of
Customer Group in Customer Group’s capacity as an employer of a Person and
arising out of or relating to applicable: (i) Laws for the protection of Persons
who are members of a protected class or category of Persons; (ii) discrimination
or harassment; and (iii) any other aspect of the employment relationship or its
termination (including claims for breach of an express or implied contract of
employment) which arose when the Person asserting the claim, demand, charge,
actions, cause of action or other proceeding was or purported to be an employee
of, or candidate for employment by, Customer.
(f)    Personal Injury; Property Claims
All Claims arising from or in connection with: (i) the death or bodily injury of
any agent, employee, customer, business invitee, business visitor or other
Person caused by the negligence or other tortious conduct of Customer (or
Customer Agents), or the failure of Customer (or Customer Agents) to comply with
its obligations under the Agreement; and (ii) the damage, loss or destruction of
any real or tangible personal property caused by the negligence or other
tortious conduct of Customer (or Customer Agents), or the failure of Customer
(or Customer Agents) to comply with its obligations under the Agreement.
20.3.    Indemnification Procedures
(a)    Notice
An indemnified Party under this Section 20 shall promptly Notify the
indemnifying Party of any Claim with respect to which it seeks indemnity under
this Section 20, provided that a failure by an indemnified Party to do so shall
not relieve the indemnified Party from any of its obligations under this Section
20 except to the extent that the defense of such Claim is materially prejudiced
by such failure.
(b)    Defense
An indemnifying Party shall, except as provided in the immediately following
sentence and the last sentence of this paragraph, assume the defense of such
Claim, with counsel reasonably satisfactory to the indemnified Party to
represent the indemnified Party in such proceeding and shall pay the fees and
disbursements of such counsel related to such proceeding. In any such
proceeding, any indemnified Party shall have the right to retain its own counsel
and participate in the defense of such Claim, but the fees and expense of such
counsel shall be at the expense of such indemnified Party unless: (i) the
indemnifying Party and the indemnified Party shall have mutually agreed to the
retention of such counsel; or (ii) the named Parties to any such proceeding
(including any impleaded parties) include both the indemnifying Party and the
indemnified Party and representation of both Parties by the same counsel would
be inappropriate due to actual or potential differing interests between them. It
is agreed that the indemnifying Party shall not, in respect of the legal expense
of any indemnified Party in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for the fees and expenses of
more than one separate firm (in addition to any local counsel) for all such
indemnified Parties and that all such fees and expenses

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



shall be reimbursed as they are incurred. The indemnifying Party shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there is a final judgment for
the plaintiff, the indemnifying Party agrees to indemnify the indemnified Party
from and against any Losses by reason of such settlement or judgment. No
indemnifying Party shall, without the prior written consent of the indemnified
Party, effect any settlement of any pending or threatened proceeding in respect
of which any indemnified Party is or could have been a party and indemnity could
have been sought hereunder by such indemnified Party: (x) if such settlement;
(A) involves any form of relief other than the payment of money, (B) involves
any finding or admission of any violation of any Law or any of the rights of any
Person or (C) has any adverse effect on any other Claims that have been or may
be made against the indemnified Party, or (y) if such settlement involves only
the payment of money, unless it includes an unconditional release of such
indemnified Party of all liability on claims that are the subject of such
proceeding. An indemnified Party may assume control of the defense of any Claim:
(1) if it irrevocably waives its right to indemnity under this Section 20, or
(2) if, without prejudice to its full right to indemnity under this Section 20:
(aa) the indemnifying Party fails to provide reasonable assurance to the
indemnified Party of its financial capacity to defend or provide indemnification
with respect to such Claim, (bb) the indemnified Party determines in good faith
that there is a reasonable likelihood that a Claim would materially and
adversely affect it or any other indemnitees other than as a result of monetary
damages that would be fully reimbursed by an indemnifying Party under the
Agreement, or (cc) the indemnifying Party refuses or fails to timely assume the
defense of such Claim; or (3) in case of Customer, pursuant to Section 20.4.
20.4.    Customer Assumption of Defense
(a)    Assumption
Following delivery by Customer to Provider of a Notice of Assumption of Defense,
Customer shall itself be entitled to assume the defense of a Claim for which
Provider is required to indemnify any Customer Indemnitees hereunder, if
Customer determines in its reasonable discretion that (i) the Claim relates to
or arises in connection with any criminal proceeding, action, indictment,
allegation or investigation of Customer Group (or any other Customer
Indemnitees); (ii) the Claim seeks an injunction or equitable relief against
Customer Group; (iii) any such Claim, or the litigation or resolution of any
such Claim, involves an issue or matter that is reasonably likely to have a
material adverse effect on Customer Group; or (v) the Claim relates to
Customer’s obligations under the Securities Exchange Act of 1934. Customer shall
have the right to assume such defense upon the delivery of Notice to Provider (a
“Customer Assumption Notice”), which Notice shall include the name of the
firm(s) and attorney(s) that Customer proposes to engage to defend such claim or
action.
(b)    Customer Obligations

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



Provider’s obligations to pay for the cost of defense of, and any other Losses
related to, or arising out of or in connection with, a Claim where Customer
elects to assume the defense of such Claim under this Section shall be subject
to the following:
(i)
Provider shall have the right to approve the counsel that Customer seeks to
retain in connection with such Claim, such approval not to be unreasonably
withheld, conditioned, delayed or denied, so long as there are no (A)
nonwaivable conflicts of interest between plaintiffs and such counsel, or (B)
nonwaivable conflicts of interest between such counsel and Provider in current
litigation or other current adverse proceedings being conducted by a third
party, such as a regulatory action or an arbitration or mediation;

(ii)
Provider shall have the right to participate in the defense of such Claim with
counsel of its choosing at its own expense in connection with Provider’s
indemnification obligations for such Claim, so long as all decision making
authority with respect to such litigation or proceeding remains exclusively with
Customer and Provider’s participation does not constitute a conflict of interest
or create other prejudice to any Customer Indemnitee; and

(iii)
Customer shall not enter into any settlement or consent judgment in relation to
such Claim without the prior written approval of Provider, which shall not be
unreasonably withheld, conditioned, denied or delayed.

(c)    Provider Obligations
Subject to the preceding conditions, following the delivery of the Customer
Assumption Notice, (i) Provider shall not be entitled to assume or continue, as
applicable, control of such defense; and (ii) shall pay the reasonable fees and
expenses of counsel retained by Customer and shall indemnify Customer
Indemnitees pursuant to the terms of the Agreement.
21.    INSURANCE AND RISK OF LOSS
21.1.    Provider Insurance
(a)    Policies and Coverage Amounts
During the Term of the Agreement and for a period of at least one year
thereafter, Provider and each Provider Agent that provides or performs any of
the Services shall maintain and keep in force, at its own expense and without
limiting its indemnity obligations as set forth in Section 20.1 of the
Agreement, the insurance coverages and limits set forth in the “Insurance
Requirements” Exhibit, in accordance with the Agreement, in forms and with
insurance companies qualified to do business in the states where the Services
are performed.
(b)    Certificates

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



Provider shall deliver, and shall cause Provider Agents performing any portion
of the Services under the Agreement to deliver, certificates of insurance
verifying the required coverage, in a form reasonably acceptable to Customer,
prior to the Commencement Date. Following the Commencement Date, Provider shall
provide, and shall cause each of Provider Agents performing any portion of the
Services under the Agreement to provide, certificates of insurance verifying the
required coverage upon Customer’s written request. Provider agrees to provide,
and shall cause each of Provider Agents performing any portion of the Services
under the Agreement to provide, in a form reasonably acceptable to Customer,
renewals of such certificates of insurance upon receipt of such renewals.
Neither Customer’s failure to request evidence of insurance coverage required
hereunder nor receipt or acceptance by Customer of any certificate of insurance
that does not satisfy the coverage criteria set forth in this Section 21, shall
operate as a waiver of Provider’s or Provider Agents’ obligations hereunder.
(c)    General Requirements
With the exception of any captive insurance companies which are Affiliates of
Provider, the required insurance shall be provided by insurance companies that
have a minimum A.M. Best Rating of A- VII. Provider and any Provider Agents
performing any portion of the Services under the Agreement shall include
Customer as an additional insured on all policies described in the “Insurance
Requirements” Exhibit (other than the workers’ compensation, property,
professional liability, cyber liability, errors and omissions, and crime
insurance policies). All liability insurance policies shall be written on an
“occurrence” policy form, except as expressly provided in the “Insurance
Requirements” Exhibit. Customer Group shall be named as loss payee as its
interest may appear on the property insurance policy of Provider. Provider shall
be responsible for payment of any and all deductibles, self-insured retentions,
and self-insurance carried by Provider under its insurance program(s). The
coverage afforded under any insurance policy obtained by Provider pursuant to
the Agreement shall be primary with respect to Provider’s acts or omissions and
not be in excess of, or contributing with, any insurance maintained by Customer
Group and its assigns. Provider and Provider Agents shall not perform under the
Agreement without the prerequisite insurance. Unless previously agreed to in
writing by Customer, Provider and Provider Agents shall comply with the
insurance requirements herein and Provider agrees to be solely responsible for
any deficiencies in the coverage, policy limits and endorsements of Provider
Agents performing any portion of the Services under the Agreement. If Provider
or Provider Agents fail to comply with any of the insurance requirements herein,
upon Notice to Provider by Customer and a ten day cure period, Customer shall
have the right, but not the obligation, to provide or maintain any such
insurance, and to deduct the cost thereof from any amounts due and payable to
Provider under the Agreement, or, in the event there are no such amounts due and
payable, Provider shall reimburse Customer for such costs on demand.
(d)    No Limitation

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



The Parties do not intend to shift all risk of loss to insurance. The including
of Customer as additional insured is not intended to be a limitation of
Provider’s liability and shall in no event be deemed to, or serve to, limit
Provider’s liability to Customer Group to available insurance coverage or to the
policy limits specified in this Section 21 nor to limit Customer’s rights to
exercise any and all remedies available to Customer under contract, at law or in
equity.
21.2.
Risk of Property Loss

Provider and Customer each shall be responsible for damages to their respective
tangible personal or real property (whether owned or leased), and each Party
agrees to look only to their own insuring arrangements (if any) with respect to
such damages; provided, however, that Provider shall be responsible for damages
to tangible property of Customer Group under the control of Provider and
Provider Agents (or as to which it has indemnification obligations).
21.3.
Waiver of Subrogation

(a)    Provider Waiver
Provider waives all rights to recover against Customer Group for any loss or
damage to its tangible personal property (whether owned or leased) from any
cause covered by insurance maintained by Provider, including any deductible or
self-insured retention. Provider will cause its insurers to issue appropriate
waivers of subrogation rights endorsements to all property insurance policies
maintained by Provider and workers’ compensation coverage; provided, however,
Provider shall give Customer Notice if a waiver of subrogation is unobtainable,
or obtainable only at additional expense.
(b)    Provider Agent Waiver
Provider shall cause each of Provider Agents performing any portion of the
Services under the Agreement to: (i) waive all rights to recover against
Customer Group for any loss or damage to such Provider Agent’s tangible personal
property (whether owned or leased) from any cause covered by insurance
maintained by such Provider Agent, including its deductibles or self-insured
retentions; and (ii) cause their insurers to issue appropriate waivers of
subrogation rights endorsements to all property insurance policies maintained by
such Provider Agent.
22.    GOVERNING LAW; DISPUTE RESOLUTION
22.1.
Governing Law

All rights and obligations of the Parties relating to the Agreement shall be
governed by and construed in accordance with the Laws of the State of Texas,
without giving effect to any choice-of-law provision or rule (whether of the
State of Texas or any other jurisdiction) that would cause the application of
the Laws of any other jurisdiction.
22.2.
Disputes in General


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



The Parties will resolve all Disputes in accordance with the procedures
described in the “Dispute Resolution Procedures” Exhibit.
23.    GENERAL
23.1.    Relationship of Parties
(a)    No Joint Venture
The Agreement (including the Service Agreements) shall not be construed as
constituting either Party as partner, joint venture or fiduciary of the other
Party or to create any other form of legal association that would impose
liability upon one Party for the act or failure to act of the other Party, or as
providing either Party with the right, power or authority (express or implied)
to create any duty or obligation of the other Party.
(b)    Publicity
Each Party will submit to the other Party all advertising, written sales
promotion, press releases and other publicity matters relating to the Agreement
in which the other Party’s name or marks are mentioned or language from which
the connection of such name or marks may be inferred or implied, and will not
publish or use such advertising, sales promotion, press releases, or publicity
matters without prior written approval of the other Party, which, in the case of
Customer, may be withheld in its sole discretion.
23.2.
Entire Agreement, Updates, Amendments and Modifications

The Agreement (including the Service Agreements) constitutes the entire
agreement of the Parties with regard to the Services and matters addressed
herein (and therein), and all prior agreements, letters, proposals, discussions
and other documents regarding the Services and the matters addressed in the
Agreement (including the Service Agreements) are superseded and merged into the
Agreement (including the Service Agreements). Updates, amendments, corrections
and modifications to the Agreement including the Service Agreements, and waivers
of its terms, may not be made orally, but shall only be made by a written
document signed by both Parties. Any terms and conditions varying from the
Agreement (including the Service Agreements) on any order or written
notification from either Party shall not be effective or binding on the other
Party.
23.3.
Waiver

No waiver of any breach of any provision of the Agreement shall constitute a
waiver of any prior, concurrent or subsequent breach of the same or any other
provisions hereof.
23.4.
Severability

If any provision of the Agreement shall be held to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby, and such
provision shall be deemed to be restated to reflect the Parties’ original
intentions as nearly as possible in accordance with applicable Law(s).

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



23.5.
Counterparts

The Master Agreement and each Service Agreement may be executed in counterparts.
Each such counterpart shall be an original and together shall constitute but one
and the same document. The Parties agree that a PDF, photographic or facsimile
copy of the signature evidencing a Party’s execution of this Agreement shall be
effective as an original signature and may be used in lieu of the original for
any purpose.
23.6.
Binding Nature and Assignment

The Agreement will be binding on the Parties and their respective successors and
permitted assigns. Except as provided in this Section 23.6, neither Party may,
or will have the power to, assign the Agreement (or any rights, benefits or
obligations hereunder, including the right to receive payments hereunder) by
operation of law or otherwise without the prior written consent of the other,
except that Customer may assign its rights and delegate its duties and
obligations under this Agreement (i) to an Affiliate or (ii) as a whole as part
of the sale or transfer of all or substantially all of its assets and business,
including by merger or consolidation with a Person that assumes and has the
ability to perform Customer’s duties and obligations under this Agreement,
without the approval of Provider. Customer shall not withhold its consent to any
assignment or novation by Provider in connection with the HP Separation. Any
attempted assignment that does not comply with the terms of this Section
23.6 shall be null and void.
23.7.
Notices

(a)    Form
Except as otherwise set forth in the Agreement, each Notice must be transmitted,
delivered, or sent by:
(i)
Courier or messenger service, whether overnight or same-day; or

(ii)
Certified United States mail, with postage prepaid and return receipt requested.

(b)    Addresses
(i)
The Parties shall transmit, deliver, or send Notices to the other Party at the
address for that Party set forth below, or at such other address as the
recipient has designated by Notice to the other Party in accordance with this
Section 23.7.

(ii)
Notices for or concerning a Force Majeure Event or breach or alleged breach of
the Agreement (including a Service Level Termination Event) shall be given in
accordance with Section 23.7(a)(ii) above:

If to Customer:    

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



        
Title:
Chief Procurement Officer
Business Name:
Sabre Inc.
Street Address:
3150 Sabre Drive
City, State Zip:
Southlake, Texas 76092
Phone:
[ * * * ]


E-Mail Address:
[ * * * ]



with copies to:


Title:
Chief Product and Technology Officer
Business Name:
Sabre Inc.
Street Address:
3150 Sabre Drive
City, State Zip:
Southlake, Texas 76092
Phone:
[ * * * ]
E-Mail Address:
[ * * * ]





and


Title:
General Counsel
Business Name:
Sabre Inc.
Street Address:
3150 Sabre Drive
City, State Zip:
Southlake, Texas 76092
Phone:
[ * * * ]


E-Mail Address:
[ * * * ]






CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



If to Provider:


Title:
Vice President & Account Executive – Sabre Account
Business Name:
HP Enterprise Services, LLC
Street Address:
5400 Legacy Drive
Mail Drop:
H4-GF-22
City, State Zip:
Plano, Texas 75024
Phone:
[ * * * ]


E-Mail Address:
[ * * * ]





with copies to:


Title:
Account Operations Manager – Sabre Account
Business Name:
HP Enterprise Services, LLC
Street Address:
5400 Legacy Drive
Mail Drop:
H4-GF-22
City, State Zip:
Plano, Texas 75024
Phone:
[ * * * ]


E-Mail Address:
[ * * * ]





and


Title:
Deputy General Counsel
Business Name:
HP Enterprise Services
Street Address:
7500 Legacy Dr.
Mail Drop:
H4-1H-13
City, State Zip:
Plano, TX 75024
Phone:
[ * * * ]


E-Mail Address:
[ * * * ]



(iii)
Notices for or concerning all other matters shall be given to:


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



If to Customer:            


Title:
Chief Procurement Officer
Business Name:
Sabre Inc.
Street Address:
3150 Sabre Drive
City, State Zip:
Southlake, Texas 76092
Phone:
[ * * * ]


E-Mail Address:
[ * * * ]





If to Provider:


Title:
Account Operations Manager – Sabre Account
Business Name:
HP Enterprise Services, LLC
Street Address:
5400 Legacy Drive
Mail Drop:
H4-GF-22
City, State Zip:
Plano, Texas 75024
Phone:
[ * * * ]


E-Mail Address:
[ * * * ]





(c)    Effectiveness
(i)
Each Notice transmitted, delivered, or sent by courier or messenger service, or
by certified United States mail (postage prepaid and return receipt requested)
shall be deemed given, received, and effective on the date delivered to or
refused by the intended recipient (with the return receipt or the equivalent
record of the courier or messenger being deemed conclusive evidence of delivery
or refusal).

(ii)
Nevertheless, if the date of delivery is not a Business Day, or if the delivery
is after 5:00 p.m., local time in Dallas County, Texas, on a Business Day, the
communication shall be deemed given, received, and effective on the next
Business Day.

(iii)
Either Party from time to time may change its address or designee for
notification purposes by giving the other Party Notice of the new address or
designee with ten days prior Notice of the effective date of such change.


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



(iv)
Whenever a period of time is stated for Notice, such period of time is the
minimum period and nothing in this Section 23.7 or the Agreement shall be
construed as prohibiting a greater period of time.

23.8.
No Third Party Beneficiaries

The Parties do not intend, nor will any Section hereof be interpreted, to create
for any third party beneficiary rights with respect to either of the Parties,
except that each of the other members of Customer Group shall be a third party
beneficiary under the Agreement, and the third parties identified in Section 20
will have the rights and benefits described in that Article.
23.9.
Rules of Construction

Interpretation of the Agreement shall be governed by the following rules of
construction: (i) words in the singular shall be held to include the plural and
vice versa and words of one gender shall be held to include the other gender as
the context requires, (ii) the word “including” and words of similar import
shall mean “including, without limitation;” (iii) provisions shall apply, when
appropriate, to successive events and transactions; (iv) the headings contained
herein are for reference purposes only and shall not affect in any way the
meaning or interpretation of the Agreement; (v) the words “herein,” “hereto,”
“hereinafter” and words of similar import refer to the Agreement as a whole;
(vi) the word “or” shall be held to include “and” as the context requires; and
(vii) the Agreement was drafted with the joint participation of both Parties and
shall be construed neither against nor in favor of either, but rather in
accordance with the fair meaning hereof. In the event of any apparent conflicts
or inconsistencies between the provisions of this Master Agreement, the
Exhibits, the Service Agreements, the Schedules or other attachments to the
Agreement and Service Agreements, such provisions shall be interpreted so as to
make them consistent to the extent possible, and if such is not possible, the
provisions of Section 2.3 shall control.
23.10.
Further Assurances

During the Term and at all times thereafter, each Party shall provide to the
other Party, at its request, reasonable cooperation and assistance (including
the execution and delivery of affidavits, declarations, oaths, assignments,
samples, specimens, certificates and any other documentation) as necessary to
effect the terms of the Agreement.
23.11.
Expenses

Each Party shall be responsible for the costs and expenses associated with the
preparation or completion of the Agreement and the transactions contemplated
hereby except as specifically set forth in the Agreement.
23.12.
References to Sections, Exhibits and Schedules

Unless otherwise specified herein, all references in a Service Agreement,
Section, Exhibit, or Schedule to a “Service Agreement”, “Section”, “Exhibit” or
“Schedule” shall be deemed

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



to be references to the corresponding Service Agreement, Section, Exhibit,
Schedule of the Agreement.





CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



EXHIBIT 1
DEFINITIONS


This is EXHIBIT 1, DEFINITIONS, to that certain Master Services Agreement, dated
as of November 1, 2015, between Sabre GLBL Inc. (“Customer”) and HP Enterprise
Services, LLC (“Provider”).
The following terms used in the Agreement shall have the meanings indicated:


15.3 Notice has the meaning set forth in Section 15.3(f) of the Master
Agreement.
A&T has the meaning set forth in the “Account Governance” Exhibit.
Acceptance Criteria has the meaning set forth in the “Acceptance Test
Procedures” Exhibit.
Acceptance Period means the time period for acceptance testing set forth in the
“Acceptance Test Procedures” Exhibit.
Accepted means, with respect to a Service or Deliverable, that such Deliverable
or the result of the Service has been reviewed and tested by Customer in
accordance with the procedures set forth in the “Acceptance Test Procedures”
Exhibit and complies with the Acceptance Criteria.
Account Governance has the meaning set forth in the “Account Governance”
Exhibit.
Acquired Business has the meaning set forth in Section 4.1(b)(i) of the Master
Agreement.
Additional Tests has the meaning set forth in the “Acceptance Test Procedures”
Exhibit.
Affected Material has the meaning set forth in Section 20.1(a) of the Master
Agreement.
Affected Products has the meaning set forth in Section 10.2(n) of the Master
Agreement.
Affiliate means, with respect to a Party, any entity at any tier that controls,
is controlled by, or is under common control with, that Party. For purposes of
this definition, the term “control” (including with correlative meanings, the
terms “controlled by” and “under common control with”) means the possession
directly or indirectly of the power to direct or cause the direction of the
management and policies of an entity, whether through the ownership of voting
securities, by trust, management agreement, contract or otherwise.
Aggregate Disputed Amount has the meaning set forth in Section 8.7 of the Master
Agreement.
Agreement has the meaning set forth in Section 2.1(c) of the Master Agreement.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



Annual Audit Plan has the meaning set forth in Section 14.2(a) of the Master
Agreement.
Arbitration Rules has the meaning set forth in the “Dispute Resolution
Procedures” Exhibit.
Asset Allocation Matrix has the meaning set forth in Section 15.1(a) of the
Master Agreement.
Asset Changes has the meaning set forth in the “Change Control Procedures”
Exhibit.
Assets means the equipment, software, goods and other assets which are owned or
used by Customer or Provider, or their Affiliates, agents or subcontractors, in
connection with the provision or receipt of the Services.
Assumed Agreement has the meaning set forth in the applicable “Third Party
Agreements” Schedule.
Audit means collectively and individually, Customer Audits, Provider Audits, and
Regulatory Audits.
Authorized Recipients means, individually and collectively: (i) any joint
venture in which Customer Group has an ownership interest; (ii) Third Parties to
whom Customer Group provides products, services or information, or access rights
thereto, or to whom Customer Group is otherwise contractually obligated; and
(iii) Third Parties from whom Customer Group receives products, services or
information, or access rights thereto, or that are otherwise contractually
obligated to Customer Group, to the extent access to or use of the Services is
necessary for those Third Parties to provide products, services, information or
access rights, or perform their obligations, to Customer Group.
Authorized Third Parties has the meaning set forth in the “Privacy Requirements”
Exhibit.
Bankruptcy Code means the United States Bankruptcy Code, codified in Title 11 of
the United States Code, as amended.
BCR-Ps has the meaning set forth in the “Privacy Requirements” Exhibit.
Benchmark Results has the meaning set forth in the “Market Currency Procedures”
Exhibit.
Benchmarked Services has the meaning set forth in the “Market Currency
Procedures” Exhibit.
Benchmarker refers to each of the persons that may participate in the
Benchmarking Process as further described in the “Market Currency Procedures”
Exhibit.
Benchmarking Process has the meaning set forth in the “Market Currency
Procedures” Exhibit.
Best Value has the meaning set forth in the “Market Currency Procedures”
Exhibit.
Business Days means each Monday through Friday, other than national holidays
recognized by Customer. Unless specifically identified as a Business Day, the
term “day” shall mean calendar day.
CAB has the meaning set forth in the “Account Governance” Exhibit.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



CDC means the Cherokee Data Center located at 7400 N. Lakewood, Tulsa, OK 
74117.
Certification has the meaning set forth in Section 14.2(g) of the Master
Agreement.
Change Control Procedures has the meaning set forth in Section 13.6(d) of the
Master Agreement.
Change means: (1) any change to the Services, the Service Levels, or the
Provider Assets used to provide the Services that, in each case, would alter the
(a) functionality, Service Levels or technical environment of the Provider
Assets used to provide the Services, (b) manner in which the Services are
provided, (c) composition of the Services or (d) cost to Customer Group or
Provider of the Services; (2) any change to the Facilities or the Security
Requirements, or Customer Compliance Requirements; (3) any change that disrupts
the provision of the Services; or (4) any amendment, modification, addition or
deletion proposed by a Party to the Agreement.
Change of Control means the transfer of Control (as defined in the definition of
Affiliate), or sale of all or substantially all of the assets (in one or more
transactions), of a Party or other designated person or entity, from the person
or persons that hold such Control of such Party or other designated person or
entity on the Effective Date to another person or persons, but shall not include
a transfer of Control, or such a sale of assets, to an Affiliate of such Party
or the loss of Control by such person or persons without a resulting transfer to
another person or persons (e.g., pursuant to the issuance of voting securities
representing Control in a broadly-distributed public offering) or other
designated person or entity.
Change Order means a document that amends the Agreement, or an individual
Service Agreement and which is executed pursuant to the Change Control
Procedure.
Change Proposal has the meaning set forth in the “Change Control Procedures”
Exhibit.
Change Proposal Meeting has the meaning set forth in the “Change Control
Procedures” Exhibit.
Charges has the meaning set forth in the “Charges” Schedule to each Service
Agreement.
CIOs has the meaning set forth in the “Account Governance” Exhibit.
Claim means any civil, criminal, administrative, regulatory or investigative
action or proceeding commenced or threatened by a Third Party, including
Governmental Authorities and regulatory agencies, however described or
denominated.
Commencement Date means the date on which Provider begins to provide Services
under a Service Agreement as agreed upon by the Parties, and as set forth in the
“Transition” Schedule to such Service Agreement. There may be a separate
Commencement Date for a particular Service or set of Services.
Company Information means collectively the Confidential Information and Trade
Secrets of a Party and a designated group including such Party, and with respect
to Customer Group includes the Customer Data.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



Comparable Services has the meaning set forth in the “Market Currency
Procedures” Exhibit.
Comparators has the meaning set forth in the “Market Currency Procedures”
Exhibit.
Completion Date has the meaning set forth in the “Market Currency Procedures”
Exhibit.
Complex Dispute List has the meaning set forth in the “Dispute Resolution
Procedures” Exhibit.
Confidential Information means with respect to a Party or a designated group
including such Party, any and all proprietary information of the disclosing
Party, of such group and of Third Parties in the possession of the disclosing
Party or such group, treated as secret or confidential by the disclosing Party
or such group that does not constitute a Trade Secret. For the avoidance of
doubt, Confidential Information also includes: (i) information which has been
disclosed to such Party or such group by a Third Party, which Party or group is
obligated to treat as confidential or secret; (ii) with respect to Customer
Group, the Customer Data, underlying literary material, creative elements, style
guides, research material and data, specifications, technologies, systems,
processes, technological developments or other proprietary materials as well as
other confidential and proprietary information unrelated to the foregoing such
as patents, copyrights, trademark, sales and financial data, prices and
manufacturing and distribution methods, which Provider has heretofore obtained
or had access to or may obtain or have access to during the Term of the
Agreement, as well as any proprietary technical or business information of third
parties which is made available to Provider in connection with Services
hereunder; (iii) with respect to Provider, the Provider Software and with
respect to Customer, Customer Owned Software and Work Product (excluding
Performance Work Product); and (iv) with respect to both Parties, the financial
and other terms of the Agreement and the Services.
Contract and Commercial Committee means the committee comprised of personnel of
both Provider and Customer described in the “Account Governance” Exhibit.
Contract Change Control Procedures has the meaning set forth in Section 13.6(b)
of the Master Agreement.
Contract Change has the meaning set forth in the “Change Control Procedures”
Exhibit.
Contract Change Request has the meaning set forth in the “Change Control
Procedures” Exhibit.
Correction Period has the meaning set forth in the “Acceptance Test Procedures”
Exhibit.
CPO has the meaning set forth in the “Account Governance” Exhibit.
Critical Transformation Activities has the meaning set forth in Section 11.2(b)
of the Master Agreement.
Critical Transformation Milestones has the meaning set forth in Section 11.2(b)
of the Master Agreement.
Critical Transition Activities has the meaning set forth in Section 11.1(b) of
the Master Agreement.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



Critical Transition Milestones has the meaning set forth in Section 11.1(b) of
the Master Agreement.
CRS means a computer system as and when used to provide CRS Services.
CRS Services means the information, products, services and related functionality
provided through a computer system that collects, stores, processes, displays
and distributes through workstations, the Internet or interactive devices
information concerning air and ground transportation, lodging and/or other
travel-related products and services which enable subscribers of the services to
do any of the following: (i) access, reserve or otherwise confirm the use of
such information, products and services; (ii) report or receive payment for or
otherwise clear transactions regarding such products and services; or
(iii) issue tickets for the acquisition of such products and services; but shall
not include Internal Reservation Services. “Internal Reservation Services” as
used herein, means the provision of services associated with the presentation by
a vendor of its own travel-related products, services or information, of its own
schedules, fares, rules or information provided with respect to the seats or
services or products of such vendor which it holds out as available for sale at
any time and the reservation, ticketing or sale of such vendor’s own products
and services through reservations facilities that are owned or leased and
operated by such vendor or its affiliates and/or via such vendor’s internet
site.
Currency Compliant means, as to any software, that it operates with any data
denominated in the currency of any geographic location where the Services are
performed by Provider or received by Customer Group in the same manner as it
operates with data denominated in U.S. dollars, without any material performance
or functionality degradation
Customer means Sabre GLBL Inc.
Customer Assumption Notice has the meaning set forth in Section 20.4(a) of the
Master Agreement.
Customer Auditors has the meaning set forth in Section 14.1(b) of the Master
Agreement.
Customer Audits has the meaning set forth in Section 14.2(b)(iv) of the Master
Agreement.
Customer Business means the businesses engaged in by Customer Group.
Customer Compliance Directive means instructions as to compliance with any of
the Customer Compliance Requirements and changes in the Services or Provider’s
policies and procedures relating to such compliance as provided to Provider.
Customer Compliance Requirements has the meaning set forth in Section 7.1(a)(ii)
of the Master Agreement.
Customer Consents means all licenses, consents, permits, approvals and
authorizations that are necessary to allow Provider to access and (A) use the
Customer Equipment, (B) use the services provided for the benefit of Customer
under Customer’s third-party services contracts or (C) use the Customer
Software, all to the extent necessary for Provider to perform the Services.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



Customer Data means: (i) all data and information generated, provided or
submitted by, or caused to be generated, provided or submitted by, Customer
Group in connection with the Services; (ii) all data and information regarding
the business and customers and potential customers of Customer Group collected,
received, accessed, generated or submitted by, or caused to be collected,
received, accessed, generated or submitted by, Provider and/or Provider Agents;
(iii) all data and information regarding Authorized Recipients (or their
customers) collected, received, accessed, generated or submitted by, or caused
to be collected, received, accessed, generated or submitted by, Provider and/or
Provider Agents; (iv) all such data and information Processed or stored, and/or
then provided to or for Customer Group, as part of the Services, including data
contained in forms, reports and other similar documents provided by Provider as
part of the Services; and (v) Personally Identifiable Information.
Customer Direct Damages Cap has the meaning set forth in Section 19.1(d) of the
Master Agreement.
Customer Equipment means those machines, equipment, materials and other
components necessary to provide the Services that are owned by Customer Group,
or as to which Customer Group holds a security interest, as more particularly
described on the “Asset Allocation Matrix” Schedule to each Service Agreement.
Customer Export Materials has the meaning set forth in Section 9.6(a)(ii) of the
Master Agreement.
Customer Facility(ies) means, individually and collectively, the facilities
owned, leased or used by Customer Group from which any Services are provided or
performed, as identified in the applicable Service Agreement.
Customer Failure has the meaning set forth in Section 4.8 of the Master
Agreement.
Customer Group means individually and collectively: (i) Customer and any
existing and future Affiliates of Customer; and (ii) any Acquired Business or
Divested Business.
Customer Indemnitees has the meaning set forth in Section 20.1 of the Master
Agreement.
Customer Licensed Software means Software developed by Third Parties and
licensed to Customer Group and used by Provider to deliver the Services, or used
by Customer Group on Provider Assets.
Customer Materials has the meaning set forth in Section 15.2(b) of the Master
Agreement.
Customer Owned Software means the Software developed internally by Customer
Group and used by Provider to deliver the Services, or used by Customer Group on
Provider Assets.
Customer Policies has the meaning set forth in the Section 4.4 of the Master
Agreement.
Customer Required Relocation has the meaning set forth in Section 5.1(i)(ii) of
the Master Agreement.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



Customer Software means the Customer Licensed and Customer Owned Software listed
on the “Customer Software” Schedule to each Service Agreement that will be used
by Provider in performing and providing Services under the Agreement.
Customer Systems means the computer hardware, software, data networks and
systems used or operated by or on behalf of Customer Group for its information
technology requirements, not including Provider Equipment or Provider Software.
Customer Technical Alliance Manager has the meaning set forth in Section 12.3 of
the Master Agreement.
Data Protection Filings has the meaning set forth in the “Privacy Requirements”
Exhibit.
Deliverable means, as further specified in a Service Agreement, results of the
Services to be provided by Provider to Customer Group, including output produced
in electronic or written form.
Delivery Model Issue has the meaning set forth in the “Market Currency
Procedures” Exhibit.
Demand has the meaning set forth in the “Dispute Resolution Procedures” Exhibit.
Derivative Work means a derivative work as defined in Title 17 U.S.C. § 101, as
amended.
Direct Damages Cap has the meaning set forth in Section 19.1(e) of the Master
Agreement.
Directive means the European Union Directive entitled “Directive 95/46/EC of the
European Parliament and of the Council of 24 October 1995 on the protection of
individuals with regard to the processing of personal data and on the free
movement of such data”, any member state law implementing such Directive, and
any equivalent law of any country which has then been determined to provide an
adequate level of protection from the European Union Commission and any
successor to any of the foregoing.
Disabling Code means code that could have the effect of disabling or otherwise
shutting down one or more software programs or systems or hardware or hardware
systems.
Disaster Recovery Services has the meaning set forth in the applicable Service
Agreement. The Disaster Recovery Services are part of the Services.
Discretionary Customer Audits has the meaning set forth in Section 14.2(d) of
the Master Agreement.
Dispute means any dispute, controversy or Claim, including situations or
circumstances in which the Parties are required to mutually agree on additions,
deletions or changes to terms, conditions or Charges, arising out of, or
relating to, the Agreement.
Dispute Period has the meaning set forth in the “Market Currency Procedures”
Exhibit.
Dispute Resolution Procedures means the process for resolving Disputes set forth
in Section 22.2 of the Master Agreement and the “Dispute Resolution Procedures”
Exhibit.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



Divested Business has the meaning set forth in Section 4.1(b)(ii) of the Master
Agreement.
Divestiture Period has the meaning set forth in Section 4.1(b)(ii) of the Master
Agreement
E&O Coverage has the meaning set forth in the “Insurance Requirements” Exhibit.
EEA has the meaning set forth in the “Privacy Requirements” Exhibit.
Effective Date means the date of the execution of the Master Agreement by the
Parties thereto as set forth in the first paragraph of the Master Agreement.
Emergency Change has the meaning set forth in the “Change Control Procedures”
Exhibit.
Equipment means machines, equipment, materials and other related components used
or necessary to provide the Services, and as more particularly described in the
applicable Asset Allocation Matrix.
ETO has the meaning set forth in the “Account Governance” Exhibit.
EU Data Directive has the meaning set forth in the “Privacy Requirements”
Exhibit.
Event Management Protocol has the meaning set forth in the “Information Security
Requirements” Exhibit.
Execution Date means the date of execution of a Service Agreement by the Parties
as set forth on the initial page thereof.
Executive Vendor Business Review Committee means the committee comprised of
personnel of both Provider and Customer described in the “Account Governance”
Exhibit.
Exhibit means an attachment to the Master Agreement as such attachment may be
amended from time to time.
Exploit means the right to use, access, load, execute, store, transmit, display,
maintain, enhance, modify, make and have made, and copy.
Extension Period has the meaning set forth in Section 3.3 of the Master
Agreement.
Facility means individually or collectively, as applicable, a Customer Facility
or a Provider Facility.
Facility Relocation has the meaning set forth in Section 5.1(f) of the Master
Agreement.
Failure has the meaning set forth in the “Acceptance Test Procedures” Exhibit.
FCPA has the meaning set forth in Section 10.2(q) of the Master Agreement.
Federal Crime Bill means the Violent Crime Control and Law Enforcement Act of
1994, as it may be amended from time to time.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



Felony has the meaning set forth in Section 13.2(d) of the Master Agreement.
Financial Audits has the meaning set forth in Section 14.1(c) of the Master
Agreement.
Flawed Findings has the meaning set forth in the “Market Currency Procedures”
Exhibit.
Focal Point has the meaning set forth in the “Information Security Requirements”
Exhibit.
Force Majeure Event means an event(s) meeting both of the following criteria:
A.
Caused by any of the following: (x) catastrophic weather conditions or other
extraordinary elements of nature or acts of God; (y) acts of war, acts of
terrorism, insurrection, riots, civil disorders or rebellion; or (z) quarantines
or embargoes; provided, however, that the Parties expressly acknowledge and
agree that Force Majeure Events do not include: (i) Provider’s inability to
obtain hardware, software or services, on its own behalf or on behalf of
Customer, or its inability to obtain or retain sufficient qualified personnel,
except to the extent such inability to obtain hardware, software or services or
retain qualified personnel results directly from the causes outlined in (x)
through (z) above, or (ii) any failure to perform caused solely as a result of a
Party’s lack of funds or financial ability or capacity to carry on business; and



B.
The non-performing Party is without fault in causing or failing to prevent the
occurrence of such event, and such occurrence could not have been circumvented
by reasonable precautions and could not have been prevented or circumvented
through the use of commercially reasonable alternative sources, workaround plans
or other means (including, with respect to Provider, by Provider meeting its
security and disaster recovery obligations described herein).



Notwithstanding the foregoing, a strike, lockout or similar labor dispute by
Provider Personnel shall be deemed to be within Provider’s reasonable control
and not a Force Majeure Event.


Governmental Authority means any nation or government, any federal, state,
province, territory, city, town, municipality, county, local or other political
subdivision thereof or thereto, any quasi-Governmental Authority, and any court,
tribunal, arbitral body, taxation authority, department, commission, board,
bureau, agency, instrumentality thereof or thereto or otherwise which exercises
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.
Grandfathered Actions has the meaning set forth in Section 15.3(j) of the Master
Agreement.
HIPAA means the Administrative Simplification Provisions of the Health Insurance
Portability and Accountability Act of 1996, Public Law 104-191.45, C.F.R. Part
160, 162, 164, and regulations promulgated thereunder, including the HIPAA
Rules, as amended from time to time, including pursuant to the HITECH Act.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



HIPAA Rules means the privacy, security and breach notification rules and
regulations promulgated under HIPAA, as the same may be amended from time to
time.
HITECH Act means the Health Information Technology for Economic and Clinical
Health Act (Division A, Title XIII and Division B, Title IV, of the American
Recovery and Reinvestment Act of 2009, Pub. L. 111-5), and the regulations
promulgated in support thereof, as the same subsequently may be amended from
time to time, including any interim final regulations promulgated pursuant to
the HITECH Act that amend the HIPAA Rules.
HP Commercially Available Software means Software proprietary to Provider
(including proprietary tools) which Provider makes readily available to the
public and is used to perform the Services in the substantially the same form as
the Software offered to the public.
HP Proprietary Tools means any Software development, performance testing,
service monitoring and management (including service automation and monitoring
and management of storage, backup and security) and asset management tools,
technologies or algorithms provided by or made available by Provider and used by
Provider in providing the Services which are used on behalf of Customer and
other customers of Provider. Performance Work Product is excluded from the
definition of HP Proprietary Tools.
HP Separation means any transaction or restructuring associated with the
proposed separation of Hewlett-Packard Company into two publicly traded
companies, as announced by Hewlett-Packard Company on October 6, 2014, but shall
not include any Change of Control of Provider to an unaffiliated third party or
parties.
Information Security Requirements has the meaning set forth in the “Information
Security Requirements” Exhibit.
Initial Termination Assistance Period has the meaning set forth in Section
18.5(c) of this Master Agreement.
Initial Transformation Plan has the meaning set forth in Section 11.2(a) of this
Master Agreement.
Innovation Committee means the committee comprised of personnel of both Provider
and Customer described in the “Account Governance” Exhibit.
Innovation Initiatives has the meaning set forth in the “Account Governance”
Exhibit.
Intellectual Property Right(s) means any and all intellectual property rights
existing from time to time under any Law including patent law, copyright law,
semiconductor chip protection law, moral rights law, trade secret law, trademark
law (together with all of the goodwill associated therewith), unfair competition
law, publicity rights law, or privacy rights law, and any and all other
proprietary rights, and any and all applications, renewals, extensions and
restorations of any of the foregoing, now or hereafter in force and effect
worldwide. For purposes of this definition, rights under patent law shall
include rights under any and all United States patent applications and patents
(including letters patent and inventor’s certificates) anywhere in the world,
including any provisionals,

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



substitutions, extensions, supplementary patent certificates, reissues,
renewals, divisions, continuations in part (or in whole), continued prosecution
applications, requests for continued examination, and other similar filings or
stages thereof provided for under the laws of the United States or another
country.
International Agreement has the meaning set forth in Section 2.2(a) of the
Master Agreement.
JAMS has the meaning set forth in the “Dispute Resolution Procedures” Exhibit.
Joint Technical Steering Committee means the committee comprised of personnel of
both Provider and Customer described in the “Account Governance” Exhibit.
Key Personnel means the Provider Client Executive and, for each Service
Agreement, such other Provider personnel critical to the management of the
Customer account or the provision of Services to Customer Group, as identified
in the “Key Personnel” Schedule to a Service Agreement.
Law means all applicable laws (including those arising under common law),
statutes, codes, rules, regulations, reporting or licensing requirements,
ordinances and other pronouncement having the effect of law of the United
States, any foreign country or any domestic or foreign state, county, city or
other political subdivision, including those promulgated, interpreted or
enforced by any governmental or regulatory authority, and any order of a court
or governmental agency of competent jurisdiction, in effect as of the Effective
Date and as they may be amended, changed or modified from time to time. For the
avoidance of doubt, Laws include Privacy Laws.
List of Approved Benchmarkers has the meaning set forth in the “Market Currency
Procedures” Exhibit.
Local Differences has the meaning set forth in Section 2.2(a) of the Master
Agreement.
Losses means all judgments, settlements, awards, damages, fines, losses,
charges, liabilities, penalties, interest claims (including taxes and all
related interest and penalties incurred with respect thereto), however described
or denominated, and all related reasonable costs, expenses and other charges
(including all reasonable attorneys’ fees and reasonable internal and external
costs of investigations, litigation, hearings, proceedings, document and data
productions and discovery, settlement, judgment, award, interest and penalties),
however described or denominated.
Malware means computer software, code or instructions that: (a) adversely affect
the operation, security, availability or integrity of a computing,
telecommunications or other digital operating or processing system or
environment, including other programs, data, databases, computer libraries and
computer and communications equipment, by altering, destroying, disrupting or
inhibiting such operation, security, availability or integrity; (b) without
functional purpose, self-replicate without manual intervention; (c) purport to
perform a useful function but which actually perform either a destructive,
harmful or unauthorized function, or perform no useful function and utilize
substantial computer, telecommunications or memory resources; or (d) without
authorization collect or transmit to third parties any information or data;
including such software, code or instructions commonly known as viruses,
Trojans, logic bombs, worms and spyware.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



Managed Agreements has the meaning set forth in the applicable Service
Agreement.
Master Agreement means the Master Services Agreement by and between the Parties
dated November 1, 2015, and the attached Exhibits.
Materials means, collectively, Software, literary works, other works of
authorship, documented specifications, designs, network diagrams, processes,
methodologies, know-how, programs, program listings, programming tools, scripts,
tools, documentation, reports, drawings, databases, spreadsheets,
machine-readable text and files, run books, financial models and other work
product.
Milestones has the meaning set forth in the “Acceptance Test Procedures”
Exhibit.
Mingo DC means the Tulsa Data Center Facility (Tulsa Computer Center and Secure
Computer Center) located at [ * * * ].
Model Clauses has the meaning set forth in the “Privacy Requirements” Exhibit.
New Service means an additional function, responsibility or task other than the
Services that requires resources for which there is no current Resource Unit or
charging methodology (i.e., such function, responsibility or task is not
included in the Charges or is not charged separately under another methodology
other than as a New Service).
No Bid has the meaning set forth in Section 4.2(a) of the Master Agreement.
NOS has the meaning set forth in the “Information Security Requirements”
Exhibit.
Notice means a prior written notice, request, response, demand, claim, or other
communication required or permitted under the Agreement and complying with
Section 23.7 of the Master Agreement. Notify has the correlative meaning.
Notification Related Costs has the meaning set forth in Section 17.2(g) of the
Master Agreement.
Objection Period has the meaning set forth in the “Market Currency Procedures”
Exhibit.
Offshore Plan has the meaning set forth in Section 5.1(c) of the Master
Agreement.
Open Source Software means software that: (a) requires a licensor to cause
source code to be distributed with the software or made available to any Third
Party when the software is distributed or otherwise provided in any fashion to a
Third Party; (b) restricts or impairs in any way Customer Group’s ability to
license the software pursuant to terms of Customer Group’s choosing; (c) impacts
in any fashion or limits Customer Group’s ability to enforce its patent or other
Intellectual Property Rights against any Third Party in any manner; or (d) might
result in Customer Group’s rights to such software being terminated or affected
in any manner if Customer Group asserts any of its Intellectual Property Rights
against any Third Party in connection with such software or otherwise. Without
limitation of the foregoing, Open Source Software shall include software subject
to any version of the General Public License or the Lesser General Public
License, or any license which has been certified as an “open source” license by
the Open Source Initiative.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



Operational Audits has the meaning set forth in Section 14.1(b) of the Master
Agreement.
Operational Change Control Procedures has the meaning set forth in Section
13.6(a) of the Master Agreement.
Operations Service Delivery Committee means the committee comprised of personnel
of both Provider and Customer described in the “Account Governance” Exhibit.
Original Agreement means that certain Amended and Restated Information
Technology Services Agreement entered into by the Parties and EDS Information
Services, LLC as of September 30, 2007.
P&T has the meaning set forth in the “Account Governance” Exhibit.
Panel has the meaning set forth in the “Dispute Resolution Procedures” Exhibit.
Party or Parties means Customer and Provider, as parties to the Master
Agreement.
Pass Through Charges has the meaning set forth in the “Charges” Schedule to each
Service Agreement.
PCI DSS means the Payment Card Industry Data Security Standard, version 3.0, as
the same may be succeeded, modified or amended from time to time.
PCI has the meaning set forth in the “Information Security Requirements”
Exhibit.
Performance Reports has the meaning set forth in Section 4.3(d) of the Master
Agreement.
Performance Work Product means any Work Product that is not a Deliverable, to
the extent that it relates to the performance of IT services generally (i.e.,
services similar to the Services) on behalf of customers, including the Customer
Group, and not specifically to performance of Services for Customer Group. For
the avoidance of doubt, “Performance Work Product” (A) does not include Customer
Materials or Customer Group’s Company Information, and (B) can be used by
Provider to provide services to its other customers.
Permitted Auditors has the meaning set forth in Section 14.2(f) of the Master
Agreement.
Permitted Client Executive Reassignment Exceptions has the meaning set forth in
Section 12.2(b) of the Master Agreement.
Person means an individual, corporation, limited liability company, partnership,
trust, association, joint venture, unincorporated organization or entity of any
kind or nature, or a Governmental Authority.
Personally Identifiable Information shall mean all data and information relating
to Customer Group’s customers (including their customers), employees or
personnel provided to Provider or Provider Agents by or on behalf of Customer
Group or otherwise collected or obtained by Provider or Provider

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



Agents in connection with the Services, that consists of information or data
naming or identifying a natural Person, including: (a) personally identifying
information that is explicitly defined as a regulated category of data under any
data privacy or data protection laws applicable to Customer Group; (b)
non-public information, such as a national identification number, passport
number, social security number, or driver's license number; (c) health or
medical information, such as insurance information, medical prognosis, diagnosis
information or genetic information; (d) financial information, such as a policy
number, credit card number or bank account number; (e) contact information, such
as address, email address, user account number or login or authorization
credentials of any type, or passwords (whether or not associated with a
particular account or means of access), and (f) sensitive personal data, such as
mother's maiden name, race, religion, marital status, gender or sexuality.
Without limiting the foregoing, Personally Identifiable Information includes
“nonpublic personal information,” “personally identifiable information,”
Protected Health Information, “cardholder data,” “sensitive authentication
data,” and other variations of those terms, as defined under any applicable Law
or industry standard and includes any information or persistent identifier that
may be used to track, locate or identify Customer Group or any of Customer
Group’s customers (including their customers), employees, representatives or
agents.
Physical Security means physical security at any Facility housing systems
maintained by Provider or Provider Agents in connection with the Services and in
the course of physical transportation of assets used by Provider in performing
the Services and physical media including Customer Group’s Company Information.
Physical Security includes the specific physical security control measures
required pursuant to the “Information Security Requirements” Exhibit.
Prior Agreement has the meaning set forth in Section 2.4 of the Master
Agreement.
Prior Project Plans has the meaning set forth in Section 2.4 of the Master
Agreement.
Privacy Laws means (i) all applicable international, federal, state, provincial
and local laws, rules, regulations, directives and governmental requirements
currently in effect and as they become effective relating in any way to the
privacy, confidentiality or security of Personally Identifiable Information,
including the Canadian Personal Information Protection and Electronic Documents
Act (PIPEDA); the Controlling the Assault of Non-Solicited Pornography and
Marketing Act (CAN-SPAM); the FTC Disposal of Consumer Report Information and
Records Rule, 16 C.F.R. § 682 (2005); the Federal “Privacy of Consumer Financial
Information” Regulation (12 CFR Part 30) issued pursuant to Section 504 of the
Gramm-Leach-Bliley Act of 1999 (15 U.S.C. §6801, et seq.); HIPAA and the HITECH
Act, and all other similar international, federal, state, provincial, and local
requirements, (ii) all applicable industry standards concerning privacy, data
protection, confidentiality or information security currently in effect and as
they become effective, including the Payment Card Industry Data Security
Standard, and any other similar standards, and (iii) applicable provisions of
all Customer Group privacy policies, statements or notices that are provided or
otherwise made available to Provider. For the avoidance of doubt, Privacy Laws
are applicable with respect to any receipt of, access to, storing or Processing
of Personally Identifiable Information, whether intentionally or
unintentionally.
Privacy Requirements has the meaning set forth in the “Privacy Requirements”
Exhibit.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



Procedures Manuals has the meaning set forth in Section 4.7 of the Master
Agreement.
Process, or Processing means any operation or set of operations which is
performed upon Customer Data, whether or not by automatic means, such as
viewing, hosting, generating, accessing, printing, backing up, collection,
recording, organization, storage, adaptation or alteration, retrieval,
consultation, use, disclosure by transmission, dissemination or otherwise making
available, alignment or combination, blocking, erasure, disposal or destruction.
[ * * * ]
Project means, unless otherwise defined in the applicable “Charges” Schedule,
any discrete unit of work with a time frame, resource budget, and Deliverables
that (1) is in support of, or related to, the Services and (2) is requested or
approved by Customer. Projects do not include: (i) work performed by Provider to
provide the Services prior to the initiation of a Project or (ii) work required
by Provider to meet the Service Levels.
Project Plan means the statement of work, set of activities and timeframes
needed to complete a Project.
Protected Health Information shall have the meaning set forth in 45 CFR Part
160.103, as amended or modified from time to time.
Provider means HP Enterprise Services, LLC.
Provider Agent means the agents, subcontractors and representatives of Provider,
at any tier, and includes Affiliates of Provider to which Provider subcontracts
any of the Services under the Agreement.
Provider Audits has the meaning set forth in Section 14.1(e)(i) of the Master
Agreement.
Provider Client Executive has the meaning set forth in Section 12.2(a) of the
Master Agreement.
Provider Consents means all licenses, consents, permits, approvals and
authorizations that are necessary to allow (A) Provider (and Customer as
applicable) to use the Provider Software and any Provider Equipment, (B)
Provider to (1) use any third-party services retained by Provider to provide the
Services during the Term, (2) grant the licenses contemplated by Section 15
(Technology; Intellectual Property Rights) and (3) assign to Customer the Work
Product as contemplated by Section 15 (Technology; Intellectual Property Rights)
and (C) Customer Group to use the Provider Licensed Software after the
expiration or termination of this Agreement, a Service Agreement or any Service.
Provider Direct Damages Cap has the meaning set forth in Section 19.1(b) of the
Master Agreement.
Provider Equipment means all equipment owned or leased by Provider that is
directly used to provide the Services.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



Provider Facility(ies) means, individually and collectively, the facilities
owned, leased or used by Provider or Provider Agents from which any Services are
provided or performed (other than Customer Facilities).
Provider Group has the meaning set forth in Section 10.2(q) of the Master
Agreement.
Provider Indemnitees has the meaning set forth in Section 20.2 of the Master
Agreement.
Provider Information System means the hardware, software, data network(s) and
systems provided or used (whether owned, under contract or licensed) by Provider
to perform and provide the Services (including, without limitation, the Provider
Equipment) that Provider uses to perform or provide the Services, not including
the Customer Systems.
Provider Licensed Software means Provider Software owned by Third Parties and
licensed to Provider.
Provider Materials has the meaning set forth in Section 15.3(b) of the Master
Agreement.
Provider Owned Software means Provider Software owned by Provider and used by
Provider to deliver the Services.
Provider Personnel means the employees of Provider and Provider Agents who
perform any Services under the Agreement or a Service Agreement. Provider
Personnel shall include those employees of Customer Group that are offered and
accept employment with Provider in connection with the execution of a Service
Agreement, if applicable.
Provider Records has the meaning set forth in Section 14.1(a) of the Master
Agreement.
Provider Software means the Software used by Provider or Provider Agents in
providing the Services that is: (i) owned by Provider before the Effective Date
or acquired by Provider after the Effective Date, (ii) developed by Provider
other than pursuant to this Agreement or any other agreement with Customer; or
(iii) developed by Third Parties and licensed to Provider. Provider Software
includes Software licensed by Provider pursuant to Provider Third Party
Agreements.
Provider Third Party Agreements has the meaning set forth on the “Third Party
Agreements” Schedule.
Qualified has the meaning set forth in the “Dispute Resolution Procedures”
Exhibit.
Regulatory Audits has the meaning set forth in Section 14.1(d)(i) of the Master
Agreement.
Remediation Plan has the meaning set forth in Section 14.2(c) of the Master
Agreement.
Renewal Proposal has the meaning set forth in the applicable Service Agreement.
Reports has the meaning set forth in Section 4.6 of the Master Agreement.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



Required Consents means the Customer Consents and the Provider Consents,
collectively.
Residuals has the meaning set forth in Section 16.3 of the Master Agreement.
Resource Unit has the meaning set forth in the “Charges” Schedule.
Responsibilities has the meaning set forth in Section 4.8 of the Master
Agreement.
Restated Project Plans has the meaning set forth in Section 2.4 of the Master
Agreement.
Reviewer has the meaning set forth in the “Market Currency Procedures” Exhibit.
Revised Change Proposal has the meaning set forth in the “Change Control
Procedures” Exhibit.
RFP means a request for proposal or any other competitive solicitation of bids
for the provision of services to the relevant Person.
Safe Harbor or Safe Harbor Framework has the meaning set forth in the “Privacy
Requirements” Exhibit.
Safe Harbor Certification has the meaning set forth in the “Privacy
Requirements” Exhibit.
Safe Harbor Principles has the meaning set forth in the “Privacy Requirements”
Exhibit.
Schedule means an attachment to a Service Agreement, as such attachment may be
amended from time to time.
Second Cap Damages has the meaning set forth in Section 19.1(c) of the Master
Agreement.
Second Cap has the meaning set forth in Section 19.1(c) of the Master Agreement.
Security Breach means: (A) any circumstance pursuant to which applicable Law or
any Customer Group privacy or security policy or statement provided to Provider
requires notification of such breach to be given to affected parties or other
activity in response to such circumstance; or (B) any actual, attempted,
suspected, threatened, or reasonably foreseeable circumstance that compromises,
or could reasonably be expected to compromise, either Physical Security or
Systems Security in a fashion that either does or could reasonably be expected
to permit unauthorized Processing, use, disclosure or acquisition of or access
to any Customer Data, Customer Software, Work Product or any Company Information
obtained, generated, developed, maintained, processed or transmitted by Provider
or Provider Agents in connection with the Services.
Security Committee means the committee comprised of personnel of both Provider
and Customer described in the “Account Governance” Exhibit.
Security Requirements has the meaning set forth in Section 17.2(a) of the Master
Agreement.
Select Mainframe Services has the meaning set forth in the “Market Currency
Procedures” Exhibit.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



Service Agreement Execution Date has the meaning set forth in the applicable
Service Agreement.
Service Agreement has the meaning set forth in Section 2.1(b) of the Master
Agreement.
Service Agreement Term has the meaning set forth in Section 3.2 of the Master
Agreement.
Service Infrastructure has the meaning set forth in the “Information Security
Requirements” Exhibit.
Service Level Agreement(s) means the schedule to each Service Agreement
specifying the service level methodology and the Service Levels applicable to
the Services described in each such Service Agreement, remedies for Provider’s
failure to comply with such Service Levels, including applicable Service Level
Credits, procedures for modifying and improving Service Levels and related
provisions.
Service Level Credits has the meaning set forth in the “Service Level Agreement”
Schedule to each Service Agreement.
Service Level Termination Event has the meaning set forth in the “Service Level
Agreement” Schedule to each Service Agreement.
Service Levels has the meaning set forth in the “Service Level Agreement”
Schedule to each Service Agreement. Each “Service Level Agreement” Schedule
shall be promptly updated and modified from time to time by the Parties to
reflect changes to the Service Levels related to the associated Service
Agreement.
Service Location means the locations of Customer Group to which Provider
provides the Services, as may be amended by Customer from time to time during
the Service Agreement Term.
Service Relocation has the meaning set forth in Section 5.1(g) of the Master
Agreement.
Service Request or service request (lowercase) means requests for Services
submitted in writing by Customer to Provider.
Service Tower means has the meaning set forth in the applicable Service
Agreement.
Services means the ongoing administration, management, operation, support,
provision and performance of services as those services are described and
defined in the Agreement, including each Service Agreement and the Schedules
thereto and as those services may evolve and be supplemented and enhanced during
the Term in accordance with the Agreement.
Shared Systems has the meaning set forth in the “Technology Governance”
Schedule.
Software or software means any computer programming code consisting of
instructions or statements in a form readable by individuals (source code) or
machines (object code), and related documentation and supporting materials
therefore, in any form or medium, including electronic media.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



SOX Compliance Period means during the Term and continuing thereafter until the
later of the (i) completion of the audit of Customer’s financial statements; and
(ii) completion and filing with the SEC of Customer’s annual report on a Form
10-K (or any successor form), for the members of Customer Group required to file
such Form, in each case for the fiscal year during which this Agreement expires
or terminates.
SOX means the Sarbanes-Oxley Act of 2002, as amended, and the rules and
regulations promulgated thereunder, including Section 404 of SOX and the rules
and regulations promulgated thereunder.
Specified Customer Group Competitor means [ * * * ], or any corporate successor
or combination of any the foregoing, as such list is updated by Customer from
time to time.
Specified Provider Competitor means as of the Effective Date, the following
entities: [ * * * ] and their respective affiliates, or any corporate successor
or combination of any of the foregoing.  Provider may propose additions to the
list of Specified Provider Competitors during the Term, subject to Customer’s
approval, which shall not be unreasonably withheld.
Stranded Asset Amount has the meaning set forth in the “Market Currency
Procedures” Exhibit.
Successor Provider means an entity that provides services to Customer Group
similar to the Services following the termination or expiration of the
Agreement, a Service Agreement, or any Service for any reason, however described
(including as described in Section 13.1(a) or Section 18 of this Master
Agreement).
SVP has the meaning set forth in the “Account Governance” Exhibit.
Systems Security means security control measures of computer, electronic or
telecommunications systems of any variety (including data bases, hardware,
software, storage, switching and interconnection devices and mechanisms), and
networks of which such systems are a part or communicate with, used directly or
indirectly by Provider or Provider Agents in connection with the Services.
Systems Security includes the specific systems security control measures
required pursuant to the “Information Security Requirements” Exhibit.
Tax or Taxes means foreign, federal, state and local sales, use, gross receipts,
excise, telecommunications, value added, goods and services, provincial sales,
other similar types of transfer taxes, duties, fees or charges (including any
related penalties, additions to tax, and interest), however designated or
imposed, which are in the nature of a transaction tax, duty, fee or charge, but
not including any taxes, duties, fees or charges imposed on or measured by net
or gross income (other than any such taxes which are in the nature of
transaction taxes of the type listed above), capital stock or net worth or in
the nature of an income, capital, franchise, or net worth tax. “Taxes”
specifically excludes Withholding Taxes.
Term has the meaning set forth in Section 3.1 of the Master Agreement, and
includes any Termination Assistance Period.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



Termination Assistance Period Extension has the meaning set forth in Section
18.5(c) of this Master Agreement.
Termination Assistance Period has the meaning set forth in Section 18.5(c) of
this Master Agreement.
Termination Assistance Services means the functions, responsibilities,
activities, tasks and projects Provider is requested by Customer to perform in
anticipation of and in connection with the termination or expiration of the
Agreement, a Service Agreement, or any Service for any reason, however described
(including as described in Section 13.1(a) or Section 18 of this Master
Agreement), in order to achieve an orderly transfer without interruption of
Services from Provider to Customer or to Customer’s designee in accordance with
Section 18.5 of the Master Agreement and the “Termination Assistance Services”
Schedule to each Service Agreement. The Termination Assistance Services
constitute Services.
Third Party Agreements means those agreements for which Provider has undertaken
financial, management, operational, use, access or administrative responsibility
or benefit in connection with the provision of the Services, and pursuant to
which Customer Group has contracted with a Third Party Provider to obtain any
Third Party products, software or services that will be used, accessed or
managed in connection with the Services. Third Party Agreements are listed on
the “Third Party Agreements” Schedule to each Service Agreement for such Service
Agreement, which schedule shall be promptly updated and modified from time to
time by the Parties to reflect the then-current Third Party Agreements.
Third Party means a business or entity other than Customer Group or the Provider
or its Affiliates.
Third Party Provider means a business or entity other than Customer Group or
Provider or its Affiliates that provides products, software or services under a
Third Party Agreement.
Third Party Software means Software licensed from or provided by a Third Party.
Tower Service Delivery Committee for each Service Tower means the committee
comprised of personnel of both Provider and Customer described in the “Account
Governance” Exhibit.
Trade Secrets means with respect to a Party or designated group including such
Party, information related to the services and business of the disclosing Party,
of such group or of a Third Party which: (a) derives economic value, actual or
potential, from not being generally known to or readily ascertainable by other
persons who can obtain economic value from its disclosure or use; and (b) is the
subject of efforts by the disclosing Party or such group that are reasonable
under the circumstances to maintain its secrecy, including: (i) marking any
information clearly and conspicuously with a legend identifying its confidential
or proprietary nature; (ii) identifying any oral presentation or communication
as confidential immediately before, during or after such oral presentation or
communication; or (iii) otherwise, treating such information as confidential or
secret. Assuming the criteria in Sections (a) and (b) above are met, Trade
Secrets include, but are not limited to, technical and nontechnical data,
formulas, patterns, compilations, computer programs and software, devices,
drawings, processes, methods, techniques, designs, programs, financial plans,
product plans, and lists of actual or potential customers and suppliers.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



Transformation means the implementation of changes in the manner in which
Services are performed or delivered, as described in the “Transformation”
Schedule and applicable Transformation Plans.
Transformation Plan means the Initial Transformation Plan, together with any
subsequent detailed plans prepared pursuant to the “Transformation” Schedule.
Transformation Services means the tasks described in the “Transformation”
Schedule.
Transition and Transformation Committee means the committee comprised of
personnel of both Provider and Customer described in the “Account Governance”
Exhibit.
Transition means the transition or implementation of resources and operational
responsibilities for performance of the Services to Provider.
Transition Plan has the meaning set forth in Section 11.1(a) of the Master
Agreement.
Transition Services means the tasks described in the “Transition” Schedule.
Tulsa Data Centers means the CDC and the Mingo DC.
Vendor Service Steering Committee means the committee comprised of personnel of
both Provider and Customer described in the “Account Governance” Exhibit.
Warranty Period has the meaning set forth in Section 10.2(u) of the Master
Agreement.
Winddown Expense means the amount, if any, that constitutes the following (in
each case, except to the extent limited by, or further specified in, the
“Charges” Schedule to each Service Agreement), to the extent actually incurred
by Provider as a result of the relevant termination: [ * * * ].
Withholding Taxes means foreign, federal, and state and local taxes, fees, or
charges which are imposed on or by reference to gross or net income or gross or
net receipts and are required under applicable law to be withheld by the
Customer from payments made to Provider under this Agreement (including any
related penalties and interest thereon).
Work Order means a document that sets forth the terms and conditions of a
Project in accordance with the applicable “Charges” Schedule.
Work Product means all results of the Services created or developed by Provider,
by itself or jointly with Customer Group or others (including the Deliverables
and Performance Work Product). For the avoidance of doubt, “Work Product” does
not include any changes, improvements, additions or upgrades made by Provider to
any element of Provider Information Systems used internally by Provider to
provide the Services (so long as such changes, improvements, additions or
upgrades do not contain any Customer Materials or Customer Group’s Company
Information).



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



EXHIBIT 2


FORM OF SERVICE AGREEMENT


This is Exhibit 2, FORM OF SERVICE AGREEMENT, to that certain Master Services
Agreement , dated as of November 1, 2015 (the “Master Agreement”), between Sabre
GLBL Inc. (“Customer”) and HP Enterprise Services, LLC (“Provider”).
Service Agreement # X FOR _______ SERVICES


1.
INTRODUCTION

This Service Agreement No. _ (this “Service Agreement”) is effective as of
____________ (the “Execution Date”), and is made by Sabre GLBL Inc. (“Customer”)
and HP Enterprise Services, LLC (“Provider”). This Service Agreement and its
Schedules (and the Schedules’ Attachments and Appendices) are incorporated into
that certain Master Services Agreement dated November 1, 2015 between Customer
and Provider (“Master Agreement”).
Any terms and conditions that deviate from or are in conflict with the Master
Agreement are set forth in Schedule N (Deviations from the Master Agreement). In
the event of a conflict between the provisions of this Service Agreement and the
Master Agreement, the provisions of Section 2.3 of the Master Agreement shall
control such conflict.
2.
DEFINITIONS

Unless otherwise defined herein, capitalized terms herein will have the meaning
set forth in the Master Agreement (including the Exhibits thereto) or in
Schedule A (Definitions) to this Service Agreement.
3.
SERVICES GENERALLY

3.1
Services

Provider will provide the Services to Customer Group in accordance with the
Master Agreement (including the Exhibits thereto) and this Service Agreement
(including the Schedules (and the Schedules’ Attachments and Appendices)
hereto). The Services and the Responsibilities of the Parties with respect to
the Services are described in Schedule B (Service Descriptions). The scope and
composition of the Services, and Provider’s performance of the Services, are
further described in and subject to the terms of the Master Agreement, this
Service Agreement, and the Schedules (and the Schedules’ Attachments and
Appendices) identified in the table (the “Table of Schedules”) at the end of
this Exhibit. Provider shall develop a Procedures Manual that documents the
operational policies and procedures applicable to the Services in accordance
with Schedule P (Procedures Manual Requirements) and Section 4.7 of the Master
Agreement.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



3.2
Service Levels

Schedule D (Service Level Agreement) to this Service Agreement sets forth the
Service Levels that are applicable to the Services, as well as Service Level
Credits to be provided to Customer from Provider in the event of certain Service
Level failures.
3.3
Charges

Schedule C (Charges) to this Service Agreement defines and sets forth the
applicable Charges, [ * * * ].
3.4
Facilities

The Services will be performed at the Provider Facilities listed in Schedule T
(Provider Facilities).
3.5
Software; Third Party Agreements; Assets

The Software that is required for Provider’s performance of the Services is
described in Schedule G (Customer Software) and Schedule H (Provider Software).
Provider’s responsibility for managing any Customer Software or other Third
Party Agreements is described in Schedule J (Third Party Agreements). Schedule I
(Asset Allocation Matrix) defines the Parties’ respective responsibilities for
the operation and management of the Software, Equipment and other Assets
supported by, or necessary to provide, the Services.
3.6
Reports

Provider will provide the Reports listed in Schedule K (Reports).
3.7
Deliverables

All Deliverables to be provided as part of the Services under this Service
Agreement shall comply with the requirements in Section 15.5 of the Master
Agreement.
4.
TERM/SURVIVAL/RENEWAL/TERMINATION

4.1
Term and Commencement Date

The term of this Service Agreement (“Service Agreement Term”) shall begin on the
Execution Date and shall continue until __________________ (the “Service
Agreement Expiration Date”).
4.2
Survival

Upon the expiration or earlier termination of this Service Agreement, the
following Sections of this Service Agreement shall survive any such expiration
or termination in accordance with their terms: _______________________________.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



4.3
Renewal

At least 12 months prior to the Service Agreement Expiration Date of this
Service Agreement or any agreed upon extension thereof, Provider will deliver to
Customer a proposal for the extension of the Service Agreement Term (the
“Renewal Proposal”). The Renewal Proposal will provide Customer with sufficient
detail to allow Customer to make an informed decision as to whether to extend
the Service Agreement Term. Customer will provide Provider, at least six months
prior to the Service Agreement Expiration Date, Notice as to whether Customer
desires to extend the Service Agreement Term. If Customer indicates in such
Notice that it does not desire to extend the Service Agreement Term, the Service
Agreement will expire on the Service Agreement Expiration Date. If Customer
indicates in such Notice that it desires to extend the Service Agreement Term,
the Parties will negotiate in good faith the terms and conditions applicable to,
and the duration of, such extension. If the Parties are not able to agree upon
the applicable terms and conditions with respect to such extension by 60 days
prior to the Service Agreement Expiration Date, then Customer may extend the
Service Agreement Term in accordance with the provisions of Section 3.3 of the
Master Agreement.
4.4
Termination

This Service may be terminated by the Parties in accordance with Section 18 of
the Master Agreement and as otherwise provided in this Service Agreement. In the
event of any termination or expiration of this Service Agreement, Provider will
provide the Termination Assistance Services described in Section 18 of the
Master Agreement and in Schedule O (Termination Assistance Services).
5.
TRANSITION/TRANSFORMATION/GOVERNANCE

5.1
Transition

Schedule F (Transition and Transformation) includes the Transition Services, the
Critical Transition Milestones and the initial Transition Plan. Schedule S
(Projects) describes any in-flight Projects and the process for migrating such
Projects to Provider.
5.2
Transformation

The transformational activities to be performed by Provider as part of the
Services are described in Schedule F (Transition and Transformation).
5.3
Governance

The performance of the Services will be governed in accordance with Exhibit 3
(Account Governance) and Schedule R (Technology Governance).

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



6.
RELATIONSHIP PROTOCOLS

6.1
Key Personnel

The Provider employees serving as Key Personnel are set forth in Schedule E (Key
Personnel).
6.2
Approved Provider Agents

Those Provider Agents approved by Customer (if any) are listed on Schedule L
(Approved Provider Agents). Schedule L includes the Services provided by the
Provider Agent, as well as any restrictions or limitations on Provider’s ability
to transfer or assign the Provider Agent agreement to Customer, including any
fees associated therewith.
7
INFORMATION SECURITY AND SERVICES CONTINUITY

7.1
Disaster Recovery (DR); Business Continuity (BC)

The DR/BC plan and related requirements are set forth in Schedule M (Disaster
Recovery and Business Continuity Requirements).
7.2
Information Security

Provider will comply with the Security Requirements in Schedule W (Customer
Security Requirements) that sets forth the additional Security Requirements
applicable to this Service Agreement.



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



Table of Schedules
[NOTE: IF ANY SCHEDULES ARE NOT APPLICABLE TO THIS SERVICE AGREEMENT, THEY
SHOULD BE MARKED “INTENTIONALLY OMITTED” IN THIS TABLE]
Schedule
Schedule Title
Intentionally Omitted as N/A
A
Definitions
 
B
Service Descriptions
 
C
Charges
 
D
Service Level Agreement
 
E
Key Personnel
 
F
Transition and Transformation
 
G
Customer Software
 
H
Provider Software
 
I
Asset Allocation Matrix
 
J
Third Party Agreements
 
K
Reports
 
L
Approved Provider Agents
 
M
Disaster Recovery and Business Continuity Requirements
 
N
Deviations from the Master Agreement
 
O
Termination Assistance Services
 
P
Procedures Manual Requirements
 
Q
International Agreements
 
R
Technology Governance
 
S
Projects
 
T
Provider Facilities
 
U
[RESERVED]
 
V
Standards
 
W
Customer Service Requirements
 












CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



THE PARTIES ACKNOWLEDGE THAT THEY HAVE READ THIS SERVICE AGREEMENT, UNDERSTAND
IT, AND AGREE TO BE BOUND BY ITS TERMS AND CONDITIONS. FURTHER, THE PARTIES
AGREE THAT THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN THE
PARTIES RELATING TO THIS SUBJECT SHALL CONSIST OF 1) THIS SERVICE AGREEMENT, 2)
ITS SCHEDULES, AND 3) THE MASTER AGREEMENT (INCLUDING THE EXHIBITS THERETO),
INCLUDING THOSE AMENDMENTS MADE EFFECTIVE BY THE PARTIES IN THE FUTURE. THIS
STATEMENT OF THE AGREEMENT BETWEEN THE PARTIES SUPERSEDES ALL PROPOSALS OR OTHER
PRIOR AGREEMENTS, ORAL OR WRITTEN, AND ALL OTHER COMMUNICATIONS BETWEEN THE
PARTIES RELATING TO THE SUBJECT DESCRIBED HEREIN.




Accepted by:
 
Accepted by
 
 
 
Customer
 
Provider
 
 
 
By: __________________________________
 
By: __________________________________
Authorized Signature
 
Authorized Signature
 
 
 
 
 
 
Name (Type or Print) Date
 
Name (Type or Print) Date








CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



EXHIBIT 3
ACCOUNT GOVERNANCE
This is EXHIBIT 3, ACCOUNT GOVERNANCE, to that certain Master Services
Agreement, dated as of November 1, 2015 (the “Master Agreement”), between Sabre
GLBL Inc. (“Customer”) and HP Enterprise Services, LLC (“Provider”).
1.INTRODUCTION
In accordance with Article 12 of the Master Agreement, Customer and Provider
will institute and utilize the following governance framework to manage and
effect account governance and technology governance for effective and efficient
collaboration between Customer and Provider (“Account Governance”).
2.    DEFINITIONS
Capitalized terms used in this Exhibit but not defined herein shall have the
meaning ascribed to such terms in the Master Agreement and its Exhibits,
including the “Definitions” Exhibit to the Master Agreement. Unless otherwise
specified, references to “Section” refer to the applicable Section of this
Exhibit.


As set forth in Section 2.3 of the Master Agreement, in the event of a conflict
between the terms of this Exhibit and the terms of the Master Agreement, the
terms of the Master Agreement shall prevail over the terms of this Exhibit.
3.    GOVERNANCE PRINCIPLES
3.1.    Governance Principles
(a)    Account Governance set forth in this Exhibit is designed to oversee the
delivery of Services by Provider to Customer in accordance with the Master
Agreement.
(b)    Both Customer and Provider shall ensure that all Provider and Customer
representatives participating in Account Governance are empowered and authorized
to execute the roles they assume.
(c)    The effectiveness of Account Governance will be evaluated by the Parties
from time to time (at least annually), and modified as necessary to meet
Customer’s business requirements.
(d)    Provider shall record and distribute minutes of all meetings held under
Account Governance, no later than two Business Days after each meeting, for
Customer’s approval.
(e)    Provider shall be responsible for supporting the development and
implementation of Account Governance by (i) using industry leading practices and
(ii) leveraging its expertise, templates, tools and personnel resources.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



3.2.    Relationship
(a)    Conduct of the Parties.
It is intended that the conduct of the Parties in the implementation of Account
Governance shall:
(i)
Reflect commitment at executive levels in both Parties to foster an enduring,
mutually beneficial commercial relationship that enables and empowers effective
decision making;

(ii)
Support a relationship between Customer and Provider that is characterized by
trust and openness;

(iii)
Support and engender effective Service Levels and continuous improvement;

(iv)
Create a close working relationship at the relevant management levels that
stimulates cooperation, collaboration, information sharing and trust;

(v)
Support a joint continuous improvement culture within both Parties in relation
to the Services.

(b)    Participation.
The Parties shall participate in good faith in Account Governance in order to
aid in meeting Customer’s goals for the relationship as follows:
(i)
Flexibility. The Parties understand that the Services may need to be modified to
meet Customer’s changing business environment and operating requirements.

(ii)
Transparency. Governance activities described in this Exhibit are intended to
provide a transparent framework and process so that Customer and Provider can
effectively execute.

(iii)
Traceability. Financials will be clear and allow Customer to identify the
baseline and reasons for any deviations over time.

(iv)
Effective Management. Governance activities described in this Exhibit will
strengthen Customer’s and Provider’s ability to track and control Services
delivered.


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



(c)    Executive Engagement.
Provider will make available several opportunities for Customer to participate
in organizations and events that allows Customer to provide input to Provider’s
business direction and receive information from Provider on matters that affect
Customer from a technology and services perspective.
(i)
HP Enterprise Services Client Advisory Board (“CAB”). The HP Enterprise Services
CAB is a select group of global Chief Information Officers (“CIOs”), crossing
industries and regions, whose thoughts and perspectives on the information
technology services market are helping strengthen and shape the future of the
industry. The mission of this exclusive executive forum and ongoing program is
to advise Provider on strategies and plans for its Enterprise Services business.
It provides Provider an opportunity to listen to and better understand client
needs and expectations, and strengthens collaboration. Provider will invite the
Customer Head of Product and Technology to participate in the CAB. Customer’s
Head of Product and Technology, or equivalent position, will agree to
participate for a two-year timeframe and attend at least one in-person meeting
each year.

(ii)
CIO Summit. HP CIO Summit is an exclusive, invitation-only gathering of CIOs.
This event is designed to bring together leading CIOs in the industry to share
best practices, plans and ideas. Each year, Provider will extend an invitation
to Customer’s Head of Product and Technology, or equivalent position, to attend
the HP CIO Summit, and Customer’s Head of Product and Technology will use
reasonable efforts to attend the Summit.

(iii)
HP Discover. HP Discover presents the absolute latest technologies, solutions,
case studies, trends and strategies that will inform key investment decisions
Provider is making now and in the future. Each year, Provider will extend an
offer to Customer’s Head of Product and Technology and other appropriate
Customer leaders to attend HP Discover.

4.    GOVERNANCE COMMITTEES
4.1.    Executive Vendor Business Review Committee
(a)    Formation
An Executive Vendor Business Review Committee shall be formed and shall have
convened for the first time no later than Ninety (90) days following the
Effective Date.
(b)    Chair

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



The Executive Vendor Business Review Committee shall be chaired by the Customer
Head of Product and Technology (“P&T”); provided that the Customer Chief
Procurement Officer (“CPO”) shall chair the Executive Vendor Business Review
Committee in the event of the Customer Head of P&T’s absence.
(c)    Members
The Executive Vendor Business Review Committee shall be comprised of the
following members:
(i)
Customer Head of P&T;

(ii)
Customer Senior Vice President (“SVP”) of Executive Technology Operation
(“ETO”);

(iii)
Customer CPO;

(iv)
Customer Technical Alliance Manager

(v)
Additional Customer representatives as necessary;

(vi)
Provider Executive Sponsor;

(vii)
Provider Operations Executive;

(viii)
Provider Industry Executive;

(ix)
Provider Contract and Commercial Executive;

(x)
Provider Client Executive; and

(xi)
Additional Provider representatives as necessary.

(d)    Key Objectives
The purpose of the Executive Vendor Business Review Committee is to ensure
senior management sponsorship both from Customer and Provider and to jointly
work towards strategic development of the relationship. This forum will be used
to identify problems and explore future relationship development opportunities.
Objectives include:
(i)
provide overview of Provider performance to executive leadership;

(ii)
discuss overall relationship, development agenda and strategic improvement
initiatives;

(iii)
monitor current Service Levels and costs;


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



(iv)
review of industry and technology trends and how Customer and Provider can
respond to these trends; and

(v)
review of Customer business priorities and plans.

(e)    Materials
Customer shall prepare and distribute the agenda for the Executive Vendor
Business Review Committee at least two (2) business days prior to each meeting
and will cooperate with Provider in making updates if necessary. The Parties
shall prepare and distribute any materials necessary for the Executive Vendor
Business Review Committee to discharge its responsibilities. Responsibility for
producing the materials will be determined by the Parties based on availability
of and access to the information required to produce the materials. This
includes, but is not limited to:
(i)
an executive scorecard incorporating the following measures:

(1)
quality of Services (e.g., Service Level performance);

(2)
Customer satisfaction;

(3)
high level status and execution of the Transition and Transformation;

(4)
status of other material projects;

(5)
financial performance and trend data;

(6)
relationship indicators; and

(7)
other pertinent scorecard information as needed.

(ii)
issues open for resolution;

(iii)
data on industry trends; and

(iv)
development agenda and strategic improvement initiatives.

(f)    Meeting Frequency
The Executive Vendor Business Review Committee shall meet quarterly and at other
times as agreed between the Parties.
4.2.    Vendor Service Steering Committee
(a)    Formation

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



A Vendor Service Steering Committee shall be formed and shall have convened for
the first time no later than Ninety (90) days following the Effective Date.
(b)    Chair
The Vendor Service Steering Committee shall be chaired by the Customer Technical
Alliance Manager.
(c)    Members
The Vendor Service Steering Committee shall be comprised of the following
members:
(i)
Customer SVP of ETO;

(ii)
Customer Technical Alliance Manager;

(iii)
Customer Service Management Operations Manager;

(iv)
Additional Customer representatives as necessary;

(v)
Provider Technology Operation Executive;

(vi)
Provider Client Executive;

(vii)
Provider Client Service Delivery Executive; and

(viii)
Additional Provider representatives as necessary.

(d)    Key Objectives
The purpose of this Vendor Service Steering Committee is to monitor the overall
progress and the performance of the Agreement and the relationship between
Customer and Provider and address any issues escalated by other committees.
Objectives include:
(i)
monitor overall Service performance and take actions for Service improvement;

(ii)
review performance on Service Levels;

(iii)
discuss additions and adjustments to Service Levels;

(iv)
review status of high priority security risks;

(v)
review improvement of Services due to technology innovation and review impacts
of technology evolution on the Services;

(vi)
review outputs from and provide inputs to the project management process; and


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



(vii)
address escalated issues.

(e)    Materials
Customer shall prepare and distribute the agenda for the Vendor Service Steering
Committee at least two (2) business days prior to each meeting and will
cooperate with Provider in making updates if necessary. The Parties shall
prepare and distribute any materials necessary for the Vendor Service Steering
Committee to discharge its responsibilities. Responsibility for producing the
materials will be determined by the Parties based on availability of and access
to the information required to produce the materials. This includes but is not
limited to scorecards incorporating:
(xii)
quality of Services (e.g., Service Level performance);

(xiii)
Customer satisfaction;

(xiv)
status of other projects;

(xv)
relationship indicators;

(xvi)
issues escalated by other committees;

(xvii)
IT security incident reports;

(xviii)
risk register including mitigation actions; and

(xix)
Disaster Recovery Services review.

(f)    Meeting Frequency
The Vendor Service Steering Committee shall meet monthly and at other times as
agreed between the Parties.
4.3.    Contract and Commercial Committee
(a)    Formation
A Contract and Commercial Committee shall be formed and shall have convened for
the first time no later than Ninety (90) days following the Effective Date.
(b)    Chair
The Contract and Commercial Committee shall be chaired by the Customer CPO.
(c)    Members
The Contract and Commercial Committee shall be comprised of the following
members:
(i)
Customer CPO;


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



(ii)
Customer Technical Alliance Manager;

(iii)
Customer VP of P&T Finance;

(iv)
Additional Customer representatives as necessary;

(v)
Provider Client Executive;

(vi)
Provider Client Contract and Commercial Executive;

(vii)
Provider Client Finance Manager; and

(viii)
Additional Provider representatives as necessary.

(d)    Key Objectives
The purpose of the Contract and Commercial Committee is to manage the contract
and commercial relationship. Objectives include:
(i)
discuss contract interpretation issues;

(ii)
review and approve monthly financial Reports;

(iii)
discuss and establish financial plans and forecasts;

(iv)
review Contract Change Requests in accordance with the Contract Change Control
Procedures;

(v)
address or escalate any contractual and financial issues, including invoice and
payment issues and Service Level Credits due; and

(vi)
review benchmarking and audit results and ensure that benchmarking and audit
remediation is addressed and implemented.

(e)    Materials
Customer shall prepare and distribute the agenda for the Contract and Commercial
Committee at least two (2) business days prior to each meeting and will
cooperate with Provider in making updates if necessary. The Parties shall
prepare and distribute any materials necessary for the Contract and Commercial
Committee to discharge its responsibilities. Responsibility for producing the
materials will be determined by the Parties based on availability of and access
to the information required to produce the materials. This includes but is not
limited to:
(i)
monthly financial Reports;

(ii)
proposed Contract Change Requests;


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



(iii)
monthly performance reports on Service Level attainment and Service Level Credit
calculations;

(iv)
financial plan and forecasts; and

(v)
benchmarking and audit results.

(f)    Meeting Frequency
The Contract and Commercial Committee shall meet monthly and at other times as
agreed between the Parties.
4.4.    Joint Technical Steering Committee
(a)    Formation
A Joint Technical Steering Committee shall be formed and shall have convened for
the first time no later than Ninety (90) days following the Effective Date.
(b)    Chair
The Joint Technical Steering Committee shall be chaired by the Customer
Enterprise Architecture Lead.
(c)    Members
The Joint Technical Steering Committee shall be comprised of the following
members:
(i)
Customer Enterprise Architecture Lead;

(ii)
Customer SVP of Architecture & Technology (“A&T”);

(iii)
Customer SVP of ETO;

(iv)
Customer Technical Alliance Manager;

(v)
Customer Tower Leads;

(vi)
Additional Customer representatives as necessary;

(vii)
Provider Technology Operation Executive;

(viii)
Provider Client Executive;

(ix)
Provider Client Architecture Executive;

(x)
Provider horizontal optimization team leaders;


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



(xi)
Provider Client Service Delivery Executive; and

(xii)
Additional Provider representatives as necessary.

(d)    Key Objectives
The purpose of the Joint Technical Steering Committee is to assist with the
development of Customer’s IT strategy and related policies. The Joint Technical
Steering Committee will not be involved in day-to-day operational issues, nor
shall it determine Customer’s IT strategy.
The objectives of the Joint Technical Steering Committee include:
(i)
align the Long Range IT Plan (as defined in Section 9.1 of Attachment B-5 (Cross
Functional Services Service Description)) with Customer’s IT strategy and
policies;

(ii)
review and approve Provider’s recommendations for inclusion in the Long Range IT
Plan;

(iii)
review Provider’s technical proposals for implementing the Long Range IT Plan;

(iv)
provide advice and guidance to the Vendor Service Steering Committee regarding
technical improvement issues affecting the technical infrastructure and Customer
business operations;

(v)
align technical policies, standards and architecture with the Customer’s
internal technology steering discussions and internal IT standards;

(vi)
address escalated technology architecture issues;

(vii)
monitor compliance against technology standards; and

(viii)
define priorities for architecture standardization initiatives.


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



(e)    Materials
Customer shall prepare and distribute the agenda for the Joint Technical
Steering Committee at least two (2) business days prior to each meeting and will
cooperate with Provider in making updates if necessary. The Parties shall
prepare and distribute any materials necessary for the Joint Technical Steering
Committee to discharge its responsibilities. Responsibility for producing the
materials will be determined by the Parties based on availability of and access
to the information required to produce the materials.
(f)    Meeting Frequency
The Joint Technical Steering Committee shall meet monthly and at other times as
agreed between the Parties.
4.5.    Transition and Transformation Committee
(a)    Formation
A Transition and Transformation Committee shall be formed as of the Effective
Date and shall have convened for the first time no later than thirty (30) days
following the Effective Date.
(b)    Chair
The Transition and Transformation Committee shall be chaired by the Customer VP
of Transition and Transformation.
(c)    Members
The Transition and Transformation Committee shall be comprised of the following
members:
(i)
Customer VP of Transition and Transformation

(ii)
Technology Modernization Team;

(iii)
Customer Enterprise Architecture Lead;

(iv)
Customer SVP of Corporate IT;

(v)
Additional Customer representatives as necessary;

(vi)
Provider Client Transition & Transformation Executive;

(vii)
Additional Provider representatives as necessary.

(d)    Key Objectives

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



The purpose of the Transition and Transformation Committee is to monitor the
execution of the Transition and Transformation in accordance with the applicable
Service Agreement. Objectives include:
(i)
monitor and review Transition and Transformation status;

(ii)
monitor and support the execution of critical deliverables from both Parties;

(iii)
identify and address Transition and Transformation issues in accordance with the
Agreement; and

(iv)
identify, track and address Transition and Transformation risks.

(e)    Materials
Customer shall prepare and distribute the agenda for the Transition and
Transformation Committee at least two (2) business days prior to each meeting
and will cooperate with Provider in making updates if necessary. The Parties
shall prepare and distribute any materials necessary for the Transition and
Transformation Committee to discharge its responsibilities. Responsibility for
producing the materials will be determined by the Parties based on availability
of and access to the information required to produce the materials.
(f)    Meeting Frequency
The Transition and Transformation Committee will meet monthly until the
Transition and Transformation have been successfully completed, and at other
times as agreed between the Parties.
4.6.    Operations Service Delivery Committee
(a)    Formation
An Operations Service Delivery Committee shall be formed and shall have convened
for the first time no later than Ninety (90) days following the Effective Date.
(b)    Chair
The Operations Service Delivery Committee shall be chaired by the Customer
Service Management Operations Manager.
(c)    Members
The Operations Service Delivery Committee shall be comprised of the following
members:
(i)
Customer Service Management Operations Manager;

(ii)
Customer Technical Alliance Manager;


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



(iii)
Customer Service Planning and Assurance Manager;

(iv)
Additional Customer representatives as necessary;

(v)
Provider Client Executive;

(vi)
Provider Client Service Delivery Executive;

(vii)
Provider horizontal optimization team leaders

(viii)
Additional Provider representatives as necessary.

(d)    Key Objectives
The purpose of the Operations Service Delivery Committee is to monitor Service
performance. Objectives include:
(i)
monitor and manage operations required for Service delivery;

(ii)
monitor and review the ongoing status of third party performance as appropriate;

(iii)
review the following:

(1)
Service Levels;

(2)
continuous improvement and quality assurance procedures and measurements;

(3)
review incident, downtime and root cause trends for the month and over time;

(4)
project portfolio and project delivery status, and project issues and
opportunities; and

(iv)
other such responsibilities as directed by the Vendor Service Steering
Committee.

(e)    Materials
Customer shall prepare and distribute the agenda for the Operations Service
Delivery Committee at least two (2) business days prior to each meeting and will
cooperate with Provider in making updates if necessary. The Parties shall
prepare and distribute any materials necessary for the Operations Service
Delivery Committee to discharge its responsibilities. Responsibility for
producing the materials will be determined by the Parties based on availability
of and access to the information required to produce the materials. This
includes but is not limited to:
(i)
Performance reports on Service Level attainment;


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



(ii)
Reports on continuous improvement and quality assurance procedures and
measurements;

(iii)
project portfolio and delivery status; and

(iv)
escalated issue register.

(f)    Meeting Frequency
The Operations Service Delivery Committee shall meet monthly and at other times
as agreed between the Parties
4.7.    Tower Service Delivery Committee (per Tower)
(a)    Formation
A Tower Service Delivery Committee for each technology tower shall be formed and
shall have convened for the first time no later than Ninety (90) days following
the Effective Date.
(b)    Chair
The Tower Service Delivery Committee shall be chaired by the Customer Tower Lead
for each tower.
(c)    Members
The Tower Service Delivery Committee shall be comprised of the following
members:
(i)
Customer Tower Leads;

(ii)
Customer Technical Alliance Manager;

(iii)
Customer Service Planning and Assurance Manager;

(iv)
Additional Customer representatives as necessary;

(v)
Provider Client Executive;

(vi)
Provider Client Service Delivery Executive;

(vii)
Provider Client Tower Service Delivery Managers;

(viii)
Provider horizontal optimization team leaders

(ix)
Additional Provider representatives as necessary.

(d)    Key Objectives

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



The purpose of the Tower Service Delivery Committee is to monitor Service
performance. Objectives include:
(i)
monitor and manage Service delivery for each tower;

(ii)
review Service Request backlog and discuss options for prioritization based on
business need

(iii)
review Tower’s technology currency and status;

(iv)
monitor and review the ongoing status of third party performance as appropriate;

(v)
discuss tower capacity forecasts and technical plan to meet demand increases;

(vi)
review the following:

(1)
Service Levels;

(2)
Service Request performance and backlog;

(3)
continuous improvement and quality assurance procedures and measurements;

(4)
project portfolio and project delivery status, and project issues and
opportunities;

(5)
review business and capacity demand forecasts;

(vii)
other such responsibilities as directed by the Vendor Service Steering
Committee.

(e)    Materials
Customer shall prepare and distribute the agenda for the Tower Service Delivery
Committee at least two (2) business days prior to each meeting and will
cooperate with Provider in making updates if necessary. The Parties shall
prepare and distribute any materials necessary for the Tower Service Delivery
Committee to discharge its responsibilities. Responsibility for producing the
materials will be determined by the Parties based on availability of and access
to the information required to produce the materials. This includes but is not
limited to:
(i)
Performance reports on Service Level attainment;

(ii)
Service Request backlog and performance report;

(iii)
Reports on continuous improvement and quality assurance procedures and
measurements;


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



(iv)
project portfolio and delivery status; and

(v)
escalated issue register.

(f)    Meeting Frequency
The Tower Service Delivery Committee shall meet monthly and at other times as
agreed between the Parties
4.8.    Security Committee
(a)    Formation
A Security Committee shall be formed and shall have convened for the first time
no later than Ninety (90) days following the Effective Date.
(b)    Chair
The Security Committee shall be chaired by the Customer VP of Security.
(c)    Members
The Security Committee shall be comprised of the following members:
(i)
Customer Chief Information Security Officer;

(1)
Customer Service Management Operations Manager;

(2)
Customer Disaster Recovery Manager;

(ii)
Additional Customer representatives as necessary;

(iii)
Provider Client Service Delivery Executive;

(iv)
Provider Client Security Manager; and

(v)
Additional Provider representatives as necessary.

(d)    Key Objectives
The purpose of the Security Committee is to monitor and review threats to the
availability, integrity and confidentiality of Customer and Customer Data.
Objectives include:
(i)
monitor and review threats to the availability, integrity and confidentiality of
Customer and its customers’ data at a global level;


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



(ii)
monitor and review the status of global security incidents and security problems
(i.e., incidents and problems with an information security dimension);

(iii)
discuss security developments; and

(iv)
actively review and, as appropriate, escalate security issues which impact
Customer end users and/or which involve a potential reputation damage to
Customer.

For the avoidance of doubt, regardless of whether the Security Committee
considers or addresses a particular security requirement or issue, Provider will
perform the Services pursuant to and in compliance with the terms of the
Agreement, including the Security Requirements. The Parties acknowledge that the
Security Committee does not have the authority to modify the Security
Requirements without submitting any Changes through the Change Control
Procedure.
(e)    Materials
Customer shall prepare and distribute the agenda for the Security Committee at
least two (2) business days prior to each meeting and will cooperate with
Provider in making updates if necessary. The Parties shall prepare and
distribute any materials necessary for the Security Committee to discharge its
responsibilities. Responsibility for producing the materials will be determined
by the Parties based on availability of and access to the information required
to produce the materials. This includes but is not limited to:
(i)
report on Customer impacting or Customer reputation impacting security issues or
incidents; and

(ii)
report on security developments;

(iii)
security issues and escalations.

(f)    Meeting Frequency
The Security Committee shall meet monthly and at other times as agreed between
the Parties
4.9.    Innovation Committee
(a)    Formation
An Innovation Committee shall be formed and shall have convened for the first
time no later than Ninety (90) days following the Effective Date.
(b)    Chair
The Innovation Committee shall be chaired by the Customer Enterprise
Architecture Lead.
(c)    Members

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



The Innovation Committee shall be comprised of the following members:
(i)
Customer SVP of ETO;

(ii)
Customer SVP of A&T;

(iii)
Customer Enterprise Architecture Lead;

(iv)
Customer Tower Leads as required;

(v)
Additional Customer representatives as necessary;

(vi)
Provider Operations Executive;

(vii)
Provider Client Service Delivery Executive;

(viii)
Provider Industry Executive

(ix)
Provider horizontal optimization team leaders

(x)
Provider Client Architecture Executive; and

(xi)
Additional Provider representatives as necessary.

(d)    Key Objectives
The purpose of the Innovation Committee is to identify and actively develop
innovation ideas originating from Customer or Provider, and to support the
implementation of initiatives resulting from such ideas (“Innovation
Initiatives”). Objectives include:
(i)
actively seek and investigate opportunities to enable Customer to attain a
leadership position in the industry through use of cutting edge technologies and
business processes;

(ii)
develop innovation ideas and support implementation and rollout where
appropriate;

(iii)
monitor and steer in-flight Innovation Initiatives; and

(iv)
review industry and technology trends and agree the appropriate response by
Customer and Provider.

(e)    Materials
Customer shall prepare and distribute the agenda for the Innovation Committee at
least two (2) business days prior to each meeting and will cooperate with
Provider in making updates if necessary. The Parties shall prepare and
distribute any materials necessary for the Innovation Committee to discharge its
responsibilities. Responsibility for producing the materials will be

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



determined by the Parties based on availability of and access to the information
required to produce the materials. This includes but is not limited to:
(i)
progress report on existing in-flight Innovation Initiatives;

(ii)
proposals as regards new technology and industry trends;

(iii)
opportunities for using common business processes / technology platforms; and

(iv)
Customer or Provider proposals for innovation.

(f)    Meeting Frequency
The Innovation Committee shall meet quarterly and at other times as agreed
between the Parties.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------







5.    GOVERNANCE COMMITTEE MEMBERSHIP
5.1.    Customer Members
[image0.gif]

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------







5.2    Provider Members
[image1.gif]



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------





6.    ROLES AND RESPONSIBILITIES
6.1.    Customer Roles and Responsibilities
(a)    Customer Technical Alliance Manager
In addition to the terms of Section 12.3 of the Master Agreement, the Customer
Technical Alliance Manager has the overall lead for vendor sourcing and reports
to the Customer SVP of ETO.
Primary responsibilities for the Technical Alliance Manager include:
(i)
maintaining an effective relationship with Provider executives at all levels;

(ii)
managing the overall relationship with Provider;

(iii)
providing leadership and guidance to the Customer governance organization;

(iv)
monitoring Provider and Customer compliance with obligations of the Agreement;

(v)
monitoring Provider and Customer contractual deliverable commitments;

(vi)
working with Provider Client Executive to progress the goals and objectives of
the Agreement;

(vii)
serving as an escalated point of contact for any Service delivery issues in
accordance with the Dispute Resolution Procedures; and

(viii)
liaising with and providing guidance to Customer’s corporate executive
leadership in regard to the strategic needs of Customer.

6.2.    Provider Roles and Responsibilities
(a)    Provider Client Executive
In addition to the terms of Section 12.2 of the Master Agreement, the Provider
Client Executive is responsible for:
(i)
managing the overall relationship between Provider and Customer;

(ii)
assuring the successful implementation of the Agreement to operational status;


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



(iii)
ensuring that Provider fulfills all of its obligations under the Agreement;

(iv)
working with the Customer governance team to establish, manage, and meet
commitments, requirements, and expectations;

(v)
working with Customer Technical Alliance Manager to align the delivery of
Services with the strategic needs of Customer;

(vi)
serving as an escalated point of contact for Service delivery issues in
accordance with the Dispute Resolution Procedures; and

(vii)
informing Customer about new corporate capabilities and developments within
Provider’s organization, and proposing ideas and solutions that will provide
ongoing benefit to Customer.

(b)    Provider Client Service Delivery Executive
The Provider Client Service Delivery Executive will have the accountability for
delivering the Services within the scope of the Agreement.
Primary responsibilities of the Provider Client Service Delivery Executive
include:
(i)
meeting all Service Levels and contractual commitments;

(ii)
ensuring that Provider’s global operating model delivers on commitments to
Customer;

(iii)
staffing the Service delivery organization with the appropriate level of trained
personnel;

(iv)
forecasting resource requirements and managing resourcing requirements for
Customer as a whole;

(v)
ensuring that the Provider Service delivery complies with Customer Policies,
standards and operational procedures;

(vi)
providing support to Customer in accordance with the Procedures Manual;

(vii)
providing all Reports in accordance with Section 4.6 of the Master Agreement;
and

(viii)
implementing and meeting the requirements described in the Master Agreement
regarding Disaster Recovery Services.


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



(c)    Provider Client Tower Service Delivery Managers
The Provider Client Tower Service Delivery Executive will appoint a team
comprised of senior executives to serve as the Provider Client Service Delivery
Executive for all Service Towers.
Primary responsibilities of the Provider Client Tower Service Delivery
Executives include:
(i)
capturing key specific Customer satisfaction issues and implementing appropriate
policies and procedures to resolve such issues;

(ii)
working with Customer Tower Leads and Customer Operations Manager to ensure that
Provider supports Customer’s Service delivery needs; and

(iii)
collaborating with Customer Tower Leads and Customer Demand Manager on the
definition and maintenance of a demand forecast for the Services.

(d)    Provider Client Finance Manager
The Provider Client Finance Manager will have primary responsibility for all
financial, billing, contractual compliance and new business management
functions.
Primary responsibilities of the Provider Client Finance Manager include:
(i)
providing the monthly invoice and all account billing and reporting functions;

(ii)
implementing and managing Provider financial system including time recording,
labor reporting, billing, and budgeting, forecasting, and annual planning;

(iii)
acting as the primary Provider focus for new service establishment for Customer;
and

(iv)
providing all financial reporting, including exception reporting, to Customer.

(e)    Provider Client Contract and Commercial Executive
The Provider Client Contract and Commercial Executive is responsible for the
contract and commercial issues relating to the Agreement.
Primary responsibilities of the Provider Client Contract and Commercial
Executive include:

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



(i)
acting as the commercial/contracts focal point, supporting the Customer
governance team on all commercial and contracts related issues;

(ii)
determining/deriving in-scope and out-of-scope activities in discussion with
Provider contracts specialists, technical leads and legal staff;

(iii)
reaching rapid agreement with Customer around Provider interpretations of
ambiguous areas of contract wording;

(iv)
developing, implementing and maintaining commercial processes for the
minimization of risk to Provider in accepting new services and performing the
Services;

(v)
conducting reasonable training for non-commercial staff on commercial and
contracts principles and processes;

(vi)
providing all Provider contract administration for the time-phased contractual
commitments to assure fulfillment of Provider deliverables;

(vii)
preparing and negotiating contracts, contract amendments and other legal
agreements in conjunction with Provider corporate legal departments;

(viii)
formulating commercial offers (price and terms) and subsequent authorization for
all new services and changes to existing Services in conjunction with Customer
governance team staff;

(ix)
supporting meetings and negotiations with Customer; and

(x)
resolving commercial disputes that arise in the course of performing the
Services under the Agreement.

(f)    Provider Transition and Transformation Executive
The Provider Transition and Transformation Executive is responsible for managing
the Provider’s Transition and Transformation responsibilities relating to the
Agreement.
Primary responsibilities of the Provider Client Transition and Transformation
Executive include:
(i)
ensuring the Provider fulfills its Transition and Transformation obligations
under the Agreement; and


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



(ii)
communicating Transition and Transformation project status to the Customer.

7.    OTHER MEETINGS
Meetings in addition to those specifically identified in this Exhibit will be
required to effectively manage the relationship, ensure on-going service
delivery performance, monitor progress against milestones or project plans and
review the status of account activities. It is Provider’s responsibility to
prepare for, actively participate in, and contribute to daily and weekly
operational meetings as required. In addition, ad hoc meetings may be initiated
by Customer or Provider as necessary and may be conducted face-to-face, using
telephones, via net conference or as otherwise mutually agreed upon by the
Parties. Travel expenses for personnel who are assigned to a billable Service
must be pre-approved by Customer and such pre-approved travel expenses will be
billed as incurred subject to Customer’s travel expense policy. Except in
unusual circumstances and unless Customer otherwise agrees in advance, any other
Provider travel cost required for these meetings will be the responsibility of
Provider.
8.    MANAGEMENT SUPPORT AND ADVICE
Provider will be responsible for proactively identifying strategies and
approaches for future Services in support of Customer that may provide Customer
with competitive advantages. Such management support and advice may include but
is not limited to the following general areas:
(a)    Assisting Customer in setting Customer’s application technology direction
and strategy;
(b)    Assisting Customer in aligning Customer’s application architecture and
environment with its business and technical strategies;
(c)    Supporting Customer in the management and representation of application
technology product and service offerings to its internal Customers;
(d)    Supporting Customer with its annual planning and budget process;
(e)    Maintaining appropriate levels of industry knowledge in Customer’s
business;
(f)    Maintaining appropriate levels of participation and input into forums and
conferences, user groups, trade associations and similar organizations as they
relate to Provider’s responsibilities in support of Customer;
(g)    Providing reasonable access to knowledge and information acquired in
Provider’s specialized research or development facilities;
(h)    Meeting with Customer representatives as necessary and appropriate to
manage and deliver the Services effectively;

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



(i)    Supporting and participating in the various account management meetings
called for by the Master Agreement or any Service Agreement and the procedures
adopted by the Parties related to such meetings; and
(j)    Participating in related Customer business planning meetings upon request
to review operations and business plans and recommend appropriate Services to
support plan execution.



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



EXHIBIT 4


CHANGE CONTROL PROCEDURES


This is EXHIBIT 4, CHANGE CONTROL PROCEDURES, to that certain Master Services
Agreement, dated as of November 1, 2015 (the “Master Agreement”), between Sabre
GLBL Inc. (“Customer”) and HP Enterprise Services, LLC (“Provider”).
1.INTRODUCTION


In accordance with Section 13.6 of the Master Agreement, the following sets
forth the Contract Change Control Procedures and Operational Change Control
Procedures.
2.DEFINITIONS


Capitalized terms used in this Exhibit but not defined herein shall have the
meaning ascribed to such terms in the Master Agreement and its Exhibits,
including the “Definitions” Exhibit to the Master Agreement. Unless otherwise
specified, references to “Section” refer to the applicable Section of this
Exhibit.


As set forth in Section 2.3 of the Master Agreement, in the event of a conflict
between the terms of this Exhibit and the terms of the Master Agreement, the
terms of the Master Agreement shall prevail over the terms of this Exhibit.
3.CONTRACT CHANGE CONTROL PROCEDURES
3.1.
Contract Change

(a)    Either Party may request a Change to the Agreement or any Service
Agreement (“Contract Change”) by providing the other Party with written Notice
of such request (a “Contract Change Request”) describing the proposed Contract
Change. In addition to the requirements of Section 23.7 of the Master Agreement,
a copy of any such Notice shall also be provided to the Customer Technical
Alliance Manager and the Provider Client Executive. Provider will track the
status of each Contract Change Request in the manner described in the Procedures
Manual.
(b)    The Customer Technical Alliance Manager and Provider Client Executive, or
their respective designated representatives, will be responsible for reviewing
and considering any Contract Change Request.
(c)    Regardless of which Party has proposed the Contract Change, Provider will
prepare, at its expense, and submit to Customer as soon as practicable, but in
any event within ten (10) Business Days after receipt of the Contract Change
Request, unless the Parties mutually agree that more time is reasonably required
to complete the requirements for the Contract Change, Provider’s analysis (the
“Change Proposal”) of the impact, if any, of the proposed Contract Change on the
following elements:

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



(i)    the scope of Services and the Parties’ respective Responsibilities;
(ii)    Charges;
(iii)    Service Levels;
(iv)    technology refresh requirements and obligations;
(v)    delivery dates;
(vi)    evaluation testing and Acceptance Criteria;
(vii)    DR/BC Plan;
(viii)    Third Party Agreements;
(ix)    Account Governance;
(x)    regulatory requirements;
(xi)    Security Requirements;
(xii)    the policies and procedures as set forth in the Procedures Manual;
(xiii)    any impacts on other interfaces, other systems and services;
(xiv)    the Exit Plan; and
(xv)    any other matter reasonably requested by Customer at the time of
preparation of the Change Proposal or reasonably considered by either Party to
be relevant or impacted by implementation of the proposed Contract Change.
If the Change Proposal submitted by Provider does not include an impact analysis
for any of the foregoing elements, Customer may assume in its evaluation of the
Change Proposal that the proposed Contract Change has no impact on such element.
Provider will resubmit the updated Change Proposal to address the impact to an
element not included in Provider’s initial Change Proposal (“Revised Change
Proposal”) and Customer will review such Revised Change Proposal within a
reasonable time if (i) any of Customer’s members on the Contract and Commercial
Committee becomes aware of an impact to an element not addressed in the initial
Change Proposal and notifies Provider of such impact in accordance with the
procedures set out in Exhibit 3 (Account Governance) or (ii) Provider discovers
an impact to an element not addressed in the initial Change Proposal and
notifies Customer of such impact in accordance with the procedures set out in
this Exhibit.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



(d)    Once submitted by Provider, Customer will review the Change Proposal.
Within 30 days after receipt of the Change Proposal, unless the Parties mutually
agree that more time is reasonably required to review the Change Proposal,
Customer will either:
(i)    approve the Change Proposal;
(ii)    reject the Change Proposal;
(iii)    request further analysis of, or information regarding, the Change
Proposal; or
(iv)    request a meeting between the Parties to discuss the Change Proposal
further (a “Change Proposal Meeting”).
(e)    In the event Customer requests a Change Proposal Meeting, the Parties
will use reasonable efforts to agree at such meeting to either:
(i)    approve the Change Proposal;
(ii)    gather further information regarding the Change Proposal;
(iii)    modify the Change Proposal as necessary and approve such Change
Proposal, as modified; or
(iv)    reject the Change Proposal.
(f)    In the event that the Party initiating a Contract Change Request believes
that the requested Change is required or necessary, the requesting Party shall
inform the other Party in writing of the reasons why the Change is required and
the impact if the Change is not implemented. In the event that the other Party
does not agree to implement the Change, the requesting Party may consider the
other Party’s failure to agree to implement the Change as a Dispute, and the
requesting Party may escalate such Dispute for resolution in accordance with the
Master Agreement with the intention of reaching a mutually agreeable resolution
according to the Dispute Resolution Procedures.
(g)    The Parties will continue to follow the process detailed above until a
final resolution regarding the proposed Contract Change is reached. The Parties
will act in good faith at all times during such process.
3.2.
Variations to the Contract Change Control Procedures

The Parties may, by written agreement, waive or amend any part of the Contract
Change Control Procedures with respect to any particular Contract Change
Request. Variations may include, but are not limited to, shortening and
lengthening the required timeframes or otherwise simplifying the process set
forth in this Exhibit 4.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



3.3.
Effectiveness of a Change



No discussions or interchanges between the Parties with respect to a proposed
Contract Change will obligate either Party to approve any Contract Change or
will constitute an amendment of the Agreement or any Service Agreement, or a
waiver by either Party of any rights thereunder, unless and until reflected in a
written amendment signed by the authorized representatives of Customer and
Provider. Upon the signature of a Change Proposal by both Parties, the agreed
upon Contract Change(s) will constitute an amendment to the Agreement or the
affected Service Agreement, as applicable.


3.4.
Contract Change Reporting Requirements

(a)    Provider will provide Customer with monthly reports specifying the status
of all Contract Change Requests.
(b)    Within five (5) Business Days after receipt of a written request from
Customer, Provider will give Customer a reasonably detailed report of the status
of any pending Contract Change Requests and Change Proposals.
4.OPERATIONAL CHANGE CONTROL PROCEDURES


4.1.
Documentation

The Operational Change Control Procedures will be documented in the applicable
Procedures Manual.
4.2.
Purpose and Objectives

The purpose and objectives of the Operational Change Control Procedures are (i)
to prioritize all requests for operational Changes, (ii) to minimize the risk of
operational Changes by identifying, documenting, quantifying, controlling,
managing and communicating operational Change requests, their disposition and,
as applicable, implementation and (iii) to allow Provider to manage operational
Changes as required by Customer. The operational Changes to which the
Operational Change Control Procedures will apply shall be more fully defined in
the applicable Procedures Manual.
4.3.
Asset Changes



(c)    The procedures that shall govern the process by which a Party may propose
or request material changes to the Assets used in connection with the Services
(“Asset Changes”) are subject to the following requirements:
(i)    Provider shall make no Asset Changes that would alter the functionality
of the systems used to provide the Services or degrade the performance of the
Services, without first obtaining Customer’s approval and mutually agreeing on
an acceptance test plan prior to implementation.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



Provider may make temporary Asset Changes at any time and without Customer
approval to the extent such Asset Changes are necessary (x) to maintain the
continuity of the Services, or (y) to correct an event or occurrence that would
substantially prevent, hinder or delay the operation of Customer’s critical
business functions. Provider shall promptly notify Customer of all such
temporary changes, and shall as soon thereafter as reasonably practicable return
the affected systems to their normal state or implement a permanent Asset Change
in accordance with this Section 4.3.
(ii)    Prior to using any Provider Equipment or Provider Software to provide
the Services affected by the Asset Change, Provider shall utilize customary
testing efforts to verify that the item has been properly installed, is
operating substantially in conformance to its specifications, and is performing
its intended functions in a reliable manner and providing adequate performance
consistent with the performance standards applicable immediately prior to the
Asset Change.
(iii)    Provider shall follow a formalized methodology in migrating programs
from development and testing environments into production environments.
4.4.    Emergency Changes
Notwithstanding the Change consideration and implementation process outlined in
this Exhibit 4, if a Change is required to resolve a Priority 1 Incident
(“Emergency Change”), Provider shall immediately begin implementing the
Emergency Change upon request by Customer. Provider shall also prepare and
deliver to Customer a Change Proposal related to the Emergency Change on an
expedited basis and the Parties shall work together in good faith to determine
the impact on the Agreement (including without limitation, any impact on the
Charges) as a result of implementing the Emergency Change. If the Parties are
unable to agree on the impact on the Agreement within thirty (30) days after
Customer has received the Change Proposal related to the Emergency Change from
Provider, either Party may consider such failure to agree to be a Dispute, and
may escalate such Dispute for resolution in accordance with the Master Agreement
with the intention of reaching a mutually agreeable resolution according to the
Dispute Resolution Procedures.



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



EXHIBIT 5


ACCEPTANCE TEST PROCEDURES


This is EXHIBIT 5, ACCEPTANCE TEST PROCEDURES, to that certain Master Services
Agreement, dated as of November 1, 2015 (the “Master Agreement”), between Sabre
GLBL Inc. (“Customer”) and HP Enterprise Services, LLC (“Provider”).
1.
INTRODUCTION

In accordance with Section 12.6(b) of the Master Agreement, the following sets
forth the Acceptance Test Procedures.
2.
DEFINITIONS

Capitalized terms used in this Exhibit but not defined herein shall have the
meaning ascribed to such terms in the Master Agreement and its Exhibits,
including the “Definitions” Exhibit to the Master Agreement. Unless otherwise
specified, references to “Section” refer to the applicable Section of this
Exhibit.


As set forth in Section 2.3 of the Master Agreement, in the event of a conflict
between the terms of this Exhibit and the terms of the Master Agreement, the
terms of the Master Agreement shall prevail over the terms of this Exhibit.
3.    ACCEPTANCE TEST PROCEDURES
3.1
Testing Procedure

With respect to all (i) Services that are identified in a Service Agreement or
Work Order as subject to acceptance testing; (ii) Deliverables; and (iii)
Critical Transformation Milestones and all other transition, transformation, and
Project milestones that are identified in the applicable Service Agreement or
Work Order, as such documents may be amended by the Parties from time to time
(“Milestones”), upon Provider’s determination that a Service, Deliverable or
Milestone materially conforms to all specifications and requirements set forth
in the applicable Service Agreement or Work Order, as such documents may be
amended by the Parties from time to time (collectively, the “Acceptance
Criteria”), Provider shall deliver such Service, Deliverable or Milestone to
Customer for acceptance testing or notify Customer in writing that such activity
has been completed. Customer shall thereafter have [ * * * ], or such time as
otherwise expressly set forth in the applicable Service Agreement, Work Order or
as otherwise agreed to by the Parties in writing (“Acceptance Period”), to
review and test the Deliverable, Milestone or the results of the Service for
compliance with the Acceptance Criteria. [ * * * ]. Customer may perform such
additional testing (including, without limitation, performance and integration
testing) as may be set forth in the applicable Service Agreement, Work Order, or
other document executed by the Parties (the “Additional Tests”) within the time
frames set forth therein.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



3.2
Failure and Correction

3.2.1
In the event that any Deliverable, Milestone or result of the Service materially
conforms to all Acceptance Criteria, Customer will accept such Deliverable,
Milestone or result of the Service in writing. In the event Customer determines
that any Deliverable, Milestone or result of the Service fails to materially
conform to the Acceptance Criteria (“Failure”), then Customer will notify
Provider within the Acceptance Period, in writing specifying the respects in
which such Deliverable, Milestone or result of the Service does not conform to
the applicable Acceptance Criteria and what modifications are necessary to make
it conform thereto. Thereafter, Provider shall, [ * * * ] correct and redeliver
such Deliverable or Milestone to Customer or re‑perform such Service to so
conform within [ * * * ] (in either case, the “Correction Period”). The
corrected Deliverable, Milestone or result of the Service shall thereafter be
subject to the same testing and acceptance procedure set forth in this Exhibit
5. For the avoidance of doubt, Deliverables, Milestones or results of the
Service expressly subject to alternate acceptance procedures are not subject to
the procedures set forth in this Exhibit 5 (unless otherwise agreed by the
Parties in writing).

3.2.2
If Provider receives a Failure notice, but is unable to correct, fulfill and
redeliver such Deliverable, Milestone or re-perform such Service within the
applicable Correction Period (or otherwise fails to deliver a Deliverable,
Milestone or results of the Service by the associated due date), it shall notify
Customer of such inability in writing and include in such notice a good faith
estimate of the number of additional Business Days required for Provider to
correct, fulfill and redeliver such Deliverable, Milestone or re-perform such
Service (or initially deliver such Deliverable, Milestone or perform such
Service, as applicable). Customer shall have the option to: (i) grant Provider
additional time to correct, fulfill and redeliver such Deliverable or Milestone
to Customer or re-perform such Service (or initially deliver such Deliverable,
Milestone or perform such Service, as applicable) in accordance with the testing
and Acceptance process described in this Exhibit 5, [ * * * ].




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



EXHIBIT 6


DISPUTE RESOLUTION PROCEDURES
This is EXHIBIT 6, DISPUTE RESOLUTION PROCEDURES, to that certain Master
Services Agreement, dated as of November 1, 2015 (the “Master Agreement”),
between Sabre GLBL Inc. (“Customer”) and HP Enterprise Services, LLC
(“Provider”).


1.
INTRODUCTION

In accordance with Section 22.2 of the Master Agreement, this Exhibit sets forth
the Dispute Resolution Procedures to be followed by the Parties to resolve a
Dispute between the Parties.
2.
DEFINITIONS

2.1    Capitalized terms used in this Exhibit but not defined herein shall have
the meaning ascribed to such terms in the Master Agreement and its Exhibits,
including the “Definitions” Exhibit to the Master Agreement. Unless otherwise
specified, references to “Section” refer to the applicable Section of this
Exhibit.


2.2    As set forth in Section 2.3 of the Master Agreement, in the event of a
conflict between the terms of this Exhibit and the terms of the Master
Agreement, the terms of the Master Agreement shall prevail over the terms of
this Exhibit.
2.3    “Qualified” means having extensive knowledge or experience regarding the
subject of the Dispute.


2.4    “Complex Dispute List” means the Complex Dispute List maintained by
J*A*M*S/Endispute (“JAMS”) or another list of individuals having similar
qualifications maintained by JAMS.


3.
DISPUTE RESOLUTION PROCEDURES

3.1    General. Except as otherwise stated in the Agreement, the Parties will
follow the Dispute Resolution Procedures set forth in this Exhibit to address
all Disputes arising between the Parties.


3.2    Timely Resolution of Disputes. Customer and Provider shall at all times
exercise reasonable, good faith efforts to resolve all Disputes in a timely,
amicable and efficient manner.


3.3    Escalation Procedure.


(a)    Initial Referral. All Disputes shall initially be referred by either
Party to the Customer Technical Alliance Manager and the Provider Client
Executive via a written notice to the other Party referencing these Dispute
Resolution Procedures. The Customer Technical Alliance Manager and

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



Provider Client Executive shall negotiate to resolve the Dispute within 15
Business Days of receipt of such written notice.


(b)    Vendor Service Steering Committee. If the Customer Technical Alliance
Manager and Provider Client Executive do not resolve the Dispute within 15
Business Days after the date of referral of the Dispute to them (or such other
longer period as the Parties may mutually agree in writing), either Party may
submit the Dispute to the Vendor Service Steering Committee, which shall convene
to discuss the Dispute within three Business Days (or such longer period as the
Parties may mutually agree in writing) of referral of the Dispute to them and
shall negotiate in good faith to resolve the Dispute, and may include in their
meetings such experts or advisors as the Vendor Service Steering Committee may
agree.


(c)    Executive Vendor Business Review Committee. If the Vendor Service
Steering Committee does not resolve the Dispute within 15 Business Days after
the date of referral of the Dispute to them (or such other longer period as the
Parties may mutually agree in writing), either Party may submit the Dispute to
the Executive Vendor Business Review Committee, which shall convene to discuss
the Dispute within three Business Days (or such longer period as the Parties may
mutually agree in writing) of referral of the Dispute to them and shall
negotiate in good faith to resolve the Dispute, and may include in their
meetings such experts or advisors as the Executive Vendor Business Review
Committee may agree. If the Executive Vendor Business Review Committee does not
resolve the Dispute within 15 Business Days (or such longer period as that
Executive Vendor Business Review Committee may agree in writing) after the date
of referral to it, either Party may submit the Dispute to non-binding mediation
in accordance with Section 3.4.


(d)    Acceleration. Notwithstanding the foregoing, in the event either Party
believes at any time and in its sole discretion that the escalation procedure
set forth in this Section 3.3 will not resolve the Dispute in a timely or
satisfactory manner, such Party may accelerate the Dispute directly to
non-binding mediation in accordance with Section 3.4.


(e)    Binding Arbitration. If the Dispute is not resolved by any of the
preceding steps and is not resolved by mediation, the Dispute shall be submitted
to binding arbitration in accordance with Section 3.5 below.


3.4    Non-Binding Mediation. Mediation of an unresolved Dispute shall be
conducted in the following manner:


(a)    Either Party may submit the Dispute to mediation by giving notice of
mediation to the other Party. The Parties shall thereafter attempt to promptly
agree upon and appoint a Qualified sole mediator.


(b)    If the Parties are unable to agree upon a mediator within 10 days after
the date the Dispute is submitted to mediation, either Party may request the
Dallas office of JAMS to appoint a Qualified mediator. The mediator so appointed
shall be deemed to be Qualified.



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



(c)    The mediation shall be conducted in the Dallas metropolitan area at a
place and a time agreed by the Parties with the mediator, or if the Parties
cannot agree, as designated by the mediator. The mediation shall be held as soon
as practicable, considering the schedules of the mediator and the Parties.


(d)    If either Party has a substantial need for information from the other
Party in order to prepare for the mediation, the Parties shall attempt to agree
on procedures for the formal exchange of information. If the Parties cannot
agree, the mediator’s determination as to such issue shall govern such matters
during the mediation.


(e)    Customer shall be represented in the mediation by at least its Customer
Technical Alliance Manager or another natural Person with authority to settle
the Dispute on behalf of Customer and, if desired, by counsel for Customer.
Provider shall be represented in the mediation by at least its Provider Client
Executive or another natural Person with authority to settle the Dispute on
behalf of Provider and, if desired, by counsel for Provider. The Parties’
representatives in the mediation shall continue with the mediation as long as
the mediator requests; provided, however, either Party may refer the Dispute to
litigation in accordance with Section 3.5 hereof, if the Dispute is not resolved
by the mediator within 30 Business Days after the initial referral to
non-binding mediation, notwithstanding the pendency of such mediation.


(f)    [ * * * ]. Neither Party may employ or use the mediator as a witness,
consultant, expert or counsel regarding the Dispute or any related matters.


3.5    Arbitration. Arbitration of an unresolved Dispute shall be conducted in
the following manner:


(a)    Either Party may initiate arbitration by filing a demand for arbitration
(the "Demand") in accordance with the American Rules of Arbitration (the
"Arbitration Rules"). The Parties shall thereafter attempt to promptly agree
upon and appoint a Panel of three arbitrators (the "Panel"). Each of those
arbitrators must be Qualified, and at least two of those arbitrators must be
included in the Complex Dispute List.


(b)    If the Parties are unable to agree upon any or all of the arbitrators
within 10 days after the filing of the Demand (and do not agree to an extension
of that 10-day period), either Party may request the Dallas office of JAMS to
appoint a Qualified arbitrator or arbitrators (and at least two of whom must be
included in the Complex Dispute List), necessary to complete the Panel in
accordance with the Arbitration Rules. Each arbitrator so appointed shall be
deemed to be Qualified and to be accepted by the Parties as part of the Panel.


(c)    The arbitration shall be conducted in the Dallas metropolitan area at a
place and a time agreed by the Parties with the Panel, or if the Parties cannot
agree, as designated by the Panel. The Panel may, however, call and conduct
hearings and meetings at such other places as the Parties may agree or as the
Panel may, on the motion of one Party, determine to be necessary to obtain
significant testimony or evidence.



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



(d)    The Parties shall attempt to agree upon the scope and nature of any
discovery for the arbitration. If the Parties do not agree, the Panel may
authorize any and all forms of discovery, including depositions, interrogatories
and document production, upon a showing of particularized need that the
requested discovery is likely to lead to material evidence needed to resolve the
Dispute.


(e)    The arbitration shall be subject to the Federal Arbitration Act and
conducted in accordance with the Arbitration Rules to the extent they do not
conflict with this Section 3.5. The Parties and the Panel may, however, agree to
vary the provisions of this Section 3.5 or the matters otherwise governed by the
Arbitration Rules.


(f)    The Panel has no power to:


(i)    rule upon or grant any extension, renewal or continuance of the
Agreement; or


(ii)    award remedies or relief either expressly prohibited by the Agreement or
under circumstances not permitted by the Agreement.


(g)    Unless the Parties otherwise agree, all Disputes regarding or related to
the same topic or event that are subject to arbitration during the same time
period shall be consolidated in a single arbitration proceeding.


(h)    A Party or other person involved in an arbitration under this Section 3.5
may join in that arbitration any Person other than a Party if:


(i)    the person to be joined agrees to resolve the particular Dispute or
controversy in accordance with this Section 3.5 and the other provisions of this
Exhibit applicable to arbitration; and


(ii)    the Panel determines, upon application of the person seeking joinder,
that the joinder of that other person will promote the efficiency, expediency
and consistency of the result of the arbitration and will not unfairly prejudice
any other party to the arbitration.


(i)    The arbitration hearing shall be held within 60 days after the
appointment of the Panel unless the Parties agree otherwise. Upon request of
either Party, the Panel shall arrange for a transcribed record of the
arbitration hearing, to be made available to both Parties.


(j)    The Panel’s final decision or award shall be made within 30 days after
the hearing. That final decision or award shall be made by unanimous or majority
vote or consent of the arbitrators constituting the Panel, and shall be deemed
issued at the place of arbitration. The Panel shall issue a reasoned written
final decision or award based on the Agreement and Texas law.


(k)    The Panel’s final decision or award may include:



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



(i)    recovery of Damages to the extent permitted by the Agreement; or


(ii)    injunctive relief in response to any actual or threatened breach of the
Agreement or any other actual or threatened action or omission of a Party under
or in connection with the Agreement.


(l)    The Panel’s final decision or award shall be final and binding upon the
Parties, and judgment upon that decision or award may be entered in any court
having jurisdiction over either or both of the Parties or their respective
assets. The Parties specifically waive any right they may have to apply or
appeal to any court for relief from the preceding sentence or from any decision
of the Panel, or any question of law arising from or related to the Dispute,
before or after the final decision or award.


(m)    [ * * * ]


4.
EXCEPTIONS

4.1    Injunctive Relief. Notwithstanding anything to the contrary in this
Exhibit, either Party may seek provisional, temporary or preliminary injunctive
relief (including without limitation the provision of Termination Assistance
Services) from a court or other tribunal having jurisdiction, in response to an
actual or threatened breach of the Agreement, or otherwise so as to avoid
irreparable damage or maintain the status quo, until the Dispute is resolved.


4.2    Mutual Agreement. The Parties may take any other action to resolve the
Dispute, whether or not permitted by or in conflict with this Exhibit, if the
action is specifically agreed to in writing by the Parties.


4.3    Enforcement. Nothing in the Agreement, this Exhibit or otherwise shall
limit the right of either Party to apply to a court or other tribunal having
jurisdiction to enforce these Dispute Resolution Procedures.


5.
MISCELLANEOUS

5.1    Confidentiality. The proceedings of all negotiations and mediations as
part of the Dispute Resolution Procedures shall at all times be privately
conducted. The Parties agree that all information, materials, statements,
conduct, communications, negotiations, mediations, offers of settlement,
documents, decisions, and awards of either Party, in whatever form and however
disclosed or obtained in connection with the Dispute Resolution Procedures:


(a)    shall be considered Confidential Information (subject to Section 16.2
(Exclusions) of the Master Agreement);


(b)    shall not be offered into evidence, disclosed, or used for any purpose
other than the Dispute Resolution Procedures; and



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



(c)    will not constitute an admission or waiver of rights.


5.2    Continued Performance. Except where prevented from doing so by the matter
in Dispute, Provider agrees to continue performing its obligations under the
Agreement while any good faith Dispute is being resolved unless and until such
obligations are terminated by the termination or expiration of the Agreement.


5.3    Tolling. The exercise of these Dispute Resolution Procedures to resolve a
Dispute shall toll the running of any statute of limitations applicable to that
Dispute, effective as of the initial meeting pursuant to these Dispute
Resolution Procedures specifically regarding the Dispute.





CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



EXHIBIT 7


INFORMATION SECURITY REQUIREMENTS
This is EXHIBIT 7, INFORMATION SECURITY REQUIREMENTS, to that certain Master
Services Agreement, dated as of November 1, 2015 (the “Master Agreement”),
between Sabre GLBL Inc. (“Customer”) and HP Enterprise Services, LLC
(“Provider”).


    
1.0Introduction
In accordance with the Master Agreement, this Exhibit sets forth the information
security requirements and standards to be followed by Provider (“Information
Security Requirements”). The Information Security Requirements are deemed to be
an inherent part of the Services. Provider will be responsible for implementing
and following the Information Security Requirements, and for providing
recommendations and guidance to Customer as reasonably requested on security
architecture.
For the avoidance of doubt, unless otherwise stated herein or in the applicable
Service Agreement, the Service Infrastructure will follow the Customer policies
and procedures set forth in this Exhibit 7 and the applicable Service Agreement.
Otherwise, Provider will follow Provider’s standard policies and procedures.
    
2.0    Definitions
Capitalized terms used in this Exhibit but not defined herein shall have the
meaning ascribed to such terms in the Master Agreement and its Exhibits,
including the “Definitions” Exhibit to the Master Agreement. Unless otherwise
specified, references to “Section” refer to the applicable Section of this
Exhibit.
As set forth in Section 2.3 of the Master Agreement, in the event of a conflict
between the terms of this Exhibit and the terms of the Master Agreement, the
terms of the Master Agreement shall prevail over the terms of this Exhibit.
“Focal Point” means, with respect to either Provider or Customer, the person
designated by such Party with responsibility for day-to-day security management
for such Party.
[ * * * ]
“Service Infrastructure” means, collectively, the Customer-specific Sites,
Equipment, Provider Owned Software, Provider Licensed Software, and Customer
Software used to deliver the Services.



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



    
3.0    Data Management
a.    Audit.
1.
[ * * * ]

2.
[ * * * ]

    
4.0    Security Management
a.    [ * * * ]
1.
[ * * * ]

2.
[ * * * ]

3.
[ * * * ]

4.
[ * * * ]

b.    [ * * * ]
1.
[ * * * ]

(i)
[ * * * ]

(ii)
[ * * * ]

(iii)
[ * * * ]

2.
[ * * * ]

c.    [ * * * ]
1.
[ * * * ]

(i)
[ * * * ]

(ii)
[ * * * ]

d.    [ * * * ]
1.
[ * * * ]

2.
[ * * * ]

3.
[ * * * ]


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



4.
[ * * * ]

e.    Segregation of Duties
[ * * * ]
    
5.0    Physical Security
a.    Facilities.
1.
[ * * * ]

2.
[ * * * ]

3.
[ * * * ]

(i)
[ * * * ]

(ii)
[ * * * ]

(iii)
[ * * * ]

(iv)
[ * * * ]

(v)
[ * * * ]

(vi)
[ * * * ]

(vii)
[ * * * ]

(viii)
[ * * * ]

4.
[ * * * ]

5.
[ * * * ]

b.    [ * * * ]
1.
[ * * * ]

2.
[ * * * ]

3.
[ * * * ]

    
6.0    Logical Access Control
a.    Service Infrastructure.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



[ * * * ]
b.    Security Administration.
1.
[ * * * ]

2.
[ * * * ]

3.
[ * * * ]

[ * * * ]
4.
[ * * * ]

5.
[ * * * ]

6.
[ * * * ]

c.    System and Network Security.
1.
[ * * * ]

2.
[ * * * ]

3.
[ * * * ]

4.
[ * * * ]

5.
[ * * * ]

6.
[ * * * ]

7.
[ * * * ]

8.
[ * * * ]

9.
[ * * * ]

d.    Encryption.
1.
[ * * * ]

2.
[ * * * ]

3.
[ * * * ]

e.    Record Keeping.
[ * * * ]

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------





f.    Provider Personnel.
1.
[ * * * ]

2.
[ * * * ]

3.
[ * * * ]

4.
[ * * * ]

g.    Customer will:
1.
[ * * * ]

2.
[ * * * ]

    
7.0    Network Infrastructure Security
[ * * * ]



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



EXHIBIT 8


MARKET CURRENCY PROCEDURES
This is EXHIBIT 8, MARKET CURRENCY PROCEDURES, to that certain Master Services
Agreement , dated as of November 1, 2015 (the “Master Agreement”), between Sabre
GLBL Inc. (“Customer”) and HP Enterprise Services, LLC (“Provider”).
1.
INTRODUCTION

In accordance with Section 8.4 of the Master Agreement, this Exhibit sets forth
the procedures for annual reviews and benchmark assessments of the
competitiveness of the Charges for the applicable Services as compared with
other services being offered in the marketplace that are of a similar scope,
service levels, volume and complexity to the applicable Services (“Comparable
Services”), [ * * * ] (the “Benchmarking Process”).


2.
DEFINITIONS

(a)Capitalized terms used herein will have the meanings set forth in the
“Definitions” Exhibit to the Master Agreement unless otherwise defined herein.
Unless otherwise specified, references to “Section” refer to the applicable
Section of this Exhibit.
(b)As used herein, “Best Value” means that the Charges (i) for Select Mainframe
Services, will be equal to or less than [ * * * ], and (ii) for any and all
Services other than Select Mainframe Services, under each Service Agreement will
be equal to or less than [ * * * ].
(c)“Select Mainframe Services” means the Services described in Attachment B-2 of
Schedule B to Service Agreement No.1.


(d)[ * * * ]


3.    BENCHMARKING PROCESS AND PROCEDURES.
3.1.    Initiating Benchmarking.
(a)    The Benchmarking Process may be initiated by Customer at any time after [
* * * ] by giving at least 90 days’ prior Notice to Provider.
(b)    Customer shall select the Benchmarker from the List of Approved
Benchmarkers set forth below. [ * * * ]. The Parties agree that the Benchmarker
will not be compensated on a contingency fee basis.
(c)    This Section 3 describes the independent process used to validate that
the applicable Services meet the Best Value requirements. Customer may, at its
option, elect to

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



benchmark any combination of any of the following: [ * * * ]. The Benchmarking
Process shall be conducted collaboratively with the Parties being fully and
equally involved throughout.
(d)    The “List of Approved Benchmarkers” is:
[ * * * ]
[ * * * ]
[ * * * ]


3.2.    Benchmarking Process Methodology.
Customer, Provider and the Benchmarker shall conduct the Benchmarking Process
according to the following methodology or other methodology proposed by the
Benchmarker and agreed to by Customer and Provider:
(a)The Benchmarker shall select a representative sampling of other top tier
outsourcing providers providing Comparable Services to organizations similar to
Customer (“Comparators”). There shall be at least [ * * * ] Comparators, or such
lesser number if the Comparator information available to the Benchmarker is
comprised of a lesser number of Comparators [ * * * ]. In the event that the
Parties and the Benchmarker cannot agree upon the Comparators, then the
Benchmarker shall select the Comparators. The Benchmarker shall make adjustments
to the Comparators as necessary to permit a normalized comparison, taking into
account factors such as, but not limited to: [ * * * ]. The Benchmarker shall
perform a price-based benchmark, comparing the total charges, in aggregate (as
normalized pursuant to this Section 3), for the Services that are the subject of
the benchmark (the “Benchmarked Services”), against the total charges applicable
to similar services with respect to the selected Comparators [ * * * ].
(b)For each Comparator used to calculate a normalized analysis of the
Comparators’ charges as compared to the Charges for the Benchmarked Services
(the “Benchmark Results”), the Benchmarker shall disclose to Customer and
Provider the demographic data (e.g., the total number of resource units and/or
other basis on which charges are based, a general description of the service
levels and service environment and other similar data) reasonably required for
the Parties to understand the basis upon which the Benchmarker determined that
the Comparators chosen by the Benchmarker comply with the requirements set forth
above. Due to the confidential nature of Comparator data and nondisclosure
agreements to which such data may be subject, the Benchmarker shall not be
required to disclose the name of the Comparators, or other potentially
identifying information that the Benchmarker believes may compromise the
confidentiality of the data.
(c)The data used by the Benchmarker in the Benchmarking Process will be
reasonably current, i.e., based on Services provided for Customer and services
provided for the Comparators no more than 12 months prior to the start of the
Benchmarking Process.
(d)The Benchmarker shall compare each Comparator’s contracted charges with
Provider’s Charges for the Benchmarked Services.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



(e)The Benchmarker shall use normalization techniques that the Benchmarker deems
appropriate to use to generate the Benchmark Results. The Benchmarker shall
fully explain its normalization techniques to Provider and Customer. [ * * * ]
(f)Customer and Provider agree (i) that the Benchmarker will conduct the
Benchmarking Process in accordance with the Benchmarker’s own policies,
methodologies, and practices, and the requirements of this Section 3, and (ii)
to consult with the other Party regularly and cooperate reasonably with the
Benchmarker in the Benchmarking Process activities. The Benchmarker will provide
documentation to the Parties regarding its methodology, as well as explaining
its normalization process, including pre- and post-normalization data for each
Comparator, and shall provide such additional data, analysis and findings,
including any supporting documentation, for the Benchmarker’s services to
Provider and Customer as appropriate throughout the Benchmarking Process.
(g)Immediately after the Benchmarker’s release of its preliminary Benchmark
Results (as set forth in subsection (i) below), Customer and Provider will be
permitted to disclose price information under the relevant Service Agreement(s)
to the Benchmarker (and if necessary to the Reviewer), subject to execution of
an appropriate confidentiality agreement in accordance with Article 16
(Confidentiality and Data) of the Master Agreement. Provider shall not be
obligated to disclose to the Benchmarker (or Reviewer, if applicable) data with
respect to its costs or any other customers of Provider.
(h)All information provided to and obtained from the Benchmarker shall be
simultaneously provided to both Provider and Customer unless otherwise agreed by
the Parties. Such information shall be deemed to be confidential information of
the providing Party (or, if such information originated with the Benchmarker and
is not the Company Information of either Party, of both Parties) under the
Master Agreement and shall be subject to the confidentiality agreement executed
with the Benchmarker and shall not be used for any other purpose. The
Benchmarker (and any Reviewer) shall contract to keep all information associated
with the Charges and terms of the Master Agreement and Service Agreements
confidential and secure and to use it for no other purposes, including the
purpose of adding to any of its databases, except with the express written
permission of both Parties.
(i)The Benchmarker shall prepare and concurrently submit to the Parties
preliminary Benchmark Results. The Parties shall have ten Business Days to
review and submit questions and comments to the Benchmarker. If there are issues
raised regarding the preliminary Benchmark Results, either Party may request a
joint session with the Benchmarker. If such request is made, the Benchmarker
shall review the issues raised and any other materials submitted by either
Party, and shall thereafter, as promptly and practicable, submit final Benchmark
Results (including a comparison of the relevant Charges to the relevant Best
Value standard(s)) to both Parties, including any revisions to the preliminary
Benchmark Results (the date such final Benchmark Results are submitted is
referred to herein as the “Completion Date”). [ * * * ]
(j)The Benchmarker shall prepare the complete and final Benchmark Results
promptly, but no later than 90 days after the commencement of the Benchmarking
Process by the Benchmarker. If the Benchmarker is for any reason unable to
complete the Benchmarking Process within the time

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



period set forth in this Section 3, the Parties will reasonably extend such
period to allow the Benchmarker to complete the Benchmarking Process.
3.3.    [ * * * ]
(a)[ * * * ]


(b)[ * * * ]


(c)[ * * * ]


(d)[ * * * ]


(e)[ * * * ]


3.4.    [ * * * ]
[ * * * ]


(a)    [ * * * ]
(b)    [ * * * ]
(i)    [ * * * ]
(ii)    [ * * * ]
[ * * * ]
(c)    [ * * * ]
3.5.    Access and Confidentiality.
Any Benchmarker and any Reviewer engaged as part of a Benchmarking Process shall
agree in writing to be bound by the applicable confidentiality and security
provisions specified in the Master Agreement. Each Party shall cooperate fully
with the Benchmarker and shall provide reasonable access to the Benchmarker
during such effort to permit Benchmarker to perform the Benchmarking.
3.6.    Cooperation and Assistance.
Each Party will provide, and ensure that its subcontractors (excluding in the
case of Customer, Provider and Provider Agents) provide, all necessary
cooperation, information, documents and assistance reasonably required to
perform the Benchmarking.
3.7.    [ * * * ]

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



[ * * * ]



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



EXHIBIT 9


CUSTOMER POLICIES


This is EXHIBIT 9, CUSTOMER POLICIES, to that certain Master Services Agreement,
dated as of November 1, 2015 (the “Master Agreement”), between Sabre GLBL Inc.
(“Customer”) and HP Enterprise Services, LLC (“Provider”).
1.
Definitions. Capitalized terms used in this Exhibit but not defined herein shall
have the meaning ascribed to such terms in the Master Agreement and its
Exhibits, including the “Definitions” Exhibit to the Master Agreement. Unless
otherwise specified, references to “Section” refer to the applicable Section of
this Exhibit.

As set forth in Section 2.3 of the Master Agreement, in the event of a conflict
between the terms of this Exhibit and the terms of the Master Agreement, the
terms of the Master Agreement shall prevail over the terms of this Exhibit.
2.
Customer Policies.

It is Customer’s policy that the following practices be established,
administered and maintained, as applicable to the Services. The Parties
acknowledge that Provider has been provided with the Customer Policies in effect
as of the Execution Date. Any updates to the Customer Policies will be provided
to Provider at least thirty (30) days prior to the effective date of such
updates. Provider will comply with such updates in accordance with the Change
Control Procedures.


a.Privacy Laws. In provision of the Services defined herein and in any
applicable Service Agreement, Provider shall be responsible for complying with
Privacy Laws and the provisions set forth in Exhibit 11 (Privacy Requirements)
pursuant to Section7.1 (b) of the Master Agreement.
b.Customer Security Policies. In provision of the Services defined herein and in
any applicable Service Agreement, Provider shall be responsible for following
Information Security Requirements as defined in Exhibit 7.
c.Travel and Expense Policy. In provision of the Services in any applicable
Service Agreement, any travel and related expenses incurred by Provider shall be
incurred in accordance with Customer’s travel and expense policy.
d.Code of Ethics Policy. In provision of the Services in any applicable Service
Agreement, Provider shall have a formal code of ethics policy documented and
distributed, and a process to monitor acknowledgement (e.g., new hire and
annual).
e.Background Check Verification. In provision of the Services in any applicable
Service Agreement, Provider shall have a formal background check verification
process documented and executed, and verifiable compliance monitoring process
available for



--------------------------------------------------------------------------------



Customer review. Provider shall comply with the background check requirements
listed in Exhibit 10.
f.Information Security Policies. In addition to the information security
requirements set forth elsewhere in the Agreement, Provider shall have processes
and procedures in place to comply with the following Customer Policies:
•
Information Security (ITS 100)

•
IT Risk Management (ITS 104)

•
Data Protection (ITS 105)

•
Access Control and Password Management (ITS 200)

•
Email and Messaging Policy (ITS201)

•
Remote Access (ITS 202)

•
Acceptable Use Policy (ITS 203)

•
Security Awareness and Protection Training (ITS 205)

•
Use of Personal Equipment (ITS 300)

•
Anti-Virus (ITS 302)

•
Intrusion Detection (ITS 400)

•
Production-Nonproduction Connectivity (ITS 401)

•
Patch Management (ITS 402)

•
Firewall and Router (ITS 403)

•
Change Management (ITS 501)

•
Incident Response (ITS 504)

•
Software Management (ITS 602)

g.Information Disclosure / Media / Investor communications. In provision of the
Services in any applicable Service Agreement, Provider shall comply with
Customer’s information disclosure, media and investor communications policies.
h.Suspected Thefts, Unauthorized Transactions and Similar Irregularities. In
provision of the Services in any applicable Service Agreement, Provider shall
comply with Customer’s policy regarding suspected thefts, unauthorized
transactions and similar irregularities.
i.Records Storage Services. In provision of the Services in any applicable
Service Agreement, Provider shall comply with Customer’s policy regarding record
storage services.
j.Records Retention. In provision of the Services in any applicable Service
Agreement, Provider shall comply with Customer’s policy regarding record
retention.



--------------------------------------------------------------------------------



k.Network LAN Drive Usage. In provision of the Services in any applicable
Service Agreement, Provider shall comply with Customer’s policy regarding
network LAN drive usage.





--------------------------------------------------------------------------------



Exhibit 10


BACKGROUND INVESTIGATIONS


This is Exhibit 10, Background Investigations, to that certain Master Services
Agreement, dated as of November 1, 2015 (the “Master Agreement”), between Sabre
GLBL Inc. (“Customer”) and HP Enterprise Services, LLC (“Provider”).


1.
Definitions

Capitalized terms used in this Exhibit but not defined herein shall have the
meaning ascribed to such terms in the Master Agreement and its Exhibits,
including the “Definitions” Exhibit to the Master Agreement. Unless otherwise
specified, references to “Section” refer to the applicable Section of this
Exhibit.
As set forth in Section 2.3 of the Master Agreement, in the event of a conflict
between the terms of this Exhibit and the terms of the Master Agreement, the
terms of the Master Agreement shall prevail over the terms of this Exhibit.
2.
[ * * *]

2.1 [ * * * ]
(a)[ * * * ]
(i)
[ * * * ]

(b)[ * * * ]
(i)
[ * * * ]

(ii)
[ * * * ]

(c)[ * * * ]
(i)
[ * * * ]

3.[ * * * ]
(a)[ * * * ]
(b)[ * * * ]
(c)[ * * * ]
4.
[ * * * ]

[ * * * ]
(a)[ * * * ]


(b)[ * * * ]



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



EXHIBIT 11
Privacy requirements


This is Exhibit 11, Privacy REQUIREMENTS, to that certain Master Services
Agreement, dated as of November 1, 2015 (the “Master Agreement”), between Sabre
GLBL Inc. (“Customer”) and HP Enterprise Services, LLC (“Provider”).
A.
INTRODUCTION



This Exhibit sets forth the respective data management and data privacy
responsibilities of Customer and Provider under the Master Agreement (“Privacy
Requirements”), which are in addition to any specific Services described in any
applicable Service Agreement(s). The Privacy Requirements are deemed to be an
inherent part of the Services.
Attachment A of this Exhibit sets forth certain matters with respect to the
Model Clauses executed by the Parties (and/or their Affiliates).
B.
DEFINITIONS



Capitalized terms used in this Exhibit shall have the meaning set forth below
or, if not set forth below, the meaning ascribed to them in Master Agreement and
its Exhibits, including the “Definitions” Exhibit to the Master Agreement.
Unless otherwise specified, references to “Section” refer to the applicable
Section of this Exhibit
As set forth in Section 2.3 of the Master Agreement, in the event of a conflict
between the terms of this Exhibit and the terms of the Master Agreement, the
terms of the Master Agreement shall prevail over the terms of this Exhibit.
“Authorized Third Parties” has the meaning set forth in Section 2.0.a.2 below.
“Certification” has the meaning set forth in Section 2.0.b.1 below.
“Data Protection Filings” has the meaning set forth in Section 1.0.a below.
“EEA” has the meaning set forth in Section 2.0.b.1 below.
“EU Data Directive” has the meaning set forth in Section 2.0.b.2 below.
“Model Clauses” means any EU standard contractual clauses permitting the
transfer of personal data to processors outside the European Economic Area, that
are promulgated in accordance with the EU Data Directive (or its successor), as
may be amended from time-to-time.
“Safe Harbor” or “Safe Harbor Framework” (or words of similar import) means the
U.S. Department of Commerce’s Safe Harbor program or an element of that program
(as the case may be) in its current form as of the Effective Date.
“Safe Harbor Principles” means the principles with which participants in the
Safe Harbor must comply.



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



C.
PRIVACY REQUIREMENTS

1.0Data Management
a.Obligations with Respect to Privacy Laws.
Provider and Customer are each responsible for complying with their respective
obligations with respect to Personally Identifiable Information under applicable
Privacy Laws. Provider shall comply with its obligations as Customer’s service
provider and as a data processor or subprocessor, as applicable, of any such
Personally Identifiable Information under applicable Privacy Laws. Customer
shall comply with its obligations as a data controller or data processor, as
applicable, of any such Personally Identifiable Information under applicable
Privacy Laws. For the avoidance of doubt, as between Customer and Provider,
Customer shall be and remain the controller of the Personally Identifiable
Information for purposes of the Privacy Laws, with rights to determine the
purposes for which the Personally Identifiable Information is accessed, stored
and Processed.
From time-to-time during the Term, Customer may request Provider, and Provider
agrees to assist and cooperate fully (at Customer’s expense), to: (i) execute
additional documentation to permit the transfer and Processing of Personally
Identifiable Information outside of a jurisdiction, including Model Clauses or
documentation related to maintaining its Safe Harbor Certification (as set forth
in Section 2.0.b below) and/or any similar safe harbors or exemptions to Privacy
Laws as such relate to the Services; (ii) assist the Customer Group in
fulfilling registration requirements under Privacy Laws, including without
limitation, providing requested information and registering with data protection
authorities as requested by Customer in order to permit Customer and Provider to
achieve the purposes of the Master Agreement; or (iii) assist the Customer Group
with responding to any data protection authority, Governmental Authority, or
other Third Party requests to the extent necessary to comply with Privacy Laws
(collectively, “Data Protection Filings”). Provider shall work with Customer to
execute Data Protection Filings designated by Customer within timeframes
reasonably required to meet deadlines imposed by the data protection authority,
Governmental Authority, or other Third Party. Further, Provider will cooperate
in good faith with any request by Customer to respond to a Data Protection
Filing request, and upon receipt of such a request, will: (a) respond in a
complete and accurate manner, and (b) work with Customer to provide the response
to Customer in writing within timeframes reasonably required to meet deadlines
imposed by the data protection authority, Governmental Authority, or other Third
Party. Provider acknowledges and agrees that each copy of the Data Protection
Filings executed pursuant to this Exhibit shall constitute Company Information
of Customer.
b.Information Requests.
1.
If the Customer Group is required to provide information regarding Personally
Identifiable Information, Provider will respond promptly to Customer’s inquiries
concerning such Personally Identifiable


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



Information and will reasonably cooperate with the Customer Group in providing
such information. If Provider receives a direct request for Personally
Identifiable Information, Provider shall promptly direct the request to
Customer.
2.
Upon Provider’s or Customer’s reasonable written request, Customer or Provider
will provide the other with such information that it has regarding Personally
Identifiable Information and its Processing that is necessary to enable the
requester to comply with its obligations under this Section.

3.
Provider consents to Customer Group providing information relating to Provider’s
obligations under this Exhibit to Customer Group’s customers and potential
customers, and agrees to cooperate and provide reasonable assistance to Customer
Group in responding to requests from its customers and potential customers
relating to this Exhibit. Such customers and potential customers shall be
required to maintain the confidentiality of this information consistent with
Customer’s confidentiality obligations under the Master Agreement.

2.0[ * * * ]
a.[ * * * ]
1.
[ * * * ]

2.
[ * * * ]

b.[ * * * ]
1.
[ * * * ]

2.
[ * * * ]

(1)[ * * * ]
(2)[ * * * ]
(3)[ * * * ]
(4)[ * * * ]
(5)[ * * * ]
3.
[ * * * ]

(1)[ * * * ]
(2)[ * * * ]
(3)[ * * * ]

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



(4)[ * * * ]
(5)[ * * * ]
4.
[ * * * ]

5.
[ * * * ]

6.
[ * * * ]




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



Exhibit 12


INSURANCE REQUIREMENTS


This is Exhibit 12, insurance requirements, to that certain Master Services
Agreement, dated as of November 1, 2015 (the “Master Agreement”), between Sabre
GLBL Inc. (“Customer”) and HP Enterprise Services, LLC (“Provider”).
1.
INTRODUCTION



In accordance with Section 21.1 of the Master Agreement, this Exhibit sets forth
the insurance coverages and limit requirements for Provider and Provider Agents.
2.
DEFINITIONS



Capitalized terms used in this Exhibit but not defined herein shall have the
meaning ascribed to such terms in the Master Agreement and its Exhibits,
including the “Definitions” Exhibit to the Master Agreement, and its Schedules
(including the “Definitions” Schedule), Attachments, and Appendices. Unless
otherwise specified, references to “Section” refer to the applicable Section of
this Exhibit.
In the event of a conflict between the provisions of this Service Agreement and
the Master Agreement, the provisions of Section 2.3 of the Master Agreement
shall control such conflict. As set forth in Section 2.3 of the Master
Agreement, in the event of a conflict between the terms of this Exhibit and the
terms of the Master Agreement, the terms of the Master Agreement shall prevail
over the terms of this Exhibit.
3.
INSURANCE COVERAGES AND LIMITS

During the Term of the Agreement and for a period of at least one year
thereafter, Provider and each Provider Agent that provides or performs any of
the Services shall maintain and keep in force, at its own expense and without
limiting its indemnity obligations as set forth in Section 20 of the Master
Agreement, the insurance coverages and limits set forth below, in accordance
with the provisions of Section 21.1 of the Master Agreement:
(a)
Workers’ compensation insurance, with statutory limits as required by the
various Laws and regulations applicable to the employees of Provider and any
Provider Agent that provides or performs any of the Services;

(b)
Employer’s liability insurance, for employee bodily injuries and deaths, with a
limit of [* * *] each accident. Umbrella or excess liability insurance may be
used to satisfy the limit requirement in this Section 3(b). Such umbrella or
excess liability policy shall follow the form of the primary coverage set forth
herein, exceed the underlying policy without gaps in limits and provide coverage
as broad as the underlying insurance coverage;


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



(c)
Commercial general liability insurance, covering claims for bodily injury, death
and property damage, including premises and operations, independent contractors,
products, services and completed operations (as applicable to the Services),
personal injury, contractual and property damage liability coverages, with
limits as follows: [* * *] each occurrence for bodily injury, death and property
damage and [* * *] in the aggregate. Umbrella or excess liability insurance may
be used to satisfy the limit requirement in this Section 3(c). Such umbrella or
excess liability policy shall follow the form of the primary coverage set forth
herein, exceed the underlying policy without gaps in limits and provide coverage
as broad as the underlying insurance coverage;

(d)
Comprehensive automobile liability insurance, covering owned, non-owned and
hired vehicles, with limits as follows: [* * *] combined single limit for bodily
injury, death and property damage per occurrence. Umbrella or excess liability
insurance may be used to satisfy the limit requirements in this Section 3(d).
Such umbrella or excess liability policy shall follow the form of the primary
coverage set forth herein, exceed the underlying policy without gaps in limits
and provide coverage as broad as the underlying insurance coverage;

(e)
All-risk property insurance, on a replacement cost basis, covering the real and
personal property of Provider which Provider is obligated to insure by the
Agreement; such real and personal property may include buildings, equipment,
furniture, fixtures and supply inventory;

(f)
Professional liability and technology errors and omissions insurance (including
cyber-security and privacy liability coverage) (collectively, “E&O Coverage”)
covering liability for all loss or damages arising out of the Services provided
by Provider or any Provider Agent under the Agreement, with a limit of [* * *]
per claim and annual aggregate. All coverage under this Section 3(f) shall
comply with the following requirements:

The retroactive coverage date shall be no later than the retroactive date in
effect for Provider’s current professional liability policy or technology errors
and omissions policy (or any other policy providing cyber-security and/or
privacy liability coverage). The policy shall be a “claims made” policy.
Provider shall maintain an extended reporting period or procure “tail” coverage
providing that claims first made and reported to the carrier within two years
after termination of the Agreement will be deemed to have been made during the
policy period.
The E&O Coverage shall be written as primary with respect to any insurance
issued directly to or maintained by Customer or Customer Group. The E&O Coverage
must not include any exclusion for contractual liability arising under this
Agreement or other agreements entered into by Customer or Customer Group, or
otherwise exclude cyber-security or privacy liability or other risks arising out
of Provider’s or any Provider Agent’s Services under the Agreement; and

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



(g)
Comprehensive crime insurance covering dishonest acts of employees, agents,
contractors and subcontractors; such insurance to be written for limits of [* *
*] and include Customer as a joint loss payee.






CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

